

EXHIBIT 10.2
Execution Version


AMENDMENT NO. 4
TO
CREDIT AGREEMENT


This AMENDMENT NO. 4 to the Credit Agreement, dated as of December 1, 2016 (this
“Amendment”), is entered into among Calpine Corporation, a Delaware corporation
(the “Borrower”), the Guarantors, The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(“BTMU”), as administrative agent (in such capacity and including any successors
in such capacity, the “Administrative Agent”), MUFG Union Bank, N.A. (“MUB”), as
collateral agent (in such capacity and including any successors in such
capacity, the “Collateral Agent”), certain existing Lenders under the Credit
Agreement party hereto (the “Existing Lenders”) representing the Required
Lenders, Natixis, New York Branch (“Natixis” or the “New Lender”) and the
Fronting Banks party hereto, and amends the Credit Agreement, dated as of
December 10, 2010 (as amended by Amendment No. 1 to Credit Agreement, dated as
of June 27, 2013, as further amended by Amendment No. 2 to Credit Agreement,
dated as of July 30, 2014, as further amended by Amendment No. 3 to Credit
Agreement, dated as of February 8, 2016, and as may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
entered into among the Borrower, the institutions from time to time party
thereto as Lenders, the Administrative Agent and the Collateral Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower has requested, among other things, that (i) the New Lender
provide a Class B Revolving Commitment in the amount opposite its name on
Exhibit C hereto, (ii) the expiration date of the Class A Lender’s Class A
Revolving Commitment (each as defined in the Credit Agreement prior to the
Amendment No. 4 Effective Date) be extended to June 27, 2020 (iii) Goldman Sachs
Bank USA (“GS Bank”) convert its Class A Revolving Commitment to a Class B
Revolving Commitment (the “GS Conversion”), (iv) the aggregate principal amount
of the L/C Commitment be increased to $1,150,000,000, (v) the aggregate
principal amount of Class B Revolving Commitments (after giving effect to the GS
Conversion and the New Revolving Commitment (as defined below)) be increased to
$1,790,000,000, and (vi) each of the parties hereto consent to the other
amendments set forth in Exhibit A, Exhibit B, Exhibit C and Exhibit D hereto;


WHEREAS, the New Lender has agreed, subject to the terms and conditions set
forth herein and in the Credit Agreement, as amended by this Amendment, to,
among other things, provide a new Class B Revolving Commitment (which, for the
avoidance of doubt, shall not constitute a Revolving Commitment Increase) in the
amount set forth opposite the New Lender’s name on Exhibit C hereto (the “New
Revolving Commitment”) and to assume all obligations of a Class B Lender under
the Credit Agreement;
        
WHEREAS, Deutsche Bank AG New York Branch (“DBNY”) has agreed, subject to the
terms and conditions set forth herein and in the Credit Agreement, as amended by
this Amendment, to reduce its Fronting Bank Sublimit from $125,000,000 to
$50,000,000;         




        



--------------------------------------------------------------------------------




WHEREAS, Natixis has agreed, subject to the terms and conditions set forth
herein and in the Credit Agreement, as amended by this Amendment, to, among
other things, be a Fronting Bank with a Fronting Bank Sublimit equal to
$300,000,000;


WHEREAS, GS Bank has agreed, subject to the terms and conditions set forth
herein and in the Credit Agreement, as amended by this Amendment, to, among
other things, (i) extend the expiration date of its Class A Revolving Commitment
to June 27, 2020 and (ii) convert its Class A Revolving Commitment to a Class B
Revolving Commitment;


WHEREAS, the Existing Lenders party hereto constituting Required Lenders and
each Fronting Bank have agreed (on a several and not joint basis), subject to
the terms and conditions set forth herein and in the Credit Agreement, as
amended by this Amendment, to, among other things, (i) increase the aggregate
principal amount of the L/C Commitment to $1,150,000,000, (ii) the GS
Conversion, (iii) increase the aggregate principal amount of Class B Revolving
Commitments (after giving effect to the GS Conversion and the New Revolving
Commitment) to $1,790,000,000, and (iv) each other amendment to the Credit
Agreement set forth in Exhibit A, Exhibit B, Exhibit C and Exhibit D and the
other transactions contemplated by this Amendment;


WHEREAS, after giving effect to this Amendment, (i) each Class A Lender and the
New Lender will be deemed a Class B Lender (as defined in Exhibit A hereto),
(ii) Natixis will be deemed a Fronting Bank, (iii) the Class B Revolving
Commitments of each Class B Lender shall be as set forth on Exhibit B hereto and
(iv) all Class B Revolving Commitments shall mature on June 27, 2020;


WHEREAS, pursuant to Section 9.1(a) of the Credit Agreement, the Required
Lenders, the Administrative Agent, the Fronting Banks and the Borrower may make
certain amendments to the Credit Agreement and waive certain requirements
thereunder; and


WHEREAS, the Existing Lenders party hereto (which constitute the Required
Lenders under the Credit Agreement as of the date hereof), the Administrative
Agent, the Fronting Banks and the Borrower hereby consent to the amendments and
waivers set forth herein;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


Section 1.     Amendments to the Credit Agreement


The Credit Agreement is, effective as of the Amendment No. 4 Effective Date (as
defined below), hereby amended to:


(a)     delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the underlined text (indicated
textually in the same


-2-



--------------------------------------------------------------------------------




manner as the following example: underlined text) as set forth in the pages of
the Unofficial Conformed Credit Agreement attached hereto as Exhibit A;


(b)     remove Schedule 1.1A (Revolving Commitment Amounts) and replace it in
its entirety by new Schedule 1.1A attached hereto as Exhibit B;


(c)     remove Schedule 1.1C (Mortgaged Properties) and replace it in its
entirety by new Schedule 1.1C attached hereto as Exhibit D;


Section 2.     Acknowledgements and Consents.


Pursuant to Section 9.1(a) of the Credit Agreement, the Administrative Agent,
the Fronting Banks, the Borrower and the Existing Lenders party hereto
constituting the Required Lenders hereby consent to this Amendment, including,
without limitation, the New Revolving Commitment and the other amendments set
forth in Section 1 hereof.


Section 3.     New Revolving Commitment; GS Conversion


(a)     The New Lender has agreed (and the Existing Lenders party hereto
constituting the Required Lenders have hereby consented), subject to the terms
and conditions set forth herein and in the Credit Agreement, as amended by this
Amendment, to provide a New Revolving Commitment (which, for the avoidance of
doubt, shall not constitute a Revolving Commitment Increase) in the amount set
forth opposite the New Lender’s name on Exhibit C hereto and that from and after
the Amendment No. 4 Effective Date its aggregate Class B Revolving Commitment
shall be in the amount set forth opposite the New Lender’s name on Exhibit B
hereto and to assume all obligations of a Class B Lender under the Credit
Agreement.


(b)     Natixis has agreed (and the Existing Lenders party hereto constituting
the Required Lenders and each Fronting Bank have hereby consented), subject to
the terms and conditions set forth herein and in the Credit Agreement, as
amended by this Amendment, to be a Fronting Bank with a Fronting Bank Sublimit
equal to $300,000,000.


(c)     GS Bank has agreed (and the Existing Lenders party hereto constituting
the Required Lenders have hereby consented), subject to the terms and conditions
set forth herein and in the Credit Agreement, as amended by this Amendment, to
(i) extend the expiration date of its Class A Revolving Commitment to June 27,
2020 and (ii) convert its Class A Revolving Commitment to a Class B Revolving
Commitment.


(d)     DBNY has agreed, subject to the terms and conditions set forth herein
and in the Credit Agreement, as amended by this Amendment, to reduce its
Fronting Bank Sublimit from $125,000,000 to $50,000,000.


Section 4.     Reclassification of the Class A Revolving Commitments;
Reallocation.


-3-



--------------------------------------------------------------------------------




(a)     On the Amendment No. 4 Effective Date, each Class A Lender shall (i)
automatically be classified as a Class B Lender under the Credit Agreement on
the terms and conditions set forth therein and (ii) have its entire Class A
Revolving Commitment automatically reclassified as a Class B Revolving
Commitment.


(b)     On the Amendment No. 4 Effective Date, the Borrower shall, in
coordination with the Administrative Agent, repay outstanding Revolving Loans of
certain of the Class B Lenders, and incur additional Revolving Loans from
certain of the other Class B Lenders and the New Lender to the extent necessary
so that all of the Class B Lenders participate in each outstanding Borrowing of
Class B Revolving Loans pro rata on the basis of their respective Revolving
Commitment Percentage (after giving effect to the New Revolving Commitment and
the GS Conversion). The participations in any outstanding Letters of Credit and
any outstanding Swingline Loans shall each be adjusted in accordance with each
Lender’s Revolving Commitment Percentage as reallocated in accordance with such
increase in and reclassification of Class B Revolving Commitments.


Section 5.     Conditions Precedent to the Effectiveness of this Amendment


This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment No. 4 Effective Date”):


(a)     Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Fronting Banks, GS Bank, the Existing Lenders party constituting the
Required Lenders and the New Lender;


(b)     No Default or Event of Default. Before and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
under the Credit Agreement;


(c)     Representations and Warranties. The representations and warranties of
the Borrower contained in Article 3 of the Credit Agreement and Section 6 of
this Amendment and any other Loan Document shall be true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the Amendment No. 4 Effective Date, as if made on and as of such date, except to
the extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date; provided,
however, that references therein to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended hereby and after giving effect to the
consents, waivers and amendments set forth herein;


(d)     Officer’s Certificate. The Borrower shall have provided a certificate
signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in paragraphs (b) and (c) of this
Section 5;




-4-



--------------------------------------------------------------------------------




(e)     Fees and Expenses Paid. The Borrower shall have paid all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent and MUB
as the sole bookrunner of this Amendment in connection with the preparation,
reproduction, execution and delivery of this Amendment (including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
counsel for the Administrative Agent and MUB with respect thereto) and all other
fees then due and payable to the Administrative Agent and MUB in connection with
this Amendment; and


(f)     Flood Determinations. The Collateral Agent shall have received with
respect to each Mortgaged Property (i) a completed “life-of-loan” Federal
Emergency Management Agency standard flood hazard determination (together with a
notice about Special Flood Hazard Area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto) and (ii) evidence of
flood insurance satisfying the requirements of Section 5.4 of the Credit
Agreement and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.


(g)     Opinion of Counsel. The Administrative Agent shall have received an
executed legal opinion of White & Case LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and the Lenders, and in form and substance
reasonably satisfactory to the Administrative Agent.


(h)     Secretary’s Certificates. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary (or other authorized person)
of each Loan Party, dated the Amendment No. 4 Effective Date and certifying:


(A)     that (i) attached thereto is a true and complete copy of the certificate
or articles of incorporation or organization such Loan Party certified as of a
recent date by the secretary of state of the state of its organization (or that
such organizational documents have not been amended since October 31, 2013), and
that such certificate or articles are in full force and effect, (ii) attached
thereto is a true and complete copy of the by-laws or operating agreements of
each Loan Party as in effect on the Amendment No. 4 Effective Date (or that such
organizational documents have not been amended since October 31, 2013 or, in the
case of Calpine Gilroy 1, Inc., since May 31, 2016) and (iii) attached thereto
is
a true and complete copy of resolutions duly adopted by the board of directors
(or other governing body) of each Loan Party authorizing the execution, delivery
and performance of this Amendment and the other documents to be executed in
connection herewith, to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and


(B)     as to the incumbency and specimen signature of each officer executing
this Amendment or any other document delivered in connection herewith on behalf
of such Loan Party and signed by another officer as to the incumbency and
specimen signature of the secretary or assistant secretary (or other authorized
person) executing the certificate pursuant to this clause (h).


-5-



--------------------------------------------------------------------------------






(i)     Good Standing Certificates. The Administrative Agent shall have received
certificates of good standing (to the extent such concept exists in such Loan
Party’s state of organization) from the applicable secretary of state of the
state of organization of each Loan Party.


(j)     Mortgage Amendments. The Borrower shall, or shall cause the applicable
Guarantor to, enter into an amendment to such of the mortgages encumbering the
Mortgaged Properties as the Administrative Agent may reasonably request based on
the advice of local counsel in the jurisdiction in which each Mortgaged Property
is located, in form reasonably acceptable to the Administrative Agent, together,
in each case, with opinions of counsel with respect thereto and date-down or
modification endorsement, or other title product where such an endorsement is
unavailable or as agreed to by the Collateral Agent, to the title policy
insuring such mortgage.


Section 6.     Representations and Warranties


On and as of the Amendment No. 4 Effective Date, after giving effect to this
Amendment, each Loan Party hereby represents and warrants to the Administrative
Agent and each Lender as follows:


(a)     this Amendment has been duly authorized, executed and delivered by each
Loan Party and constitutes the legal, valid and binding obligation of each Loan
Party enforceable against each Loan Party in accordance with its terms and the
Credit Agreement as amended by this Amendment, except as may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or limiting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;


(b)     each of the representations and warranties contained in Section 3
(Representations and Warranties) of the Credit Agreement and each other Loan
Document is true and correct in all material respects (and in all respects if
qualified by materiality) on and as of the Amendment No. 4 Effective Date, as if
made on and as of such date and except to the extent that such representations
and warranties specifically relate to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific date; provided, however, that references therein to
the “Credit Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby and after giving effect to the consents, waivers and amendments
set forth herein; and


(c)     no Default or Event of Default has occurred, is continuing or existed
immediately prior to giving effect to this Amendment.


Section 7.     Fees and Expenses; Indemnity




-6-



--------------------------------------------------------------------------------




The Borrower agrees to pay in accordance with the terms of Section 9.5 (Payment
of Expenses and Taxes) of the Credit Agreement all reasonable out-of-pocket
costs and expenses of the Administrative Agent and MUB in connection with the
preparation, reproduction, execution and delivery of this Amendment (including,
without limitation, the reasonable and documented fees and out-of-pocket
expenses of counsel for the Administrative Agent and MUB with respect thereto).
The Borrower also agrees to pay to the respective Existing Lenders and the New
Lender any costs of the type referred to in Section 2.20 of the Credit Agreement
in connection with any repayment and/or Borrowing pursuant to Section 4 of this
Amendment.
    
Section 8.     Reference to the Effect on the Loan Documents


(a)     As of the Amendment No. 4 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.


(b)     Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.


(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders (as such term is defined in the Credit Agreement), the
Borrower, the Guarantors, the Lead Arrangers or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.


(d)     This Amendment shall not constitute a novation of the Credit Agreement
or the other Loan Documents.


(e)     This Amendment is a Loan Document.


Section 9.     Reaffirmation


Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, as well as, with respect to the
Letter of Credit Fees described therein (a) that certain Fee Letter, dated as of
December 10, 2010, by and between Deutsche Bank AG New York Branch and the
Borrower and (b) that certain Fee Letter, dated as of February 8, 2016, by and
between BNP Paribas and the Borrower, including, in each case, such covenants
and agreements as in effect immediately after giving effect to this Amendment
and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, the New Revolving Commitment and any
Borrowings thereunder) under the


-7-



--------------------------------------------------------------------------------




Guarantee and Collateral Agreement, as applicable, and its prior grant of Liens
on the Collateral to secure the Obligations (including, without limitation, the
New Revolving Commitment and any Borrowings thereunder) pursuant to the Security
Documents with all such Liens continuing in full force and effect after giving
effect to this Amendment.


Section 10.     Execution in Counterparts


This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.


Section 11.     Governing Law


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


Section 12.     Section Titles


The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
there-of) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.


Section 13.     Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.


Section 14.     Severability




-8-



--------------------------------------------------------------------------------




The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.


Section 15.     Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.


Section 16.     Jurisdiction; Waiver of Jury Trial


The jurisdiction and waiver of right to trial by jury provisions in Sections
9.12 and 9.16 of the Credit Agreement are incorporated herein by reference
mutatis mutandis.


[SIGNATURE PAGES FOLLOW]






-9-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.


 
 
 
 
 
 
CALPINE CORPORATION
By:
/s/ ZAMIR RAUF
 
Name: Zamir Rauf
Title: Executive Vice President and
Chief Financial Officer
 
 
 
 
 





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.
 
THE GUARANTORS SET FORTH ON
 
ANNEX I & II TO THIS SIGNATURE
 
PAGE
 
 
 
 
By:
/s/ ZAMIR RAUF
 
 
Name: Zamir Rauf
Title: Chief Financial Officer



 
THE GUARANTORS SET FORTH ON
 
ANNEX III & IV TO THIS SIGNATURE
 
PAGE
 
 
 
 
By:
/s/ HETHER BENJAMIN BROWN
 
 
Name: Hether Benjamin Brown
Title: Vice President







Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------






ANNEX I


Name of Guarantor
Anacapa Land Company, LLC
Anderson Springs Energy Company
Aviation Funding Corp.
Baytown Energy Center, LLC
CalGen Expansion Company, LLC
CalGen Project Equipment Finance Company Three, LLC
Calpine Administrative Services Company, Inc.
Calpine Auburndale Holdings, LLC
Calpine Bethlehem, LLC
Calpine c*Power, Inc.
Calpine CalGen Holdings, Inc.
Calpine Calistoga Holdings, LLC
Calpine Central Texas GP, Inc.
Calpine Central, Inc.
Calpine Central-Texas, Inc.
Calpine Cogeneration Corporation
Calpine Eastern Corporation
Calpine Edinburg, Inc.
Calpine Energy Services GP, LLC
Calpine Energy Services LP, LLC
Calpine Energy Services, L.P.
Calpine Fuels Corporation
Calpine Generating Company, LLC
Calpine Geysers Company, L.P.
Calpine Gilroy 1, Inc.
Calpine Gilroy 2, Inc.
Calpine Global Services Company, Inc.
Calpine Hidalgo Energy Center, L.P.
Calpine Hidalgo Holdings, Inc.
Calpine Hidalgo, Inc.
Calpine Kennedy Operators, Inc.
Calpine KIA, Inc.





 
 
 




--------------------------------------------------------------------------------




Name of Guarantor
Calpine King City, Inc.
Calpine King City, LLC
Calpine Leasing Inc.
Calpine Long Island, Inc.
Calpine Magic Valley Pipeline, LLC
Calpine Mid-Atlantic Energy, LLC
Calpine Mid-Atlantic Generation, LLC
Calpine Mid-Atlantic Marketing, LLC
Calpine MVP, LLC
Calpine Newark, LLC
Calpine New Jersey Generation, LLC
Calpine Northbrook Holdings Corporation
Calpine Northbrook Investors, LLC
Calpine Northbrook Project Holdings, LLC
Calpine Operations Management Company, Inc.
Calpine Power Company
Calpine Power Management, LLC
Calpine Power, Inc.
Calpine PowerAmerica, LLC
Calpine PowerAmerica-CA, LLC
Calpine PowerAmerica-ME, LLC
Calpine Project Holdings, Inc.
Calpine Solar, LLC
Calpine Stony Brook Operators, Inc.
Calpine Stony Brook, Inc.
Calpine TCCL Holdings, Inc.
Calpine Texas Pipeline GP, Inc.
Calpine Texas Pipeline LP, Inc.
Calpine Texas Pipeline, L.P.
Calpine University Power, Inc.
Calpine Vineland Solar, LLC
CES Marketing IX, LLC
CES Marketing X, LLC
Channel Energy Center, LLC
Corpus Christi Cogeneration, LLC







 
 
 




--------------------------------------------------------------------------------




Name of Guarantor
CPN 3rd Turbine, Inc.
CPN Acadia, Inc.
CPN Cascade, Inc.
CPN Clear Lake, Inc.
CPN Pipeline Company
CPN Pryor Funding Corporation
CPN Telephone Flat, Inc.
Delta Energy Center, LLC
Freestone Power Generation, LLC
GEC Bethpage Inc.
Geysers Power Company, LLC
Geysers Power I Company
Hillabee Energy Center, LLC
Idlewild Fuel Management Corp.
JMC Bethpage, Inc.
Los Medanos Energy Center LLC
Magic Valley Pipeline, L.P.
Modoc Power, Inc.
New Development Holdings, LLC
NTC Five, Inc.
Pastoria Energy Center, LLC
Pastoria Energy Facility L.L.C.
Pine Bluff Energy, LLC
RockGen Energy LLC
South Point Energy Center, LLC
South Point Holdings, LLC
Stony Brook Cogeneration, Inc.
Stony Brook Fuel Management Corp.
Sutter Dryers, Inc.
Texas City Cogeneration, LLC
Texas Cogeneration Five, Inc.
Texas Cogeneration One Company
Thermal Power Company
Zion Energy LLC









 
 
 




--------------------------------------------------------------------------------






ANNEX II


Name of Guarantor
Deer Park Energy Center LLC
Deer Park Holdings, LLC
Metcalf Energy Center, LLC
Metcalf Holdings, LLC



































































 
 
 




--------------------------------------------------------------------------------




ANNEX III


Name of Guarantor
Calpine Construction Management Company, Inc.
Calpine Mid-Atlantic Operating, LLC



















































































 
 
 




--------------------------------------------------------------------------------






ANNEX IV


Name of Guarantor
Calpine Operating Services Company, Inc.











 
 
 




--------------------------------------------------------------------------------





 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as Administrative Agent
 
 
 
 
 
 
By:
/s/ LAWRENCE BLAT
 
 
Name: Lawrence Blat
Title: Authorized Signatory

 
MUFG UNION BANK, N.A.,
 
as Collateral Agent
 
 
 
 
 
 
By:
/s/ SONIA N. FLORES
 
 
Name: Sonia N. Flores
Title: Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ JEFFREY MO
 
 
Name: Jeffrey Mo
Title: Vice President

 
MUFG UNION BANK, N.A.
 
as a Fronting Bank
 
 
 
 
 
 
By:
/s/ JEFFREY MO
 
 
Name: Jeffrey Mo
Title: Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as an Existing Lender and as a Fronting Bank
 
 
 
 
 
 
By:
/s/ PETER CUCCHIARA
 
 
Name: Peter Cucchiara
Title: Vice President

 
 
 
 
By:
/s/ BENJAMIN SOUH
 
 
Name: Benjamin Souh
Title: Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
MORGAN STANLEY BANK, N.A.,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ PAT LAYTON
 
 
Name: Pat Layton
Title: Authorized Signatory







Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
MORGAN STANLEY SENIOR FUNDING, Inc.,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ PAT LAYTON
 
 
Name: Pat Layton
Title: Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
CITIBANK, N.A.,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ KIRKWOOD ROLAND
 
 
Name: Kirkwood Roland
Title: Managing Director & Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ MIKHAIL FAYBUSOVICH
 
 
Name: Mikhail Faybusovich
Title: Authorized Signatory

 
 
 
 
By:
/s/ WARREN VAN HEYST
 
 
Name: Warren Van Heyst
Title: Authorized Signatory





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
BARCLAYS BANK PLC,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ VANESSA KURBATSKIY
 
 
Name: Vanessa Kurbatskiy
Title: Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
UBS AG, STAMFORD BRANCH,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ HOUSSEM DALY
 
 
Name: Houssem Daly
Title: Associate Director

 
 
 
 
By:
/s/ DARLENE ARIAS
 
 
Name: Darlene Arias
Title: Director





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
ROYAL BANK OF CANADA,
 
as an Existing Lender and as a Fronting Bank
 
 
 
 
 
 
By:
/s/ FRANK LAMBRINOS
 
 
Name: Frank Lambrinos
Title: Authorized Signatory





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ EVAN S. LEVY
 
 
Name: Evan S. Levy
Title: Managing Director

 
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
 
as an Existing Lender
 
 
 
 
 
 
 
By:
/s/ KENNETH RICCIARDI
 
 
Name: Kenneth Ricciardi
Title: Director





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
BNP PARIBAS,
 
as an Existing Lender and a Fronting Bank
 
 
 
 
 
 
By:
/s/ FRANCIS DELANEY
 
 
Name: Francis DeLaney
Title: Managing Director
 
 
 
 
By:
/s/ KARIMA OMAR
 
 
Name: Karima Omar
Title: Vice President





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------


        


The undersigned Existing Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment with respect to the Revolving Commitment held
by such Existing Lender and confirms its Revolving Commitment set forth on
Exhibit B to the Amendment.


 
GOLDMAN SACHS BANK USA,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ JOSH ROSENTHAL
 
 
Name: Josh Rosenthal
Title: Authorized Signatory









Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





The undersigned New Lender hereby irrevocably and unconditionally confirms its
Revolving Commitment set forth on Exhibit B to the Amendment.


 
Natixis, New York Branch
 
as a Fronting Bank and New Lender
 
 
 
 
 
 
By:
/s/ GUILLAUME DE PARSCAU
 
 
Name: Guillaume de Parscau
Title: Managing Director
 
 
 
 
By:
/s/ GERARDO CANET
 
 
Name: Gerardo Canet
Title: Managing Director





Calpine Corporation Revolving Credit Agreement
Amendment No.4

--------------------------------------------------------------------------------





EXHIBIT A
[See attached]







--------------------------------------------------------------------------------





EXHIBIT A
[COMPOSITE CONFORMED COPY INCORPORATING AMENDMENT NO. 1 TO CREDIT AGREEMENT,
AMENDMENT NO. 2 TO CREDIT AGREEMENT, AMENDMENT NO. 3 TO CREDIT AGREEMENT AND
AMENDMENT NO. 34 TO CREDIT AGREEMENT1]

--------------------------------------------------------------------------------

CREDIT AGREEMENT
among
CALPINE CORPORATION,
as Borrower
and
THE LENDERS PARTY HERETO,
and
GOLDMAN SACHS BANK USA,
as Administrative Agent
(prior to the Administrative Agent Succession Effective Date),
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent
(on and after the Administrative Agent Succession Effective Date),
and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Collateral Agent
(prior to the Collateral Agent Succession Effective Date),
MUFG UNION BANK, N.A.,
as Collateral Agent
(on and after the Collateral Agent Succession Effective Date),
and
CITIBANK, N.A.,
CREDIT SUISSE SECURITIES (USA) LLC and
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent
Dated as of December 10, 2010



--------------------------------------------------------------------------------

1 This composite copy is to be used for reference purposes only; the definitive
agreements with respect to the Credit Agreement are set forth in the originally
executed Credit Agreement, Amendment No. 1 to Credit Agreement, Amendment No. 2
to Credit Agreement and, Amendment No. 3 to Credit Agreement and Amendment No. 4
to Credit Agreement.






--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY SENIOR FUNDING, INC.
RBS SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
UNION BANK, N.A.
BARCLAYS CAPITAL
CREDIT SUISSE SECURITIES (USA) LLC
J.P. MORGAN SECURITIES LLC
RBC CAPITAL MARKETS, LLC
UBS SECURITIES LLC
ING CAPITAL LLC
As Joint Lead Arrangers







- 2-

--------------------------------------------------------------------------------





Table of Contents
 
 
 
Page
 
SECTION 1
DEFINITIONS
 
 
 
 
 
 
1.1.
Defined Terms
1
 
 
1.2.
Other Definitional Provisions
3634
 
 
1.3.
Delivery of Notices or Receivables
3635
 
 
1.4.
Exchange Rates
3635
 
 
 
 
 
 
 
SECTION 2
AMOUNT AND TERMS OF LOANS AND COMMITMENTS
 
 
 
 
 
 
2.1.
Revolving Commitments
3735
 
 
2.2.
Procedure for Revolving Loan Borrowing
3736
 
 
2.3.
Swingline Commitment
3836
 
 
2.4.
Procedure for Swingline Borrowing; Refunding of Swingline Loans
3937
 
 
2.5.
Letters of Credit
4038
 
 
2.6.
Issuance of Letters of Credit
4441
 
 
2.7.
Nature of Letter of Credit Obligations Absolute
4442
 
 
2.8.
Repayment of Loans; Evidence of Debt
4442
 
 
2.9.
Interest Rates and Payment Dates
4543
 
 
2.10.
Computation of Interest and Fees
4643
 
 
2.11.
Inability to Determine Interest Rate
4643
 
 
2.12.
Optional Termination or Reduction of Revolving Commitment
4644
 
 
2.13.
Optional Prepayment of Loans
4744
 
 
2.14.
Mandatory Prepayment
4744
 
 
2.15.
Conversion and Continuation Options
4745
 
 
2.16.
Limitations on Eurodollar Tranches
4845
 
 
2.17.
Pro Rata Treatment, etc.
4845
 
 
2.18.
Requirements of Law
4946
 
 
2.19.
Taxes
5047
 
 
2.20.
Indemnity
5350
 
 
2.21.
Change of Lending Office
5351
 
 
2.22.
Fees
5451
 
 
2.23.
Letter of Credit Fees
5451
 
 
2.24.
Nature of Fees
5452
 
 
2.25.
Incremental Revolving Loans
5552
 
 
2.26.
Replacement of Lenders
5653
 
 
2.27.
Extensions of Loans and Commitments
5654
 
 
 
 
 
 
 
SECTION 3
REPRESENTATIONS AND WARRANTIES
 
 
 
 
 
 
3.1.
Existence; Compliance with Law
5855
 
 
3.2.
Power; Authorizations; Enforceable Obligations
5855
 
 
3.3.
No Legal Bar
5856
 
 
3.4.
Accuracy of Information
5856
 
 
3.5.
No Material Adverse Effect
5956
 
 
3.6.
Subsidiaries
5956
 
 
3.7.
Title to Assets; Liens
5956
 
 
3.8.
Intellectual Property
5956
 



-i-

--------------------------------------------------------------------------------




 
3.9.
Use of Proceeds
5956
 
 
3.10.
Litigation
5956
 
 
3.11.
Federal Reserve Regulations
5956
 
 
3.12.
Solvency
5957
 
 
3.13.
Taxes
5557
 
 
3.14.
ERISA
5557
 
 
3.15.
Environmental Matters; Hazardous Material
6057
 
 
3.16.
Investment Company Act; Other Regulations
6057
 
 
3.17.
Labor Matters
6057
 
 
3.18.
Security Documents
6057
 
 
3.19.
Energy Regulation
6158
 
 
 
 
 
 
 
SECTION 4
CONDITIONS PRECEDENT
 
 
 
 
 
 
4.1.
Conditions to the Closing Date
6158
 
 
4.2.
Conditions to Each Extension of Credit
6160
 
 
 
 
 
 
 
SECTION 5
AFFIRMATIVE COVENANTS
 
 
 
 
 
 
5.1.
Financial Statements, Etc.
6461
 
 
5.2.
Certificates; Other Information
6562
 
 
5.3.
Maintenance of Existence; Compliance with Requirements of Law
6663
 
 
5.4.
Maintenance of Property; Insurance
6663
 
 
5.5.
Inspection of Property; Books and Records
6663
 
 
5.6.
Notices
6764
 
 
5.7.
Environmental Laws
6764
 
 
5.8.
[Reserved].
6764
 
 
5.9.
Further Assurances
6764
 
 
 
 
 
 
 
SECTION 6
NEGATIVE COVENANTS
 
 
 
 
 
 
6.1.
Limitation on Indebtedness
6966
 
 
6.2.
Limitation on Liens
7068
 
 
6.3.
Merger, Consolidation, or Sale of Assets
7068
 
 
6.4.
Limitation on Sale and Leaseback Transactions
7169
 
 
6.5.
Limitation on Secured Commodity Hedging
7269
 
 
6.6.
Financial Covenants
7269
 
 
 
 
 
 
 
SECTION 7
EVENTS OF DEFAULT
 
 
 
 
 
 
7.1.
Events of Default
7269
 
 
 
 
 
 
 
SECTION 8
THE AGENTS
 
 
 
 
 
 
8.1.
Appointment
7572
 
 
8.2.
Delegation of Duties
7572
 
 
8.3.
Exculpatory Provisions
7572
 
 
8.4.
Reliance by the Administrative Agent
7572
 
 
8.5.
Notice of Default
7673
 
 
8.6.
Non-Reliance on Agents and Other Lenders
7673
 



-ii-

--------------------------------------------------------------------------------




 
8.7.
Indemnification
7673
 
 
8.8.
Agent in Its Individual Capacity
7674
 
 
8.9.
Successor Administrative Agent
7774
 
 
8.10.
The Syndication Agent and the Documentation Agents
7774
 
 
8.11.
Collateral Security
7774
 
 
8.12.
Enforcement by the Administrative Agent and Collateral Agent
7774
 
 
8.13.
Withholding Tax
7374
 
 
8.14.
Collateral Agent
75
 
 
 
 
 
 
 
SECTION 9
MISCELLANEOUS
 
 
 
 
 
 
9.1.
Amendments and Waivers
7875
 
 
9.2.
Notices
8077
 
 
9.3.
No Waiver; Cumulative Remedies
8279
 
 
9.4.
Survival of Representations and Warranties
8280
 
 
9.5.
Payment of Expenses and Taxes
8280
 
 
9.6.
Successors and Assigns; Participations
8481
 
 
9.7.
Adjustments; Setoff
8784
 
 
9.8.
Counterparts
8784
 
 
9.9.
Severability
8784
 
 
9.10.
Integration
8784
 
 
9.11.
GOVERNING LAW
8785
 
 
9.12.
Submission To Jurisdiction; Waivers
8785
 
 
9.13.
Acknowledgements
8885
 
 
9.14.
Releases of Guarantees and Liens
8885
 
 
9.15.
Confidentiality
8986
 
 
9.16.
WAIVERS OF JURY TRIAL
9087
 
 
9.17.
U.S.A. Patriot Act
9087
 
 
9.18.
No Fiduciary Duty
9087
 
 
9.19.
Lien Sharing and Priority Confirmation
9088
 
 
9.20.
Credit Agreement
9188
 
 
9.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
88
 
 
 
 
 
 
SCHEDULES
 
 
 
 
 
 
 
 
Schedule 1.1A - Revolving Commitment Amounts
 
 
 
Schedule 1.1C - Mortgaged Property
 
 
 
Schedule 1.1E - Generating Plants
 
 
 
Schedule 3.6 - Subsidiaries
 
 
 
Schedule 3.18(a) - UCC Filing Jurisdictions
 
 
 
Schedule 3.18(b) - Mortgage Filing Jurisdictions
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
Exhibit A-1 -
Form of Closing Certificate for the Borrower
 
 
 
Exhibit A-2 -
Form of Closing Certificate for Certain Guarantors
 
 
 
Exhibit B -
Form of Notice of Borrowing
 
 
 
Exhibit C -
Form of Assignment and Acceptance
 
 
 
Exhibit D -
Form of Letter of Credit Request
 
 
 
Exhibit E-1 -
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
 
 



-iii-

--------------------------------------------------------------------------------




 
Exhibit E-2 -
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
Exhibit E-3 -
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
Exhibit E-4 -
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
 
Exhibit F -
Form of Notice of Continuation/Conversion
 
 
 
Exhibit G -
Form of Incremental Revolving Facility Amendment
 
 
 
Exhibit H -
[Reserved]
 
 
 
Exhibit I -
Form of Compliance Certificate
 
 





-iv-

--------------------------------------------------------------------------------





THIS CREDIT AGREEMENT, dated as of December 10, 2010, among CALPINE CORPORATION,
a Delaware corporation (the “Borrower”), GOLDMAN SACHS BANK USA (“GS Bank”), as
administrative agent with respect to any period prior to the Administrative
Agent Succession Effective Date (as defined below), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. (“Bank of TokyoBTMU”), as successor administrative agent on and after
the Administrative Agent Succession Effective Date (each of the foregoing in
such capacity during the applicable period and including any successors in such
capacity, the “Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), as collateral agent with respect to any period prior to the Collateral
Agent Succession Effective Date (as defined in Amendment No. 3 (as defined
below)), and MUFG Union Bank, N.A. (“Union BankMUB”), as successor collateral
agent on and after the Collateral Agent Succession Effective Date (each of the
foregoing in such capacity during the applicable period and including any
successors in such capacity, the “Collateral Agent” and together with the
Administrative Agent, the “Agents”), Citibank, N.A. (“Citi”), Credit Suisse
Securities (USA) LLC (“CS Securities”), and Deutsche Bank Securities Inc.
(“DBSI”), as co-documentation agents (collectively, the “Documentation Agents”),
Morgan Stanley Senior Funding, Inc. (“MSSF”), as syndication agent (the
”“Syndication Agent”), and each of the financial institutions from time to time
party hereto (collectively, the “Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrower entered into the Existing Credit Agreement (as defined
below);
WHEREAS, the Borrower intends to replace the revolving loan commitments and all
related outstanding revolving loans, swingline loans and letters of credit under
the Existing Credit Agreement with the extensions of credit and commitments
under this Agreement; and
WHEREAS, as a result of the replacement described in the preceding recital, this
Agreement shall constitute a “Credit Agreement” for purposes of (and as defined
in) the Collateral Agency and Intercreditor Agreement (as defined below), the
Guarantee and Collateral Agreement (as defined below) and the other Security
Documents (as defined below);
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1
Definitions
1.1.    Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:
“2017 Notes”: the Borrower’s 7.25% Senior Secured Notes due 2017.
“2017 Notes Issue Date”: October 21, 2009.
“2019 Notes”: the Borrower’s 8% Senior Secured Notes due 2019.
“2020 Notes”: the Borrower’s 7.875% Senior Secured Notes due 2020.
“2021 Notes”: the Borrower’s 7.50% Senior Secured Notes due 2021.
“2021 Notes Issue Date”: October 22, 2010.
“Act of Required Debtholders”: the meaning provided in the Collateral Agency and
Intercreditor Agreement (as in effect on the Closing Date).
“Additional Lender”: the meaning set forth in Section 2.25(b)(ii).








-1-

--------------------------------------------------------------------------------




“Administrative Agent”: the meaning set forth in the preamble to this Agreement.
“Administrative Agent Succession Actions”: the execution and delivery of a
successor agency agreement related to the Administrative Agent Succession (as
defined in Amendment No. 3) by GS Bank, Bank of TokyoBTMU and the Loan Parties
party thereto on the Administrative Agent Succession Effective Date, the
execution and delivery of all further documents, certificates and instruments
contemplated thereby or reasonably requested by GS Bank or Bank of TokyoBTMU and
the performance of all administrative or other actions reasonably necessary (as
reasonably determined by GS Bank and Bank of TokyoBTMU) for Bank of TokyoBTMU to
succeed GS Bank as “Administrative Agent” hereunder and under the other Loan
Documents pursuant to Section 8.9 hereof.
“Administrative Agent Succession Effective Date”: the date on which Bank of
TokyoBTMU shall succeed GS Bank as “Administrative Agent” hereunder and under
the other Loan Documents pursuant to Section 8.9 hereof, which date shall be the
date on which the Administrative Agent Succession Actions are completed;
provided that the Administrative Agent Succession Effective Date shall occur not
later than forty-five (45) days after the Amendment No. 3 Effective Date (or
such longer period as GS Bank and Bank of TokyoBTMU shall agree in their sole
discretion).
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract or otherwise.
“Agents”: the meaning set forth in the preamble to this Agreement.
“Aggregate Revolving Outstandings”: the Class A Revolving Outstandings and the
Class B Revolving Outstandings at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.
“Agreement”: this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Alternative Currency”: Canadian dollars.
“Amendment No. 3”: that certain Amendment No. 3 to Credit Agreement, dated as of
February 8, 2016, among the Borrower, the other Loan Parties, the Administrative
Agent, the Collateral Agent, the Lenders party thereto and the other parties
party thereto.
“Amendment No. 4”: that certain Amendment No. 4 to Credit Agreement, dated as of
December 1, 2016, among the Borrower, the other Loan Parties, the Administrative
Agent, the Collateral Agent, the Lenders party thereto and the other parties
party thereto.
“Amendment No. 1 Effective Date”: means June 27, 2013.
“Amendment No. 2 Effective Date”: means July 30, 2014.
“Amendment No. 3 Effective Date”: means February 8, 2016.
“Amendment No. 4 Effective Date”: means December 1, 2016.
“Applicable Margin”: with respect to Revolving Loans and Swingline Loans, (a)
from the Amendment No. 1 Effective Date until one Business Day after the date of
delivery of the Compliance Certificate and the financial statements for the
period ending June 30, 2013, the applicable percentage per annum set forth below
determined by reference to Pricing Level 1; and (b) thereafter, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate delivered
to the Administrative Agent pursuant to Section 5.2(b)(ii)(x):


-2-

--------------------------------------------------------------------------------




Pricing Level
Consolidated
Leverage Ratio
Applicable
Margin for
Eurodollar Loans
Applicable
Margin for Base Rate Loans
1
≥ 4.50:1.00
2.25%
1.25%
2
< 4.50:1.00
2.00%
1.00%



No change in the Applicable Margin shall be effective until one Business Day
after the date on which the applicable financial statements and a Compliance
Certificate pursuant to Section 5.2(b)(ii)(x) calculating the Consolidated
Leverage Ratio shall have been delivered to the Administrative Agent. At any
time the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.2(b)(ii)(x), the Applicable
Margin shall be determined as if Pricing Level 1 shall have applied until one
Business Day after the delivery of such information to the Administrative Agent.
Promptly upon receipt of the applicable information under Section 5.2(b)(ii)(x),
the Administrative Agent shall give each Lender telefacsimile or telephonic
notice (confirmed in writing) of the Applicable Margin in effect from the date
of delivery of such information by the Borrower to the Administrative Agent.
“Applicable Revolving Commitment Fee Percentage”: with respect to the Applicable
Revolving Commitment Fee Percentage, (a) from the Amendment No. 1 Effective Date
until one Business Day after the date of delivery of the Compliance Certificate
and the financial statements for the period ending June 30, 2013, the applicable
percentage per annum set forth below determined by reference to Pricing Level 1;
and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate delivered to the Administrative Agent
pursuant to Section 5.2(b)(ii)(x):
Pricing Level
Consolidated
Leverage Ratio
Applicable Revolving
Commitment Fee
Percentage
1
≥ 4.50:1.00
0.50%
2
< 4.50:1.00 but
≥ ≥ 3.75:1.00
0.375%
3
< 3.75:1.00
0.25%



No change in the Applicable Revolving Commitment Fee Percentage shall be
effective until one Business Day after the date on which the applicable
financial statements and a Compliance Certificate pursuant to Section
5.2(b)(ii)(x) calculating the Consolidated Leverage Ratio shall have been
delivered to the Administrative Agent. At any time the Borrower has not
submitted to the Administrative Agent the applicable information as and when
required under Section 5.2(b)(ii)(x), the Applicable Revolving Commitment Fee
Percentage shall be determined as if Pricing Level 1 shall have applied until
one Business Day after the delivery of such information to the Administrative
Agent. Promptly upon receipt of the applicable information under Section
5.2(b)(ii)(x), the Administrative Agent shall give each Lender telefacsimile or
telephonic notice (confirmed in writing) of the Applicable Revolving Commitment
Fee Percentage in effect from the date of delivery of such information by the
Borrower to the Administrative Agent.
“Approved Electronic Communication”: any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 9.2(b).
“Approved Fund”: as defined in Section 9.6(b)(ii).
“Assignee”: as defined in Section 9.6(b)(i).


-3-

--------------------------------------------------------------------------------




“Assignment and Acceptance”: in the case of assignments of Revolving Loans and
Revolving Commitments, an assignment and acceptance entered into by a Lender and
an Assignee and accepted by the Administrative Agent and each Fronting Bank to
the extent required pursuant to Section 9.6, substantially in the form of
Exhibit C hereto.
“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding; provided
that in calculating any Lender’s Revolving Extensions of Credit for the purpose
of determining such Lender’s Available Revolving Commitment pursuant to Section
2.22(a), the aggregate principal amount of Swingline Loans then outstanding
shall be deemed to be zero (collectively, as to all Lenders, the “Available
Revolving Commitments”).
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of Tokyo”: the meaning set forth in the preamble to this Agreement.
“Bankrupt Subsidiary”: any Subsidiary of the Borrower that is a debtor under the
Bankruptcy Code as of the Closing Date.
“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.
“Base Rate”: for any day, the higher of (a) the Federal Funds Effective Rate
plus ½ of 1% per annum, (b) the Prime Rate and (c) the Eurodollar Rate on such
day for an Interest Period of one (1) month plus 1.00% . Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.
“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.
“Benefited Lender”: the meaning set forth in Section 9.7(a).
“Blue Spruce Refinancing Facility”: a credit facility with Blue Spruce Energy
Center, LLC as borrower, in a maximum original principal amount not to exceed
$100,000,000, entered into to (among other things) repay or redeem outstanding
indebtedness of Blue Spruce Energy Center, LLC.
“Board of Directors”:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.


-4-

--------------------------------------------------------------------------------




“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.


“Borrower”: the meaning set forth in the preamble to this Agreement.
“Borrowing”: a Class A Borrowing or a Class B Borrowing; provided that, for
purposes of determining the minimum Borrowing amounts permitted hereunder, the
Class A Borrowings and Class B Borrowings shall be aggregated together.borrowing
consisting of simultaneous Revolving Loans of the same Type and, in the case of
Eurodollar Loans, having the same Interest Period, made by each of the Lenders
pursuant to Section 2.1(a).
“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests a Loan hereunder.
“Business Day”: any day other than a Legal Holiday, provided that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.
“BTMU”: the meaning set forth in the preamble to this Agreement.
“CalGen Entities”: the meaning set forth in the definition of “CalGen
Prepetition Secured Obligations.”
“CalGen Makewhole Payment”: the aggregate amount, if any, of any actual or
potential claims, premiums or penalties related to (i) any “makewhole”,"
repayment, prepayment or call provisions, (ii) any contract defaults or (iii)
any contractual damages, in each case payable to the holders of the CalGen
Prepetition Secured Obligations in connection with the repayment of the CalGen
Prepetition Secured Obligations.
“CalGen Prepetition Secured Obligations”: the obligations under the $680,000,000
Third Priority Secured Floating Rate Notes Due 2011 and the $150,000,000 11.5%
Third Priority Secured Notes Due 2011, in each case issued by Calpine Generating
Company, LLC (“CalGen”) and CalGen Finance Corporation (“CalGen Finance” and,
together with CalGen, the “CalGen Entities”) pursuant to that certain third
priority indenture, dated as of March 23, 2004, among CalGen, CalGen Finance and
Wilmington Trust Company FSB, as third priority trustee.
“Capital Lease Obligation”: at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with GAAP
as in effect from time to time.
“Capital Stock”:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Case”: any case pending under Chapter 11 of the Bankruptcy Code.


-5-

--------------------------------------------------------------------------------




“Cash Collateral”: the meaning set forth in Section 2.3(a).
“Cash Collateralize”: the meaning set forth in Section 2.3(a).
“Cash Equivalents”:
(1)    United States dollars;
(2)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;
(3)    certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank having capital and surplus
in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or better;
(4)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
(5)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and
(6)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition.
“Cash Management Obligations”: with respect to a Loan Party, any obligations of
such Loan Party in respect of treasury management arrangements, depositary or
other cash management services, including in connection with any automated
clearing house transfer of funds or any similar transactions.
“Change of Control”: the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d) of the Exchange Act, but
excluding any employee benefit plan of the Borrower or any of its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower,
measured by voting power rather than number of shares.
“Citi”: the meaning set forth in the preamble to this Agreement.
“Class A Borrowing”: a borrowing consisting of simultaneous Class A Revolving
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period, made by each of the Class A Lenders pursuant to Section 2.1(a).
“Class A Lender: at any time, any Lender that has a Class A Revolving Commitment
at such time or, if the Class A Revolving Commitments have terminated, Class A
Revolving Outstandings.
“Class A Original Termination Date”: June 27, 2018.
“Class A Revolving Commitment”: with respect to each Class A Lender, the
obligation of such Class A Lender, if any, to make Class A Revolving Loans and
participate in Swingline Loans and Letters of Credit in an aggregate principal
and/or face amount not to exceed the amount set forth opposite its name on
Schedule 1.1A hereto under the heading “Class A Revolving Commitment Amounts” or
as may subsequently be set forth in the Register from time to time, as the same
may be (x) reduced from time to time pursuant to Sections 2.12 and 2.14 or (y)
increased from time to time pursuant to Section 2.25. The aggregate


-6-

--------------------------------------------------------------------------------




Class A Revolving Commitments of all Class A Lenders shall be $158,300,000 on
the Amendment No. 3 Effective Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.
“Class A Revolving Commitment Period”: the period from and including the
Amendment No. 3 Effective Date to but not including the Class A Original
Termination Date (or, if earlier, the Termination Date of the Class A Revolving
Commitments).
“Class A Revolving Facility”: at any time, the aggregate amount of the Class A
Lenders’ Class A Revolving Commitments at such time and the Extensions of Credit
(including, without limitation, Class A Revolving Loans) made thereunder.
“Class A Revolving Loans”: the meaning set forth in Section 2.1(a).
“Class A Revolving Outstandings”: as to any Class A Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Class A
Revolving Loans held by such Class A Lender then outstanding, (b) such Class A
Lender’s Revolving Commitment Percentage of the Letter of Credit Outstandings
then outstanding and (c) such Class A Lender’s Revolving Commitment Percentage
of the aggregate principal amount of Swingline Loans then outstanding.
“Class B Borrowing”: a borrowing consisting of simultaneous Class B Revolving
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period, made by each of the Class B Lenders pursuant to Section 2.1(b).
“Class B Lender”: at any time, any Lender that has a Class B Revolving
Commitment at such time or, if the Class B Revolving Commitments have
terminated, Class B Revolving Outstandings; provided that, as of the Amendment
No. 3 Effective Date, no Lender can be both a Class B Lender and a Class A
Lender.
“Class B Original Termination Date”: June 27, 2020.
“Class B Revolving Commitment”: with respect to each Class B Lender, the
obligation of such Class B Lender, if any, to make Class B Revolving Loans and
participate in Swingline Loans and Letters of Credit in an aggregate principal
and/or face amount not to exceed the amount set forth opposite its name on
Schedule 1.1A hereto under the heading “Class B Revolving Commitment Amounts” or
as may subsequently be set forth in the Register from time to time, as the same
may be (x) reduced from time to time pursuant to Sections 2.12 and 2.14 or (y)
increased from time to time pursuant to Section 2.25. The aggregate Class B
Revolving Commitments of all Class B Lenders shall be $1,520,000,000
1,790,000,000 on the Amendment No. 34 Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.
“Class B Revolving Commitment Period”: the period from and including the
Amendment No. 3 Effective Date to but not including the Class B Original
Termination Date (or, if earlier, the Termination Date of the Class B Revolving
Commitments).
“Class B Revolving Facility”: at any time, the aggregate amount of the Class B
Lenders’ Class B Revolving Commitments at such time and the Extensions of Credit
(including, without limitation, Class B Revolving Loans) made thereunder.
“Class B Revolving Loans”: the meaning set forth in Section 2.1(b).
“Class B Revolving Outstandings”: as to any Class B Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Class B
Revolving Loans held by such Class B Lender then outstanding, (b) such Class B
Lender’s Revolving Commitment Percentage of the Letter of Credit Outstandings
then outstanding and (c) such Class B Lender’s Revolving Commitment Percentage
of the aggregate principal amount of Swingline Loans then outstanding.
“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied or waived, which date is December 10, 2010.


-7-

--------------------------------------------------------------------------------




“CNTA Guarantor Release Condition”: the meaning set forth in Section 9.14(c).
“CNTA Ratio”: as of any date of determination, (a) the Consolidated Net Tangible
Assets of the Loan Parties as of the end of the most recent fiscal quarter for
which an internal consolidated balance sheet of the
Borrower and its Subsidiaries is available, divided by (b) the aggregate amount
of First Lien Debt of the Loan Parties (as calculated under Section 6.1(b)
hereof) outstanding on such date.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: in the case of each Series of Secured Debt, all properties and
assets of the Loan Parties now owned or hereafter acquired in which Liens have
been granted to the Collateral Agent to secure the Secured Obligations in
respect of such Series of Secured Debt.
“Collateral Agency and Intercreditor Agreement”: that certain Collateral Agency
and Intercreditor Agreement, dated as of January 31, 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time in compliance
with the terms thereof), by and among the Borrower, the Guarantors from time to
time party thereto, the secured debt representatives from time to time party
thereto and the Collateral Agent.
“Collateral Agent”: the meaning set forth in the preamble to this Agreement.
“Commitment Fee”: the meaning set forth in Section 2.22(a).
“Commitment Letter”: the commitment letter, dated October 28, 2010, by and among
the Borrower and the Commitment Parties.
“Commitment Parties”: collectively, Goldman Sachs Bank USA, Barclays Bank PLC,
Citigroup Global Markets Inc., Credit Suisse AG, Cayman Islands Branch, Deutsche
Bank Trust Company Americas, JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., Morgan Stanley Bank, N.A., Royal Bank of Canada, The Royal Bank
of Scotland plc, UBS Loan Finance LLC, Bank of America, N.A., ING Capital LLC,
Natixis, New York Branch and Union Bank, N.A.
“Commodity Hedge Agreements”: any agreement providing for swaps (including,
without limitation, heat rate swaps), caps, collars, puts, calls, floors,
futures, options, spots, forwards, power purchase, tolling or sale agreements,
fuel purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, entered into in the ordinary course of business in order to manage
fluctuations in the price or availability of any commodity.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit I hereto.
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and only to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense (inclusive of letter of credit fees, commitment fees and
similar items included in determining Consolidated Interest Expense and
amortization of deferred financing fees and original issue discount), (c)
depreciation and amortization expense, (d) amortization of intangibles and
organization costs, (e) any extraordinary or non-recurring non-cash expenses or
losses, whether or not otherwise includable as a separate item in the statement
of such Consolidated Net Income for such period, (f) non-cash losses on sales or
impairments of assets, (g) unrealized losses and any non-cash realized losses
recognized in accordance with


-8-

--------------------------------------------------------------------------------




ASC 815 “Derivatives and Hedging” and ASC 718 “Stock Based Compensation”,” (h)
non-cash charges attributable to ASC 480 “Distinguishing Liabilities From
Equity”,” (i) operating lease expense, (j) distributions received from
unconsolidated investments (k) non-cash losses attributable to translations of
foreign currency transactions, (l) Restructuring Costs, (m) major maintenance
expense as reflected in Consolidated Net Income, (n) any fees and expenses in
connection with each Extension not to exceed $20,000,000 in any twelve month
period, (o) acquisition-related costs in a business combination and (p) any
non-cash losses or charges recorded on the repurchase or extinguishment of debt,
and minus, without duplication and only to the extent included in the
determination of such Consolidated Net Income for such period, the sum of (i)
interest income, (ii) any extraordinary or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets), (iii) income tax credits (to the extent not netted from income tax
expense), (iv) any non-cash gain recorded on the repurchase or extinguishment of
debt , (v) any other non-cash non-operating income, (vi) non-cash gains
attributable to translations of foreign currency transactions, (vii) unrealized
gains and any non-cash realized gains recognized in accordance with ASC 815
“Derivatives and Hedging” and ASC 718 “Stock Based Compensation”,” (viii)
non-cash gains attributable to ASC 480 “Distinguishing Liabilities From
Equity”,” and (ix) Consolidated EBITDA from the Borrower’s and its Subsidiaries’
discontinued operations (but only for those operations which are not classified
as such under GAAP solely upon the determination or announcement of the sale of
such operations)(it being understood that if such Consolidated EBITDA is
negative, such amount shall be added back to Consolidated Net Income for such
period). For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period, and (iii) any pro forma calculation contemplated
by clause (i) or (ii) of this sentence shall also give pro forma effect to any
related cost savings to the extent such cost savings would be permitted or
required to be reflected in pro forma financial information by Regulation S-X
under the Securities Act of 1933, as amended, together with those cost savings
that are certified by a Financial Officer of the Borrower as having been
realized or for which the necessary steps for realization have been taken or are
reasonably expected to be taken within 12 months following such calculation. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of amounts deemed significant according to Regulation S-X, Section
3-05(b); and “Material Disposition” means any Disposition of property or series
of related Dispositions of property that yields gross proceeds to the Borrower
or any of its Subsidiaries in excess of amounts deemed significant according to
Regulation S-X, Section 3-05(b).
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
(excluding any Excluded Subsidiary for which the respective Project or Projects
have not been in full operation for at least one full year) for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(excluding any Excluded Subsidiary for which the respective Project or Projects
have not been in full operation for at least one full year), operating lease
expense of the Borrower and its Subsidiaries (excluding any Excluded Subsidiary
for which the respective Project or Projects have not been in full operation for
at least one full year), and dividends paid in cash in respect of preferred
Capital Stock of the Borrower (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP
but excluding any termination costs associated with interest rate Swap
Agreements), net of interest income during such period, in each case determined
on a consolidated basis in accordance


-9-

--------------------------------------------------------------------------------




with GAAP (it being understood that Consolidated Interest Expense shall not
include interest expense with respect to the promissory note transferred
pursuant to the purchase agreement described in the definition of Existing
Gilroy Indebtedness).
“Consolidated Leverage Ratio”: as at any day, the ratio of (a) Consolidated
Total Net Debt on such day to (b) Consolidated EBITDA for the four consecutive
fiscal quarter period ending on (or, if such day is not the last day of a fiscal
quarter, most recently prior to and for which the calculation for such period is
available) such day.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries (less the net income of any Excluded
Subsidiary for which the respective Project or Projects have not been in full
operation for at least one full year), determined on a consolidated basis in
accordance with GAAP, plus, without duplication, the amount of any interest
payments, dividends or other distributions made by any Excluded Subsidiary (to
the extent the Consolidated Net Income of such Excluded Subsidiary or Excluded
Subsidiaries was otherwise excluded from Consolidated Net Income in such period
in accordance with the first parenthetical above) to the Borrower or any of its
Subsidiaries; provided that there shall be excluded the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries.
“Consolidated Net Tangible Assets”: as of any date of determination, the sum of
(a)(i) the total assets of the Loan Parties as of the end of the most recent
fiscal quarter for which an internal consolidated balance sheet of the Borrower
and its Subsidiaries is available, minus (ii) all current derivative assets and
long term derivative assets of the Loan Parties reflected on such balance sheet,
minus (iii) total goodwill and other intangible assets of the Loan Parties
reflected on such balance sheet, plus (b) the total amount of Available
Revolving Commitments on such date, plus (c) the book value, as determined by
the Borrower’s chief financial officer in good faith, of any assets (other than
goodwill and other intangible assets and current derivative assets and long term
derivative assets) acquired by the Loan Parties since the end of such fiscal
quarter that, as of such date, are held by the Loan Parties, minus (d) all
current liabilities (other than any such liabilities that (i) would be included
in the aggregate amount First Lien Debt outstanding as of such date of
determination pursuant to Section 6.1(b) or (ii) constitute current derivative
liabilities) of the Loan Parties reflected on such balance sheet, in each case,
calculated on a consolidated basis in accordance with GAAP as in effect on the
2017 Notes Issue Date.
“Consolidated Total Net Debt”: at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries (to the extent required to
be reflected as a liability on the consolidated balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP) at such date (excluding, however,
any (w) Limited Recourse Debt of any Designated Project Subsidiary for which the
respective Project has not been in full operation for at least one full year
that would otherwise be included, (x) liabilities under or in respect of Swap
Agreements or Guarantee Obligations in respect of Swap Agreements that would
otherwise be included, (y) outstanding but undrawn amounts in respect of letters
of credit and similar facilities or liabilities and (z) the Existing Gilroy
Indebtedness that would otherwise be included), determined on a consolidated
basis in accordance with GAAP, less the aggregate amount of all cash and Cash
Equivalents (whether or not restricted) held by the Borrower and its
Subsidiaries at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Agreement”: (a) the Existing Credit Agreement, (b) this Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Credit Agreement, this
Agreement or any other agreement or instrument referred to in this clause (c);
provided that any agreement or instrument described above in clause (c) shall
only constitute the “Credit Agreement” (or a portion thereof) if the respective
agreement or instrument provides that such agreement or instrument (or
indebtedness thereunder) shall constitute “First Lien Debt” for purposes of the
Collateral Agency and Intercreditor Agreement (and so long as same satisfies the
requirements of clause (2) of the definition of First Lien Debt) and the
respective First Lien Representative shall have notified the Collateral Agent
that such


-10-

--------------------------------------------------------------------------------




agreement or instrument shall constitute the Credit Agreement (or a portion
thereof) and shall have executed and delivered to the Collateral Agent a joinder
to the Collateral Agency and Intercreditor Agreement and the other actions
specified in the Collateral Agency and Intercreditor Agreement shall have been
taken with respect to the relevant Series of Secured Debt being issued or
incurred. Any reference to the Credit Agreement hereunder shall be deemed a
reference to any Credit Agreement then extant.
“Credit Facility Obligations”: all “Obligations” hereunder and all “Obligations”
(or any other defined term having a similar purpose) as defined in any other
Credit Agreement.
“CS Securities”: the meaning set forth in the preamble to this Agreement.
“DBSI”: the meaning set forth in the preamble to this Agreement.
“Debtor Relief Law”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.
“Defaulting Lender”: any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of “Lender Default.”
“Designated Project Subsidiary”: (a) any Project Subsidiary formed by the
Borrower or any of its Subsidiaries after January 31, 2008, (b) Otay Mesa Energy
Center, LLC, Calpine Greenfield (Holdings) Corporation and Calpine Russell City,
LLC and (c) any other Subsidiary that was a Guarantor but has been subsequently
designated by a Responsible Officer (pursuant to written notice to the
Collateral Agent) not to be a Guarantor, but only if such Subsidiary does not
provide a (or may be released from its) Guarantee with respect to this Agreement
and does not provide a (or will be released from its) Guarantee of any other
First Lien Debt.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed” shall have correlative meanings.
“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the latest applicable Termination Date in effect at the time of
the issuance of such Capital Stock (other than pursuant to a change of control
provision substantially similar to that described either under Section 4.11 of
the indenture governing the 2021 Notes).
“Documentation Agents”: as defined in the preamble to this Agreement.
“Dollar Amount”: at any time (a) as to any amount in Dollars, such amount and
(b) as to any amount in an Alternative Currency, the then Dollar Equivalent
thereof.
“Dollar Equivalent”: with respect to any amount of an Alternative Currency on
any date, the equivalent amount in Dollars of such amount of Alternative
Currency as determined by the Administrative Agent in accordance with Section
1.4 using the applicable Exchange Rate.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia or that guarantees, or pledges any property or assets to secure, any
other First Lien Obligations.
“DPME Entities”: means Deer Park Energy Center LLC and Metcalf Energy Center,
LLC.


-11-

--------------------------------------------------------------------------------




“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Commodity Hedge Agreement”: (i) any agreement in effect on the 2017
Notes Issue Date that constituted (immediately prior to the 2017 Notes Issue
Date) an “Eligible Commodity Hedge Agreement” as defined in the Existing Credit
Agreement as in effect immediately prior to the Closing Date, and (ii) any
Commodity Hedge Agreement entered into (or amended) by any Loan Party with a
counterparty from time to time in the ordinary course of business, consistent
with Prudent Industry Practice and not for speculative purposes, it being
understood that whether a Commodity Hedging Agreement satisfies the criteria in
this clause (ii) shall be determined at the time such agreement is entered into
and/or amended. For the avoidance of doubt, the following transactions shall
always be considered speculative and not be included in clause (ii) hereof: (i)
any fixed price purchase of fuel that does not have an associated fixed price
electricity sale; (ii) any fixed price sale of electricity that does not have an
associated fixed price fuel purchase or is not used to hedge the heat rate
differential between the Projects and the market or used to hedge any geothermal
or storage Project; and (iii) any fixed price sale of fuel, other than forward
sales of fuel to hedge the heat rate differential between the Borrower’s (and
its Subsidiaries’) Projects and the market or used to hedge any geothermal or
storage Project.
“Eligible Commodity Hedge Financing”: any letter of credit and/or revolving loan
facility (including a commodity collateral revolving loan facility) that is
entered into by a Loan Party so long as (a) such letters of credit or the
proceeds of such facility are applied solely to collateralize obligations of the
Loan Parties to the counterparties under the Eligible Commodity Hedge Agreements
to the extent that such counterparties are not otherwise secured by the
Collateral and (b) the obligations of the Loan Parties under such facility are
secured by the Collateral pursuant to clause (1) of the definition of Permitted
Liens on a pari passu basis with obligations under the Eligible Commodity Hedge
Agreements and are not secured by any other assets of the Loan Parties.
“Eligible Facility”: a gas-fired electric generation facility with a nominal
capacity of 1,000 MW or less.
“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health (to the extent related to exposure to Materials of Environmental
Concern), as now or may at any time hereafter be in effect.
“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“ERISA Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.


-12-

--------------------------------------------------------------------------------




“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors) maintained by a member bank of the
Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of the relevant Interest Period by
reference to the London Interbank Offered Rate (or the successor thereto if such
London Interbank Offered Rate is no longer available) for deposits in Dollars
(as set forth by the Bloomberg Information Service or any successor thereto or
any other service displaying such rates selected by the Administrative Agent)
for a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Base Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate
1.00 - Eurocurrency Reserve
Requirements



; provided that if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
“Exchange Rate”: on any day, with respect to any Alternative Currency, the rate
at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., New York time, on such date on the Bloomberg Cross
Currency Key Page (page WMCO <GO>) for such Alternative Currency. In the event
that such rate does not appear on any Bloomberg Cross Currency Key Page (page
WMCO <GO>), the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be selected by
the Administrative Agent, or, in the event no such service is selected, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Alternative Currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error; provided,
further, that in the event of a drawing on any Letter of Credit denominated in
an Alternative Currency that is reimbursed on the day of such drawing or on the
next following Business Day, the rate used to determine the amount of Dollars
required to reimburse the applicable Fronting Bank the Dollar Equivalent of the
amount drawn shall be determined by such Fronting Bank and notified to the
Administrative Agent and the Borrower using the procedures then employed in the
ordinary course by the applicable office of such Fronting


-13-

--------------------------------------------------------------------------------




Bank in determining the applicable rate at which such Alternative Currency may
be exchanged into Dollars (such determination to be presumed correct absent
manifest error).
“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) any Bankrupt Subsidiary
for so long as such Bankrupt Subsidiary is a debtor under the Bankruptcy Code,
(c) any Designated Project Subsidiary, (d) any Subsidiary of the Borrower that
is (A) a Domestic Subsidiary of the Borrower substantially all of the assets of
which consist of the Capital Stock of one or more Foreign Subsidiaries or (B) a
Domestic Subsidiary of the Borrower substantially all of the assets of which
consist of the Capital Stock of one or more Subsidiaries described in clause (A)
hereof (whether such ownership is directly held or through another one or more
such Subsidiaries), (e) any Subsidiary of the Borrower (other than a Material
Subsidiary) and any Material Project Subsidiary that is not a Guarantor as of
the Closing Date or is thereafter designated by a Responsible Officer (pursuant
to written notice to the Collateral Agent) not to be a Guarantor, but only if
such Subsidiary does not provide a (or may be released from its) Guarantee with
respect to this Agreement and does not provide a (or will be released from its)
Guarantee of any other First Lien Debt, (f) any Subsidiaries of Calpine Energy
Services Holdings, Inc. that were not guarantors of the Existing Credit
Agreement on the 2017 Notes Issue Date, (g) any Subsidiary which the Borrower
requests to be an Excluded Subsidiary which is reasonably satisfactory to the
Administrative Agent or is approved by an Act of Required Debtholders or the
Required Lenders, (h) any Material Subsidiary that is not a Guarantor as of the
2021 Notes Issue Date or is thereafter designated by a Responsible Officer
(pursuant to written notice to the Collateral Agent) not to be a Guarantor, but
only if such Subsidiary is not otherwise required to provide a (or may be
released from its) Guarantee with respect to this Agreement and does not provide
a (or will be released from its) Guarantee of any other First Lien Debt and (i)
any other Subsidiary existing as of the Closing Date that is not a Guarantor on
such date so long as such Subsidiary is not a Guarantor of any other First Lien
Debt. Notwithstanding the foregoing, any Excluded Subsidiary may be designated
by the Borrower as a Guarantor pursuant to Section 5.9(c) hereof, in which case
upon complying with the provisions set forth in Section 5.9(c), such Excluded
Subsidiary shall cease to be an Excluded Subsidiary for the purposes of this
Agreement and the other Loan Documents until such time, if any, as it becomes an
Excluded Subsidiary thereafter in accordance with the terms hereof.
“Excluded Taxes”: those Taxes referenced in Section 2.19(a)(i) through
2.19(a)(v).
“Existing Administrative Agent”: Goldman Sachs Credit Partners L.P.
“Existing Credit Agreement”: that certain Credit Agreement, dated as of January
31, 2008 among the Borrower, Goldman Sachs Credit Partners L.P., Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. and Morgan Stanley Senior
Funding, Inc., as co-documentation agents and as co-syndication agents, General
Electric Capital Corporation, as sub-agent for the lenders thereunder, Goldman
Sachs Credit Partners L.P., as administrative agent and as collateral agent and
each of the financial institutions from time to time party thereto, as amended,
amended and restated, modified or supplemented from time to time.
“Existing Credit Agreement Amendment”: Third Amendment to the Existing Credit
Agreement, executed and delivered by the Borrower, the Existing Administrative
Agent and General Electric Capital Corporation, as sub-agent (with the consent
of the required lenders under the Existing Credit Agreement).
“Existing Gilroy Indebtedness”: obligations of the Borrower and its Subsidiaries
under the purchase agreement dated as of October 30, 2003, as amended, by and
among the Borrower, Calpine Gilroy Cogen, L.P., BNY Asset Solutions LLC and the
buyers party thereto, and their related guaranty, which obligations shall not
exceed $101 million.
“Extended Revolving Commitment”: the meaning set forth in Section 2.27(a).
“Extending Revolving Lender”: the meaning set forth in Section 2.27(a).
“Extension”: the meaning set forth in Section 2.27(a).
“Extension Offer”: the meaning set forth in Section 2.27(a).


-14-

--------------------------------------------------------------------------------




“Extensions of Credit”: collectively, Loans and/or Letters of Credit hereunder;
individually, as to any Loan or any Letter of Credit, an “Extension of Credit.”
“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer of the
Borrower (unless otherwise provided in this Agreement).
“FATCA”: Sections 1471 through 1474 of the Code as in effect on the date hereof
(and any amended or successor version that is substantively comparable) and any
regulations thereunder or published administrative guidance implementing such
Sections.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by GSCP from three federal funds brokers
of nationally recognized standing selected by it.
“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December;, (b) in the case of the Class AB Revolving Commitments only, the last
day of the Class AB Revolving Commitment Period; (c) in the case of the Class B
Revolving Commitments only, the last day of the Class B Revolving Commitment
Period; and (d and (c) in the case of any Extended Revolving Commitments, the
last day of the applicable Revolving Commitment Period.
“Fees”: collectively, the Commitment Fees, Letter of Credit Fees, the fees
payable to the Commitment Parties, as applicable and separately agreed by the
Borrower, the fees referred to in Section 2.22, 2.23 or 9.5 and any other fees
payable by any Loan Party pursuant to this Agreement or any other Loan Document.
“Fifth Amendment to Mortgage”: each of those certain fifth amendment to mortgage
or deed of trust, dated as of December 10, 2010 made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties and relating to the respective Mortgaged Properties.
“Financial Officer”: the Chief Financial Officer, Principal Accounting Officer,
Controller or Treasurer of the Borrower.
“First Lien”: a Lien granted by a Security Document to the Collateral Agent for
the benefit of the holders of First Lien Debt, at any time, upon any property of
any Loan Party to secure First Lien Obligations.
“First Lien Debt”:
(1)    all Credit Facility Obligations; and
(2)    to the extent issued or outstanding, (A) the 2017 Notes, the 2019 Notes,
the 2020 Notes and the 2021 Notes, (B) Specified Cash Management Obligations and
Specified Swap Obligations and (C) any other Indebtedness (including (x)
obligations under Eligible Commodity Hedge Agreements not included pursuant to
clause (B) of this paragraph, (y) obligations under Eligible Commodity Hedge
Financings and (z) permitted refinancings of First Lien Debt including any
Credit Agreement as defined in clause (c) of the definition thereof, that, in
the case of this clause (C), are secured equally and ratably with the Credit
Facility Obligations by a First Lien that was expressly permitted to be incurred
and so secured under each then outstanding Credit Agreement; provided that the
foregoing provisions of preceding clause (B) shall not be construed to permit
general basket Indebtedness or Lien baskets to be used to provide equal and
ratable security as First Lien Debt in each case unless the respective
provisions in each then outstanding Credit Agreement (if any) expressly provide
that equal and ratable liens on the Collateral with the Credit Facility
Obligations shall be permitted; and provided further that in the case of any
Indebtedness or other obligations referred to in this clause (2):


-15-

--------------------------------------------------------------------------------




(a)    on or before the date on which such Indebtedness is (or other obligations
are) incurred by any Loan Party (or on or about the date of the Collateral
Agency and Intercreditor Agreement in respect of any such Indebtedness that is
(or any such other obligations that were) incurred prior to the date of the
Collateral Agency and Intercreditor Agreement and constitute(s) Secured Debt),
such Indebtedness is (or other obligations are) designated by the Borrower, in a
certificate of a Responsible Officer delivered to the Collateral Agent, as
“First Lien Debt” for the purposes of the Secured Debt Documents; provided that
no obligation or Indebtedness may be designated as both Second Lien Debt and
First Lien Debt;
(b)    such Indebtedness is (or other obligations are) evidenced or governed by
an indenture, credit agreement, loan agreement, note agreement, promissory note,
Hedge Agreement or other agreement or instrument that includes a Lien Sharing
and Priority Confirmation, or such Indebtedness is (or other obligations are)
subject to a Lien Sharing and Priority Confirmation; and
(c)    is designated as First Lien Debt in accordance with the requirements of
the Collateral Agency and Intercreditor Agreement.
In addition to the foregoing, all obligations owing to the Collateral Agent in
its capacity as such, whether pursuant to the Collateral Agency and
Intercreditor Agreement or one or more of the Security Documents, First Lien
Documents or Second Lien Documents, shall in each case be deemed to constitute
First Lien Debt (although there shall be no separate Series of First Lien Debt
as a result thereof) and First Lien Obligations (with the obligations described
in this sentence being herein called “Collateral Agent Obligations”), which
Collateral Agent Obligations shall be entitled to the priority provided in
clause FIRST of Section 3.4 of the Collateral Agency and Intercreditor
Agreement.
“First Lien Documents”: this Agreement, the Existing Credit Agreement, the
indenture governing the 2017 Notes, the indenture governing the 2019 Notes, the
indenture governing the 2020 Notes, the indenture governing the 2021 Notes, each
agreement or instrument relating to any Specified Cash Management and Swap
Obligations and each other agreement or instrument governing, or relating to,
any First Lien Debt and the First Lien Security Documents.
“First Lien Eligible Commodity Hedge Financing Agreements”: any Eligible
Commodity Hedge Financing (and agreements and instruments governing or relating
thereto) which has become First Lien Debt in accordance with clause (2) of the
definition of “First Lien Debt” contained herein.
“First Lien Eligible Commodity Hedge Financing Obligations”: all obligations
under First Lien Eligible Commodity Hedge Financing Agreements.
“First Lien Hedging Obligations”: all Specified Swap Obligations and all other
obligations under any Commodity Hedge Agreement, Eligible Commodity Hedge
Agreement or Swap Agreement which, in any case, constitutes First Lien Debt in
accordance with clause (2) of the definition of “First Lien Debt” contained
herein.
“First Lien Obligations”: any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the First Lien Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the First Lien Documents, including, without limitation, all
outstanding Credit Facility Obligations, Guaranty Reimbursement Obligations,
Specified Cash Management Obligations, First Lien Hedging Obligations, First
Lien Eligible Commodity Hedge Financing Obligations and such obligations in
respect of any other series of First Lien Debt issued or outstanding after the
date of this Agreement. As provided in the last sentence of the definition of
“First Lien Debt,” all Collateral Agent Obligations shall constitute First Lien
Obligations.


-16-

--------------------------------------------------------------------------------




“First Lien Representative”: (1) in the case of this Agreement, the
Administrative Agent or (2) in the case of any other Series of First Lien Debt,
the respective creditor or any trustee, agent or representative thereof
designated in the respective Series of First Lien Debt.
“First Lien Security Documents”: the Security Documents (other than any Security
Documents that do not secure the First Lien Obligations).
“Foreign Subsidiary”: any Subsidiary of the Borrower organized under the laws of
any jurisdiction outside the United States.
“Fronting Bank”: Royal Bank of Canada, BNP Paribas, MUFG Union Bank, N.A.MUB,
Deutsche Bank AG New York Branch (provided that Deutsche Bank AG New York Branch
shall cease to be a Fronting Bank on June 27, 2018), Natixis, New York Branch,
or any other Lender reasonably satisfactory to the Administrative Agent and the
Borrower, or any of their respective affiliates, in their respective capacity as
issuers of the Letters of Credit; provided that, if any Extension or Extensions
of Revolving Commitments is or are effected in accordance with Section 2.27,
then on the day five (5) Business Days prior to the occurrence of the Original
Termination Date of the tranche of Revolving Commitments so extended and on each
later date which is or was at any time five (5) Business Days prior to a
Termination Date with respect to such tranche of Revolving Commitments (each of
suchthe Original Termination Date and any such later Termination Date, a
“Fronting/Swingline Termination Date”), each Fronting Bank at such time shall
have the right to resign as a Fronting Bank on, or on any date within 20
Business Days after, the respective Fronting/Swingline Termination Date, in each
case upon not less than ten (10) days’ prior written notice thereof to the
Borrower and the Administrative Agent and, in the event of any such resignation
and upon the effectiveness thereof, the respective entity so resigning shall
retain all of its rights hereunder and under the other Loan Documents as a
Fronting Bank with respect to all Letters of Credit theretofore issued by it
(which Letters of Credit shall remain outstanding in accordance with the terms
hereof until their respective expirations) but shall not be required to issue
any further Letters of Credit hereunder. If at any time and for any reason
(including as a result of resignations as contemplated by the last proviso to
the preceding sentence), each Fronting Bank has resigned in such capacity in
accordance with the preceding sentence, then no Person shall be a Fronting Bank
hereunder obligated to issue Letters of Credit unless and until (and only for so
long as) a Lender (or affiliate of a Lender) reasonably satisfactory to the
Administrative Agent and the Borrower agrees to act as Fronting Bank hereunder.
“Fronting Bank Sublimit”: (vu) with respect to Royal Bank of Canada, Letter of
Credit Outstandings at any time not to exceed in the aggregate the Dollar
Equivalent of $350,000,000, (wv) with respect to MUFG Union Bank, N.A.MUB,
Letter of Credit Outstandings at any time not to exceed in the aggregate the
Dollar Equivalent of $250,000,000, (xw) with respect to BNP Paribas, Letter of
Credit Outstandings at any time not to exceed in the aggregate the Dollar
Equivalent of $200,000,000, (yx) with respect to Deutsche Bank AG New York
Branch, Letter of Credit Outstandings at any time not to exceed in the aggregate
the Dollar Equivalent of $125,000,00050,000,000, (y) with respect to Natixis,
New York Branch, Letter of Credit outstandings at any time not to exceed in the
aggregate the Dollar Equivalent of $300,000,000 and (z) with respect to each
other Fronting Bank party hereto from time to time, Letter of Credit
Outstandings at any time not to exceed in the aggregate the Dollar Equivalent of
an amount to be agreed between the Borrower and such Fronting Bank (upon notice
to the Administrative Agent) and in any case of clause (u), (v), (w), (x), (y)
or (z), such other amount to be agreed in writing between the Borrower and such
Fronting Bank.
“Fronting/Swingline Termination Date”: the meaning set forth in the definition
of Fronting Bank.
“Funding Office”: the office of the Administrative Agent specified in Section
9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.6, GAAP shall be
determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements of the Borrower prior to the Closing Date (and without
giving effect to any “Accounting Change” (as defined below), unless otherwise
provided in an amendment entered into


-17-

--------------------------------------------------------------------------------




as contemplated below). In the event that any Accounting Change shall occur and
such change has a material impact on any of the calculations of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
“Generating Plant”: the Generating Plants listed on Schedule 1.1E.
“Generating Plant Easement”: the real property easement upon which any
Generating Plant is located.
“Geysers Entities”: the collective reference to the following Subsidiaries of
the Borrower: Anderson Springs Energy Company, Thermal Power Company, Geysers
Power I Company, Geysers Power Company, LLC and Calpine Calistoga Holdings, LLC.
“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Grantors”: any Person that pledges any Collateral under the Security Documents
to secure any Secured Obligation.
“GS Bank”: the meaning set forth in the preamble to this Agreement.
“GSCP”: the meaning set forth in the preamble to this Agreement.
“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise).
“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, dated as of January 31, 2008, and as amended and restated as of
December 10, 2010 (as further amended, amended and restated, supplemented or
otherwise modified from time to time), by and among the Borrower, the other
guarantors and Grantors from time to time party thereto and the Collateral
Agent.
“Guarantors”: any Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement, and its successors and assigns, in each case, until
the Guarantee of such Person under the Guarantee and Collateral Agreement has
been released in accordance with the provisions of this Agreement, the Guarantee
and Collateral Agreement or the Collateral Agency and Intercreditor Agreement.
“Guaranty Reimbursement Obligations”: all obligations of the Loan Parties under
Section 2 of the Guarantee and Collateral Agreement.
“Hedge Agreement”: any agreement or instrument governing or relating to any
First Lien Hedging Obligations.


-18-

--------------------------------------------------------------------------------




“Hedge Outstanding Amount”: for any Hedge Agreement on any date of
determination, an amount determined in good faith by the applicable First Lien
Representative equal to: (a) in the case of a Hedge Agreement documented
pursuant to a Master Agreement, the amount, if any, that would be or is payable
by the applicable obligor to its counterparty to such Hedge Agreement, as if (i)
such Hedge Agreement were being terminated early on such date of determination
due to a “Termination Event,” “Event of Default,” “Additional Event of Default,”
or “Additional Termination Event,” (ii) the obligor party thereto were the sole
“Affected Party,” and (iii) the applicable First Lien Representative were the
sole party determining such payment amount (with the applicable First Lien
Representative making such determination reasonably in accordance with the
provisions of the above-described Master Agreement); (b) in the case of a Hedge
Agreement traded on a national exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the
obligor party to such Hedge Agreement reasonably determined by the applicable
First Lien Representative based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the obligor party to such Hedge Agreement reasonably determined by
the applicable First Lien Representative as the amount, if any, by which (i) the
present value of the future cash flows to be paid by the applicable obligor
exceeds (ii) the present value of the future cash flows to be received by such
obligor pursuant to such Hedge Agreement.
“Incremental Revolving Facilities”: the meaning set forth in Section 2.25(a).
“Incremental Revolving Facility Amendment”: the meaning set forth in Section
2.25(b)(ii).
“Incremental Revolving Loans”: the meaning set forth in Section 2.25(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person, (h) all guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes hereof, preferred Capital Stock issued by the Borrower shall not
constitute Indebtedness hereunder unless it constitutes Disqualified Capital
Stock.
“Indemnitee”: the meaning set forth in Section 9.5.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency or Liquidation Proceeding”:
(1)    any case commenced by or against any Loan Party under the Bankruptcy Code
or any similar federal or state law for the relief of debtors, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of any Loan Party, any receivership or assignment
for the benefit of creditors relating to any Loan Party or any similar case or
proceeding relative to any Loan Party or its creditors, as such, in each case
whether or not voluntary;


-19-

--------------------------------------------------------------------------------




(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to any Loan Party, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of any Loan Party are determined and any payment or
distribution is or may be made on account of such claims.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan (including any Swingline
Loan), the last Business Day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is a Base Rate Loan and any Swingline Loan), the date of any repayment
or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) with respect to all Loans
borrowed or converted on or after the Closing Date, initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all relevant Lenders, nine or twelve) months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six (or, if agreed to by all relevant
Lenders, nine or twelve) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 10:00 A.M., New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period that would extend beyond
the Termination Date; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“ISP”: International Standby Practices 1998 (International Chamber of Commerce
Publication Number 590) and any subsequent version thereof adhered to by the
Fronting Bank.
“Joint Lead Arrangers”: Goldman Sachs Bank USA, Barclays Capital, the investment
banking division of Barclays Bank PLC, Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc., RBC Capital Markets, LLC
(previously RBC Capital Markets Corporation), RBS Securities Inc., UBS
Securities LLC, Merrill Lynch, Pierce, Fenner &


-20-

--------------------------------------------------------------------------------




Smith Incorporated (as successor by merger with Banc of America Securities LLC),
ING Capital LLC and Union Bank, N.A.
“Junior Lien Agreement”: any agreement which governs the terms of any Junior
Lien Indebtedness permitted to be incurred under Section 6.1.
“Junior Lien Indebtedness”: Indebtedness of the Borrower and/or any Subsidiary
that is secured by Liens junior to the Liens securing the Obligations of the
Loan Parties under this Agreement; provided that the priority of such Liens and
the ability of the lenders or holders of such Indebtedness to exercise rights
and enforce remedies in respect of such Liens are subject to the Collateral
Agency and Intercreditor Agreement or any other intercreditor agreement that
provides for the subordination (including related intercreditors’ rights) of
such Junior Lien Indebtedness at least to the same extent that the Second Lien
Debt is subordinated to the First Lien Debt pursuant to the Collateral Agency
and Intercreditor Agreement, as determined by the Borrower in good faith.
“L/C Application”: an application, in such form as the Fronting Bank may
reasonably specify from time to time, requesting the Fronting Bank to issue a
Letter of Credit.
“L/C Cash Collateral Account”: the account established by the Borrower under the
sole and exclusive control of the Collateral Agent maintained at the office of
the Collateral Agent at 350 California Street, 11th Floor, San Francisco, CA
94104; Attn: Trust Services – Account Administration, designated as the “Calpine
Corporation L/C Cash Collateral Account” or similar title, which shall be used
solely for the purposes set forth in Section 2.5(b).
“L/C Commitment”: $1,00,000,000.1,150,000,000.
“Legal Holiday”: a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed. If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.
“Lenders”: the meaning set forth in the preamble to this Agreement.
“Lender Default”: (i) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender to make available when required
its portion of any incurrence of Revolving Loans or reimbursement obligations
under Section 2.4(c) or 2.5(f), which refusal or failure is not cured within
three Business Days after the date of such refusal or failure, unless the
subject of a good faith dispute; (ii) the failure of any Lender to pay over to
the Administrative Agent, any Fronting Bank or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute; (iii) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event; or (iv) a Lender has become the subject of a Bail-in Action.
“Lender-Related Distress Event”: with respect to any Lender or any person that
directly or indirectly controls such Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any Debtor Relief Law, or a custodian, conservator, receiver or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, such Distressed Person is subject to a
forced liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Equity Interest in any Lender or any person that
directly or indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof.
“Letter of Credit Fees”: the fees payable in respect of Letters of Credit
pursuant to Section 2.23.
“Letter of Credit Outstandings”: at any time, an amount equal to the sum of (a)
the then Dollar Amount of the aggregate then undrawn and unexpired face amount
of the then outstanding Letters of Credit then outstanding plus (b) the then
Dollar Amount of the aggregate amounts theretofore drawn under Letters of Credit
and not then reimbursed.


-21-

--------------------------------------------------------------------------------




“Letter of Credit Request”: the meaning set forth in Section 2.6.
“Letters of Credit”: any standby or trade letter of credit issued pursuant to
Section 2.6 which letter of credit shall be (a) for such purposes as are
consistent with the terms hereof, (b) denominated in Dollars or any Alternative
Currency and (c) otherwise in such form as may be reasonably approved from time
to time by the Fronting Bank.
“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
“Lien Sharing and Priority Confirmation”:
(1)    as to any Series of First Lien Debt, the written agreement of the holders
of such Series of First Lien Debt, or their applicable First Lien Representative
on their behalf, in each case as set forth in the indenture, credit agreement,
loan agreement, note agreement, promissory note, Hedge Agreement or other
agreement or instrument evidencing or governing such Series of First Lien Debt
(or in a separate writing binding upon holders of such Series of First Lien
Debt), for the enforceable benefit of all holders of each existing and future
Series of First Lien Debt, each existing and future First Lien Representative,
all holders of each existing and future Series of Second Lien Debt and each
existing and future Second Lien Representative:
(a)    that all First Lien Obligations will be and are secured equally and
ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in respect of such Series of First Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of First Lien Debt, and that all such First Liens will be enforceable by the
Collateral Agent for the benefit of all holders of First Lien Obligations
equally and ratably;
(b)    that the holders of obligations in respect of such Series of First Lien
Debt are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of First Liens and the order of application of proceeds from enforcement
of First Liens and (y) Section 8.22 thereof; and
(c)    consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents; and
(2)    as to any Series of Second Lien Debt, the written agreement of the
holders of such Series of Second Lien Debt, or their applicable Second Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of Second Lien Debt, for the enforceable benefit of all holders of each existing
and future Series of Second Lien Debt, each existing and future Second Lien
Representative, all holders of each existing and future Series of Second Lien
Debt and each existing and future Second Lien Representative:
(a)    that all Second Lien Obligations will be and are secured equally and
ratably by all Second Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of Second Lien Debt, and that all such Second Liens will be


-22-

--------------------------------------------------------------------------------




enforceable by the Collateral Agent for the benefit of all holders of Second
Lien Obligations equally and ratably;
(b)    that the holders of obligations in respect of such Series of Second Lien
Debt are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of Second Liens and the order of application of proceeds from the
enforcement of Second Liens and (y) Section 8.22 thereof; and
(c)    consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents.
“Limited Recourse Debt”: Indebtedness of a Project Subsidiary or Project
Subsidiaries (or a Subsidiary or Subsidiaries directly or indirectly holding the
Capital Stock of one or more of such Project Subsidiaries) that is incurred to
finance the improvement, installment, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the applicable Project
or Projects, or to refinance existing such Indebtedness, with respect to which
the recourse of the holder or obligee of such Indebtedness is limited to (i)
assets (and revenues and proceeds from such assets) associated with or ancillary
to such Project or Projects (which in any event shall not include assets held by
any Subsidiary other than a Subsidiary, if any, whose sole business is the
ownership and/or operation of such Project or Projects (or the direct or
indirect ownership of one or more of the relevant Project Subsidiaries) and
substantially all of whose assets are associated with or ancillary to such
Project or Projects) in respect of which such Indebtedness was incurred and/or
(ii) such Subsidiary or Subsidiaries, and/or such Project Subsidiary or Project
Subsidiaries and/or the Capital Stock in one or more of such entity or entities,
but in the case of clause (ii) only if such Subsidiary’s or Project Subsidiary’s
sole business is the ownership and/or operation of such Project or Projects (or
the direct or indirect ownership of one or more of the relevant Project
Subsidiaries) and substantially all of such Subsidiary’s or Project Subsidiary’s
assets are associated with or ancillary to such Project or Projects. For
purposes of this Agreement, the Collateral Agency and Intercreditor Agreement
and the Guarantee and Collateral Agreement, Indebtedness of a Subsidiary of the
Borrower shall not fail to be Limited Recourse Debt by reason of the holders of
such Limited Recourse Debt having recourse to the Borrower or another Subsidiary
of the Borrower pursuant to a performance guarantee, so long as such performance
guarantee is permitted under this Agreement.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents and, after execution
and delivery thereof pursuant to the terms of this Agreement, each Note, and any
amendment, waiver, supplement or other modification to any of the foregoing and
any written agreements designated as Loan Documents (pursuant to the terms of
such written agreements) entered into in connection with the Agent Successions
(as defined in Amendment No. 3).
“Loan Parties”: the Borrower and the Guarantors.
“Master Agreement”: any Master Agreement published by the International Swap and
Derivatives Associations, Inc.
“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of the Loan Documents taken as a whole or (d) the material
rights and remedies available to, or conferred upon, the Lenders, any Fronting
Bank, the Administrative Agent and the Collateral Agent under the other Loan
Documents, taken as a whole (it being understood that any event or condition
described in Section 7(i) or (j) hereof that would not give rise to a Default or
Event of Default thereunder shall not constitute a Material Adverse Effect under
preceding clause (c) or (d)).
“Material Project Subsidiaries”: the collective reference to the following
Subsidiaries of the Borrower: Calpine Steamboat Holdings, LLC, Metcalf Holdings,
LLC and Blue Spruce Energy Center, LLC, and all of their respective direct and
indirect Subsidiaries.


-23-

--------------------------------------------------------------------------------




“Material Subsidiaries”: the collective reference to the following Subsidiaries
of the Borrower: the Geysers Entities, Calpine Energy Services Holdings, Inc.,
Calpine Calgen Holdings, Inc., Calpine CCFC Holdings, Inc., CPN Energy Services
GP, Inc., CPN Energy Services LP, Inc., Calpine Riverside Holdings, LLC, New
Development Holdings LLC and its Subsidiaries, the DPME Entities, and the
Material Project Subsidiaries and all of their respective direct and indirect
Subsidiaries (excluding, for the avoidance of doubt, California Peaker Holdings,
LLC and its Subsidiaries and South Point Holdings, LLC and its Subsidiaries),
and each of the Calpine Power Company, Calpine Operations Management Company,
Inc., Calpine Administrative Services Company, Inc. and Calpine Fuels Operation;
it being understood that any Subsidiary into which any Material Subsidiary
merged or otherwise consolidated or any Subsidiary to which all or substantially
all of the assets of any Material Subsidiary are transferred or otherwise
disposed shall constitute a Material Subsidiary for all purposes under this
Agreement.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.
“Metcalf Refinancing Facility”: a credit facility with Metcalf Energy Center,
LLC, as borrower, in a maximum original principal amount not to exceed
$400,000,000, entered into to (among other things) repay or redeem outstanding
indebtedness and preferred securities of Metcalf Energy Center, LLC.
“Minimum Extension Condition”: the meaning set forth in Section 2.27(b).
“Moody’s”: Moody’s Investors Services, Inc., or its successor.
“Mortgaged Property”: the real properties of the Borrower or any Guarantor, as
to which the Collateral Agent for the benefit of the Secured Parties is or shall
be granted a Lien pursuant to the Mortgages.
“Mortgages”: collectively, each of the mortgages and deeds of trust, as amended,
identified on Schedule 1.1C hereto, together with each of the mortgages and
deeds of trust made by any Loan Party in favor of, or for the benefit of, the
Collateral Agent for the benefit of the Secured Parties referred to therein, as
may be amended, restated, supplemented or otherwise modified from time to time
(including the Fifth Amendment to Mortgage).
“MSSF”: the meaning set forth in the preamble to this Agreement.
“MUB”: the meaning set forth in the preamble to this Agreement.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Non-Excluded Taxes”: the meaning set forth in Section 2.19(a).
“Notes”: the collective reference to any promissory note evidencing Loans.
“obligations”: any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and the Letter of Credit Outstandings
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent, any Fronting Bank or to
any Lender (or, in the case of Specified Swap Obligations and Specified Cash
Management Obligations, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Obligation, any Specified Cash Management Obligation or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest,


-24-

--------------------------------------------------------------------------------




reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
“Original Loan”: each “Revolving Loan” outstanding under the Existing Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Closing Date.
“Original Revolving Commitment”: each “Revolving Commitment” (as defined under
the Existing Credit Agreement) in effect under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement on the Closing Date.
“Original Termination Date”: the Class A Original Termination Date or the Class
B Original Termination Date. June 27, 2020.
“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes arising from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
“Participants”: the meaning set forth in Section 9.6(c).
“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001, as amended.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Liens”:
(1)    Liens that are First Liens (a) securing (equally and ratably as provided
in the Collateral Agency and Intercreditor Agreement with the Credit Facility
Obligations) obligations outstanding on the Closing Date (and interest, fees and
other amounts owed from time to time thereafter with respect thereto) that
constitute First Lien Debt or First Lien Obligations under the Collateral Agency
and Intercreditor Agreement as of the Closing Date, (b) securing the Credit
Facility Obligations and securing (equally and ratably as provided in the
Collateral Agency and Intercreditor Agreement with the Credit Facility
Obligations) Specified Cash Management Obligations, Specified Swap Obligations,
obligations under Eligible Commodity Hedge Agreements, obligations under
Eligible Commodity Hedge Financings, and permitted refinancings of First Lien
Debt, including any Credit Agreement as defined in clause (b) of the definition
thereof, (c) securing (equally and ratably as provided in the Collateral Agency
and Intercreditor Agreement with the Credit Facility Obligations) obligations
that constitute First Lien Debt, in each case permitted to be incurred pursuant
to Section 6.1(a), 6.1(c)(i), 6.1(c)(ii), 6.1(c)(iii), 6.1(c)(iv), 6.1(c)(v),
6.1(c)(vi) and/or 6.1(c)(vii); and (d) securing all other First Lien
Obligations;
(2)    Liens securing (a) Second Lien Debt and (b) all other Second Lien
Obligations, which Liens are made junior to the First Lien Obligations pursuant
to the Collateral Agency and Intercreditor Agreement;
(3)    Liens securing Junior Lien Indebtedness and all obligations with respect
thereto;
(4)    Liens on the property or assets of the Borrower or any Subsidiary of the
Borrower in favor of any Loan Party;
(5)    Liens on property (including Capital Stock) existing at the time of
acquisition of the property (including Capital Stock) by the Borrower or any
Subsidiary of the Borrower; provided that such Liens were in existence prior to
such acquisition and not incurred in contemplation of such acquisition;
(6)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, government contracts,


-25-

--------------------------------------------------------------------------------




performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money);
(7)    Liens to secure the performance of bids, trading contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business; provided that, for the avoidance of doubt, Liens
(including, without limitation, rights of set-off) on (i) deposits and (ii)
revenues under trading contracts, in each case in favor of counterparties under
such trading contracts and other obligations incurred in the ordinary course of
business (including trading counterparties, brokerages, clearing houses,
utilities, systems operators and similar entities) shall be permitted and shall
be permitted to be first priority Liens on such collateral;
(8)    Liens existing on the 2021 Notes Issue Date and Liens on assets of the
Borrower or any of its Subsidiaries securing obligations incurred to refinance,
replace, refund, renew or extend obligations (and obligations refinancing such
obligations) secured by Liens existing on the 2021 Notes Issue Date; provided
that the Liens securing such obligations shall attach only to the assets that
were subject to Liens securing the obligations so refinanced, replaced,
refunded, renewed or extended;
(9)    licenses, leases or subleases granted to third parties not interfering in
any material respect with the business of the Borrower and any of its Restricted
Subsidiaries;
(10)    Liens for taxes, assessments or charges not yet due or delinquent or
that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower or the affected Restricted Subsidiary, as the case may be, in
accordance with GAAP as in effect from time to time;
(11)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other similar Liens arising in the ordinary course of business
which in the aggregate do not materially detract from the value of the property
or assets or materially impair the use thereof in the operation of the business
of the Borrower and its Subsidiaries and are not overdue for a period of more
than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Restricted Subsidiary, as the case
may be, in accordance with GAAP as in effect from time to time;
(12)    easements, rights-of-way, restrictions, zoning ordinances and other
similar encumbrances incurred in the ordinary course of business which, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower and any of its Restricted Subsidiaries;
(13)    any interest or title of a licensor, lessor or sublessor under any
lease;
(14)    Liens created for the benefit of (or to secure) the Obligations;
(15)    Liens arising in the ordinary course of business to secure liability (in
an amount not in excess of the premium for such insurance) for premiums to
insurance carriers;
(16)    filing of Uniform Commercial Code financing statements as a
precautionary measure in connection with operating leases or capital leases;
(17)    bankers’ Liens and similar Liens (including rights of set-off) in
respect of bank deposits;
(18)    Liens on cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;


-26-

--------------------------------------------------------------------------------




(19)    Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(20)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(21)    good faith deposits made in connection with (a) any acquisition (whether
pursuant to an acquisition of Capital Stock, assets or otherwise) by the
Borrower or any of its Subsidiaries from any Person of all or substantially all
of the assets of a Person or a line of business of a Person or (b) any advance,
loan, extension of credit (by way of guarantee or otherwise) or capital
contribution, or purchase of any stock, bonds, notes, debentures or other
securities of or any assets constituting a business unit of, or any other
investment;
(22)    Liens on assets of any Subsidiary of the Borrower or Project Subsidiary
and/or on the Capital Stock of such Subsidiary or Project Subsidiary, in each
case to the extent such Liens secure Limited Recourse Debt;
(23)    any Lien existing on any property or asset prior to the acquisition
thereof (or the acquisition of, or merger or consolidation with, the Person
owning such property or asset) by the Borrower or any of its Subsidiaries, and
any Lien securing obligations incurred to refinance, replace, refund, renew or
extend the obligations secured by such Liens; provided that in each case (i)
such Lien is not created in contemplation or in connection with such
acquisition, (ii) such Lien does not apply to any other property or assets of
the Borrower or any of its Subsidiaries (other than fixtures and improvements on
any such real property), and (iii) the principal amount of any Indebtedness
secured by such Liens shall not be increased (except by the amount of premiums,
penalties, accrued and unpaid interest, fees and expenses associated with such
refinancing, replacement, refunding, renewal or extension of such Indebtedness);
(24)    utility and similar deposits made by the Borrower or its Subsidiaries in
the ordinary course of business;
(25)    Permitted PPA Counterparty Liens, subject to a PPA Intercreditor
Agreement;
(26)    Liens securing (a) Capital Lease Obligations and (b) other Indebtedness
of the Borrower or any of its Subsidiaries incurred to finance all or any part
of the acquisition, lease, construction, installation or improvement of any
assets, and any refinancing, replacement, refunding, renewal or extension of any
such Indebtedness without any increase thereof, in an aggregate amount, together
with all other Capital Lease Obligations and Indebtedness secured by Liens
pursuant to this clause (26) not to exceed $150,000,000 at any one time
outstanding, so long as (i) such Liens are initially created or arise prior to
or within the 90 days after the completion of such acquisition, lease,
construction, installation or improvement and (ii) such Liens do not attach to
assets of the Borrower or any Subsidiary other than the relevant assets
acquired, leased, constructed, installed or improved;
(27)    Liens of sellers of goods, gas or oil to the Borrower or any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or under
other state statutes in the ordinary course of business, covering only the
goods, gas or oil sold and covering only the unpaid purchase price for such
goods, gas or oil and related expenses;
(28)    Liens securing the CalGen Makewhole Payment, if any;
(29)    Liens securing the Blue Spruce Refinancing Facility and the Metcalf
Refinancing Facility, provided that in each case the Liens securing such
obligations shall attach only to the assets that were subject to Lien securing
the obligations refinanced, replaced, refunded, renewed or extended by the Blue
Spruce Refinancing Facility or the Metcalf Refinancing Facility, as applicable;


-27-

--------------------------------------------------------------------------------




(30)    Liens on all or substantially all of the assets of any Subsidiary of the
Borrower that was a debtor under the Bankruptcy Code immediately after the date
of the Existing Credit Agreement, which Subsidiary has not emerged from its Case
to the extent such Liens secure the obligations of such bankrupt Subsidiaries
under loans made to them and permitted under the Existing Credit Agreement as in
effect immediately prior to the Closing Date; provided that such Liens shall be
terminated and released as of the date that such Subsidiary emerges from its
Case;
(31)    any Lien created in favor of a partner, co-joint venturor or co-owner in
connection with any partnership agreement, joint venture agreement or other
joint ownership agreement or arrangement with such party related to the
interests or shares in, assets of, distributions from, product derived from,
sales proceeds payable in respect of, revenues from and tariffs payable in
respect of such partnership, joint venture or other joint ownership agreement or
arrangement, including, without limitation, any rights of first offer, first
refusal or first negotiation, any rights of purchase and any similar rights and
encumbrances and restrictions on transfer granted with respect to such
interests, shares, assets, distributions, products, sales proceeds, revenues and
tariffs;
(32)    Liens securing Indebtedness or other obligations in an aggregate amount,
together with all other Indebtedness and other obligations secured by Liens
pursuant to this clause (32), not to exceed $100,000,000 at any one time
outstanding; and
(33)    with respect to any Mortgaged Property that is leased, subleased, held
by or benefitting from, an easement agreement or subject to a Generating Plant
Easement, (i) the lease, sublease or easement agreement, as applicable, and the
interest or title of the lessor, sublessor or grantor thereunder and (ii) any
Liens encumbering the title of such lessor, sublessor or grantor, as applicable,
in the Mortgaged Property arising after the date hereof and subordinate in all
respects to the Lien granted and evidenced by the Mortgages.
“Permitted PPA Counterparty Lien”: a Lien granted by the Borrower or any of its
Subsidiaries in favor of a PPA Counterparty under a PPA; provided that all of
the following conditions are satisfied:
(1)    the PPA Counterparty shall not be an Affiliate of the Borrower or any of
its Subsidiaries;
(2)    the Lien shall not secure any Indebtedness and (a) shall have been
granted solely to secure the performance obligations of the applicable Project
Subsidiary under the PPA and/or any obligations of such Project Subsidiary to
make a termination payment under the PPA, or (b) shall create rights designed to
enable the PPA Counterparty to assume operational control of the relevant
Eligible Facility or Eligible Facilities (e.g., step-in rights) or otherwise
continue performance of the Project Subsidiary’s obligations under the PPA;
(3)    the PPA Counterparty shall be permitted to exercise its rights and
remedies solely with respect to the assets subject to such Lien only:
(a)    for so long as the PPA Counterparty remains current with respect to all
of its payment obligations under the PPA and shall not otherwise be in a
continuing default under the PPA;
(b)    if the PPA Counterparty continues to acknowledge the existence of the
Liens securing the obligations (unless and until the Liens securing the
obligations are eliminated in connection with a foreclosure of the Lien as
contemplated by clause (4) of this definition); and
(c)    if either (i) the Project Subsidiary has terminated, rejected or
repudiated the PPA (including, without limitation, any rejection or similar act
by or on behalf of such Project Subsidiary in connection with any case under the
Bankruptcy Code) or (ii) the Project Subsidiary (A) provides or delivers
capacity or energy to a third party if such Project Subsidiary is required under
the PPA to provide or deliver such capacity or energy to the PPA Counterparty,
(B) fails to


-28-

--------------------------------------------------------------------------------




operate or attempt to operate one or more of the relevant Eligible Facilities at
a time when the Project Subsidiary was required under the PPA to operate or
attempt to operate such Eligible Facility or Eligible Facilities and such
operation is not prevented by force majeure, forced outage or other events or
circumstances outside the reasonable control of the Person responsible therefor,
(C) fails to comply with any provisions of the PPA designed to enable the PPA
Counterparty to assume operational control of the relevant Eligible Facility or
Eligible Facilities (e.g., step-in rights) or otherwise take actions necessary
to continue performance of Project Subsidiary’s obligations under the PPA, in
each case to the extent the Project Subsidiary is then capable of complying with
such provisions, (D) fails to pay to the PPA Counterparty any amount due and
payable in accordance with the terms and conditions of the PPA, or (E) otherwise
intentionally breaches its obligations under the PPA;
(4)    the PPA Counterparty’s exercise of its rights with respect to the Lien
shall be limited to (a) the taking of actions pursuant to any provisions of the
PPA designed to enable the PPA Counterparty to assume operational control of the
relevant Eligible Facility or Eligible Facilities (e.g., step-in rights) or
otherwise necessary to continue performance of Project Subsidiary’s obligations
under the PPA or (b) the recovery of any termination payment due under the PPA;
and
(5)    the PPA Counterparty shall have executed and delivered a PPA
Intercreditor Agreement.
“Permitted Refinancing Indebtedness”: any Indebtedness that constitutes First
Lien Debt issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Indebtedness that
constitutes First Lien Debt; provided that the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged (plus all
accrued interest on such Indebtedness and the amount of all fees and expenses,
including premiums, incurred in connection therewith).
“Permitted Replacement Commitment”: any letters of credit, similar obligations
and/or commitment to lend or provide Indebtedness that replaces any
then-existing letters of credit, similar obligations or undrawn and unutilized
commitment to lend or provide Indebtedness, in each case, that would constitute
First Lien Debt; provided that the maximum principal amount of the replacement
letters of credit, similar obligations and commitments may not exceed the
maximum principal amount of the then-existing letters of credit, similar
obligations and commitments.
“Person”: any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: the meaning set forth in Section 5.1.
“PPA”: an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by a Subsidiary for the sale
of capacity or energy (and services ancillary or related thereto) from one or
more of the Projects.
“PPA Counterparty”: a counterparty to a PPA.
“PPA Intercreditor Agreement”: an intercreditor agreement that provides for the
following: (a) notice by the Borrower to the relevant PPA Counterparty of
defaults, events of default and any exercise of remedies by the Lenders or an
Act of Required Debtholders in connection therewith, (b) the right of the PPA
Counterparty to exercise step-in rights, (c) notice to the Administrative Agent
of any defaults under the relevant PPA, (d) standstill provisions relating to
the exercise of remedies by the PPA Counterparty, (e) the right of the Lenders
or an Act of Required Debtholders to cure defaults under the relevant PPA
without assuming the PPA or taking possession of the


-29-

--------------------------------------------------------------------------------




Project, (f) the right of the Lenders or an Act of Required Debtholders to cure
defaults under the relevant PPA by stepping in, assuming the contract and curing
“curable” defaults, (g) the right of the applicable Secured Parties to provide
alternative collateral (e.g., letter of credit) in lieu of Permitted PPA
Counterparty Liens, (h) the establishment of a payment waterfall absent special
actions by the PPA Counterparty and the Lenders or an Act of Required
Debtholders, and (i) is otherwise in form and substance reasonably satisfactory
to the Administrative Agent and the Borrower.
“Prime Rate”: the rate of interest announced by (x) with respect to any period
prior to the Administrative Agent Succession Effective Date, GS Bank and (y)
with respect to any period on and after the Administrative Agent Succession
Effective Date, Bank of TokyoBTMU, in each case from time to time as its prime
rate. The Prime Rate is a reference rate and does not necessarily represent the
lowest rate actually charged to any customer. (x) Prior to the Administrative
Agent Succession Effective Date, GS Bank and (y) on and after the Administrative
Agent Succession Effective Date,Bank of TokyoBTMU may in each case make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Project”: any (a) electrical generation plant, (b) cogeneration plant, (c)
facility for the exploration or drilling for fuel or other resources, or for the
development, storage, transport or transmission of, electricity, steam, fuel,
syngas or other resources for the generation of electricity or (d) facility
engaged in another line of business in which the Borrower and its Subsidiaries
are permitted to be engaged hereunder, in each case for which a Subsidiary or
Subsidiaries of the Borrower was, is or will be (as the case may be) an owner,
lessee, operator, manager, developer or builder, and shall also mean any two or
more of such plants or facilities in which an interest has been acquired in a
single transaction; provided that a Project shall cease to be a Project of the
Borrower and its Subsidiaries at such time that the Borrower or any of its
Subsidiaries ceases to have any existing or future rights or obligations
(whether direct or indirect, contingent or matured) associated therewith.
“Project Subsidiary”: any Subsidiary of the Borrower whose sole business is the
ownership and/ or operation of a Project or Projects and substantially all of
the assets of which are associated with or acquired or utilized in such Project.
“Projections”: the meaning set forth in Section 5.2(c).
“Prudent Industry Practice”: those practices or methods as are commonly used or
adopted by Persons in power generation industry in the United States, in
connection with the conduct of such industry, in each case as such practices or
methods may evolve from time to time, consistent with all applicable
requirements of law.
“Public Lender”: the meaning set forth in Section 9.15.
“Qualified Cash Management Creditors”: any Person to whom Cash Management
Obligations are owed, in each case so long as such Person was a Lender under
this Agreement or a lender under another Credit Agreement or an Affiliate of a
Lender under this Agreement or of a lender under another Credit Agreement, at
the time the respective services or extensions of credit giving rise to such
Cash Management Obligations were provided or incurred.
“Refunded Swingline Loans”: the meaning set forth in Section 2.4(b).
“Register”: the meaning set forth in Section 9.6(b)(iv).
“Regulation U”: Regulation U of the Board of Governors as in effect from time to
time.
“Related Persons”: with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.


-30-

--------------------------------------------------------------------------------




“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under any regulation promulgated by the PBGC.
“Required Intercreditor Actions”: the meaning set forth in Section 4.1(m).
“Required Lenders”: at any time, Lenders holding more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Aggregate Revolving Outstandings then outstanding; provided that
the Revolving Commitment of, and the portion of the Aggregate Revolving
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.
“Restricted Subsidiary”: any Subsidiary that is a Guarantor.
“Restructuring Costs”: non-recurring and other one-time costs incurred by the
Borrower or its Subsidiaries in connection with the reorganization of its and
its Subsidiaries’ business, operations and structure in respect of (a) the
implementation of ongoing operational initiatives, (b) plant closures, plant
“moth-balling” or consolidation, relocation or elimination of offices
operations, (c) related severance costs and other costs incurred in connection
with the termination, relocation and training of employees, (d) legal,
consulting, employee retention and other advisor fees incurred in connection
with the Cases and the related Plan of Reorganization (as such terms are defined
in the Existing Credit Agreement) and (e) any adequate protection payments
previously consented to by the administrative agent under the Existing DIP
Credit Agreement (as defined in the Existing Credit Agreement).
“Revolving Commitment”: a Class A Revolving Commitment or a Class B Revolving
Commitment, and the “Revolving Commitments” mean the Class A Revolving
Commitments and the Class B Revolving Commitments taken together.
“Revolving Commitment Increase”: the meaning set forth in Section 2.25(a).
“Revolving Commitment Percentage”: at any time, with respect to each Lender, the
percentage obtained by dividing its Revolving Commitment at such time by the
Total Revolving Commitments at such time or, if no Revolving Commitments are
then in effect, the percentage obtained by dividing the aggregate Revolving
Loans outstanding of such Lender by the aggregate Revolving Loans outstanding of
all the Lenders at such time; provided that, in the event that the Revolving
Loans are paid in full prior to the reduction to zero of the total outstanding
Revolving Extensions of Credit, the Revolving Commitment Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.
“Revolving Commitment Period”: the period from and including the Closing Date to
but not including the Original Termination Date of the Class A Revolving
Commitments (or, with respect to the Class B Revolving Commitments, the
Termination Date thereof or (or, with respect to any outstanding Extended
Revolving Commitment, the Termination Date applicable thereto).
“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Commitment Percentage
of the Letter of Credit Outstandings then outstanding and (c) such Lender’s
Revolving Commitment Percentage of the aggregate principal amount of Swingline
Loans then outstanding.


-31-

--------------------------------------------------------------------------------




“Revolving Facilities”: means the collective reference to the Class A Revolving
Facility and”: means the Class B Revolving Facility, and any reference to
“Revolving Facility” shall mean to any of the Class A Revolving Facility or the
Class B Revolving Facility.
“Revolving Loans”: the Class A Revolving Loans and the Class B Revolving Loans.
“Revolving Outstandings”: as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Revolving Loans held by such
Lender then outstanding, (b) such Lender’fs Revolving Commitment Percentage of
the Letter of Credit Outstandings then outstanding and (c) such Lender’fs
Revolving Commitment Percentage of the aggregate principal amount of Swingline
Loans then outstanding.


“S&P”: Standard & Poor’s Ratings Services, or its successor.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Second Lien”: a Lien granted by a Security Document to the Collateral Agent for
the benefit of the Second Lien Secured Parties, at any time, upon any property
of the Borrower or any other Grantor to secure Second Lien Obligations.
“Second Lien Debt”: to the extent issued or outstanding, any Indebtedness
constituting Junior Lien Indebtedness; provided that in the case of any
Indebtedness referred to in this definition:
(1)    on or before the date on which such Indebtedness is incurred by the
Borrower or any Restricted Subsidiary, such Indebtedness is designated by the
Borrower, in a certificate of a Responsible Officer delivered to the Collateral
Agent, as “Second Lien Debt” for the purposes of the Secured Debt Documents;
provided, that no obligation or Indebtedness may be designated as both Second
Lien Debt and First Lien Debt;
(2)    such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Sharing and Priority Confirmation;
(3)    is designated as Second Lien Debt in accordance with the requirements of
the Collateral Agency and Intercreditor Agreement; and
(4)    at the time of the incurrence thereof, the respective Second Lien Debt
may be incurred (and secured as contemplated herein) without violating the terms
of any Credit Agreement then outstanding.
“Second Lien Documents”: collectively, the indenture, credit agreement or other
agreement or instrument evidencing or governing or securing each Series of
Second Lien Debt and the Second Lien Security Documents.
“Second Lien Obligations”: any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable postdefault rate, specified in
the Second Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the documentation governing any Second Lien Debt.
“Second Lien Representative”: in the case of any Series of Second Lien Debt, the
trustee, agent or representative of the holders of such Series of Second Lien
Debt who maintains the transfer register for such Series of Second Lien Debt and
is appointed as a Second Lien Representative (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement, loan agreement, note agreement, promissory


-32-

--------------------------------------------------------------------------------




note or other agreement or instrument evidencing or governing such Series of
Second Lien Debt, together with its successors in such capacity; provided that
in each case such Person shall have executed a joinder to the Collateral Agency
and Intercreditor Agreement.
“Second Lien Security Documents”: the Security Documents (other than any
Security Documents that do not secure the Second Lien Obligations).
“Secured Debt”: First Lien Debt and Second Lien Debt.
“Secured Debt Documents”: the First Lien Documents and the Second Lien
Documents.
“Secured Debt Representative”: each First Lien Representative and each Second
Lien Representative.
“Secured Obligations”: First Lien Obligations and Second Lien Obligations.
“Secured Parties”: the holders of First Lien Debt (including their Secured Debt
Representatives) and the holders of Second Lien Debt (including their Secured
Debt Representatives).
“Securities Act”: means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.
“Security Documents”: the Collateral Agency and Intercreditor Agreement, the
Guarantee and Collateral Agreement, each Lien Sharing and Priority Confirmation,
the Mortgages, and all security agreements, pledge agreements, collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Borrower or any other Guarantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and Section
8.1 of the Collateral Agency and Intercreditor Agreement.
“Series of First Lien Debt”: severally, (1) the Indebtedness under this
Agreement, (2) Indebtedness under the Existing Credit Agreement, (3) all
Specified Cash Management and Swap Obligations (with each separate such item
constituting a separate series of First Lien Debt, except that agreements
between one or more of the same Loan Parties, on the one hand, and one or more
of the same counterparties, on the other hand, shall constitute a single series
of First Lien Debt, so long as such agreements represent confirmations or
transactions under a single common agreement among such parties) and (4) each
separate issue of Indebtedness which constitutes First Lien Debt in accordance
with clause (2) of the definition thereof contained herein (with agreements
between one or more of the same Loan Parties, on the one hand, and one or more
of the same counterparties, on the other hand, constituting a single issue and a
single series of First Lien Debt, so long as such agreements represent
confirmations or transactions under a single common agreement among such
parties).
“Series of Second Lien Debt”: severally, each issue or series of Second Lien
Debt.
“Series of Secured Debt”: severally, each Series of First Lien Debt and each
Series of Second Lien Debt.
“Significant Subsidiary”: means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Agreement; provided that clause (3) of such definition will be disregarded.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Solvent”: when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”,” as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair


-33-

--------------------------------------------------------------------------------




saleable value of the assets of such Person and its Subsidiaries will, as of
such date, be greater than the amount that will be required to pay the probable
liability of such Person and its Subsidiaries on a consolidated basis on its
debts as such debts become absolute and matured, (c) such Person and its
Subsidiaries on a consolidated basis will not have, as of such date, an
unreasonably small amount of capital with which to conduct their business, and
(d) such Person and its Subsidiaries will be able to pay their debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”,” and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
“Specified Cash Management and Swap Obligations”: a collective reference to all
Specified Cash Management Obligations and all Specified Swap Obligations.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and a Qualified Cash Management Creditor.
“Specified Cash Management Obligations”: all Cash Management Obligations that
are owed to one or more Qualified Cash Management Creditors.
“Specified Letters of Credit”: any Letter of Credit issued on the Closing Date
to “back-stop” letters of credit issued under the Existing Credit Agreement.
“Specified Swap Agreement”: any Swap Agreement in respect of Specified Swap
Obligations.
“Specified Swap Obligations”: all “obligations” under any Swap Agreement in
respect of interest rates or currency exchange rates existing on the 2021 Notes
Issue Date (to the extent it constitutes a “Specified Swap Agreement” as defined
in the Collateral Agency and Intercreditor Agreement on such date) or thereafter
entered into by the Borrower or any Guarantor and any Person that is a lender
under a Credit Agreement or an Affiliate of a lender under a Credit Agreement at
the time such Swap Agreement is entered into.
“Stated Maturity”: with respect to any tranche of Revolving Commitments, the
Original Termination Date of such tranche; provided that, with respect to any
tranche of Extended Revolving Commitments, the Stated Maturity with respect
thereto shall instead be the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender.
“Subsidiary”: with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).
“Swap Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom


-34-

--------------------------------------------------------------------------------




stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement.”
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2 in an aggregate principal amount at any one time
outstanding not to exceed $50,000,000.
“Swingline Lender”: Goldman Sachs Bank USA (or a replacement or successor Lender
or affiliate thereof that agrees to act as Swingline Lender hereunder in
accordance with the immediately succeeding sentence), in its capacity as the
lender of Swingline Loans; provided that, if any Extension or Extensions of
Revolving Commitments is or are effected in accordance with Section 2.27, then
on the occurrence of each Fronting/Swingline Termination Date, the Swingline
Lender at such time shall have the right to resign as Swingline Lender on, or on
any date within 20 Business Days after, the respective Fronting/Swingline
Termination Date, in each case upon not less than ten (10) days’ prior written
notice thereof to the Borrower and the Administrative Agent and, in the event of
any such resignation and upon the effectiveness thereof, the Borrower shall
repay any outstanding Swingline Loans made by the respective entity so resigning
and such entity shall not be required to make any further Swingline Loans
hereunder. If at any time and for any reason (including as a result of
resignations as contemplated by the proviso to the preceding sentence), the
Swingline Lender has resigned in such capacity in accordance with the preceding
sentence, then no Person shall be the Swingline Lender hereunder obligated to
make Swingline Loans unless and until (and only for so long as) a Lender (or
affiliate of a Lender) reasonably satisfactory to the Administrative Agent or
the Borrower agrees to act as the Swingline Lender hereunder.
“Swingline Loans”: the meaning set forth in Section 2.3(a).
“Swingline Participation Amount”: the meaning set forth in Section 2.4(c).
“Syndication Agent”: as defined in the preamble to this Agreement.
“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees, withholdings or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Termination Date”: with respect to any tranche of Revolving Commitments, the
earlier to occur of (a) the Stated Maturity of such tranche and (b) the
acceleration of the Loans under such tranche and the termination of the Total
Revolving Commitments of such tranche in accordance with the terms hereof. In
the event that one or more Extensions are effected in accordance with Section
2.27, then the Termination Date of each tranche of Revolving Loans or Revolving
Commitments shall be determined based on the respective Stated Maturity
applicable thereto (except in cases where clause (b) of the preceding sentence
is applicable).
“Title Datedown Product”: the meaning set forth in Section 6.1(d).
“Title Insurance Company”: Stewart Title Insurance Company, or such other title
insurance company as shall be reasonably acceptable to the Administrative Agent.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The Total Revolving Commitments on the
Amendment No. 34 Effective Date are $1,678,300,000.1,790,000,000.
“tranche”: the meaning set forth in Section 2.27(a).
“Tranche Revolving Commitment Percentage”: at any time, with respect to any
tranche of Revolving Commitments, with respect to each Lender of such tranche,
the percentage obtained by dividing its Revolving Commitment of such tranche at
such time by the aggregate outstanding Revolving Commitments of such tranche at
such time or, if no Revolving Commitments of such tranche are then in effect,
the percentage obtained by dividing such Lender’s aggregate outstanding
Revolving Loans of such tranche by the aggregate outstanding Revolving Loans of
such tranche of all the Lenders of such tranche at such time;


-35-

--------------------------------------------------------------------------------




provided that, in the event that the Revolving Loans of such tranche are paid in
full prior to the reduction to zero of the total outstanding Revolving
Extensions of Credit of such tranche, the Tranche Revolving Commitment
Percentages shall be determined in a manner designed to ensure that the other
outstanding Revolving Extensions of Credit of such tranche shall be held by the
Lenders on a comparable basis.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“UCP”: the Uniform Customs and Practice for Documentary Credits, 2007 Revision,
International Chamber of Commerce Publication No. 600 and any subsequent version
thereof adhered to by the applicable Fronting Bank.
“Union Bank”: the meaning set forth in the preamble to this Agreement.
“United States”: the United States of America.
“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”,” (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings) and
(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights.
(c)    The words “hereof”,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
requiredrequire, any pronoun shall include the corresponding masculine, feminine
and neuter forms. References to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted herein.
Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.




-36-

--------------------------------------------------------------------------------





1.3.    Delivery of Notices or Receivables. Any reference to a delivery or
notice date that is not a Business Day shall be deemed to mean the next
succeeding day that is a Business Day.
1.4.    Exchange Rates.1.5. For purposes of calculating (a) the aggregate Dollar
Equivalent of Letters of Credit denominated in an Alternative Currency and of
unreimbursed drawings under Letters of Credit denominated in Alternative
Currency outstanding at any time during any period and (b) the Dollar Equivalent
of any Letters of Credit denominated in an Alternative Currency at the time of
the issuance of such Letter of Credit pursuant to Section 2.5, the
Administrative Agent will (i) at least once during each calendar month, (ii) at
the time of each Borrowing of Loans, at the time of each issuance, increase or
amendment of a Letter of Credit (other than an automatic renewal or extension
for a one-year term pursuant to the provisions of such Letter of Credit), and at
the time of each Cash Collateralization for any Letter of Credit denominated in
an Alternative Currency, and (iii) following the occurrence and during the
continuance of an Event of Default, at such additional times as it in its sole
discretion determines to be appropriate to do so, determine the respective rate
of exchange into Dollars of such Alternative Currency (which rate of exchange
shall be based upon the Exchange Rate in effect on the date of such
determination). Such rates of exchange so determined on each such determination
date shall, for purposes of the calculations described in the preceding
sentence, be deemed to remain unchanged and in effect until the next such
determination date.
SECTION 2
Amount and Terms of Loans and Commitments
2.1.    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, each Class A Lender,
severally and not jointly with the other Class A Lenders, agrees from time to
time during the Class A Revolving Commitment Period to make revolving credit
loans (each, a “Class A Revolving Loan” and, collectively, the “Class A
Revolving Loans”) to the Borrower in an aggregate principal amount at any one
time outstanding which, when added to such Class A Lender’s Revolving Commitment
Percentage of the then Aggregateother Class A Revolving Outstandings, does not
exceed the amount of such Class A Lender’s Class A Revolving Commitment in
effect at such time as at the date such Class A Revolving Loan is to be made.
The amount of each Class A Lender’s Class A Revolving Loans and Class A
Revolving Commitment on the ClosingAmendment No. 3 Effective Date shall be equal
to the amount reflected on the Register on the ClosingAmendment No. 3 Effective
Date, which amount shall be conclusive absent manifest error. During the Class A
Revolving Commitment Period, the Borrower may use the Class A Revolving
Commitments by borrowing, prepaying the Class A Revolving Loans in whole or in
part, and reborrowing, all in the accordance with the terms and conditions
hereof. The Class A Revolving Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.15.
(a)    (b) Subject to the terms and conditions hereof, each Class B Lender,
severally and not jointly with the other Class B Lenders, agrees from time to
time during the Class B Revolving Commitment Period to make revolving credit
loans (each, a “Class B Revolving Loan” and, collectively, the “Class B
Revolving Loans”) to the Borrower in an aggregate principal amount at any one
time outstanding which, when added to such Class B Lender’s other Class B
Revolving Outstandings, does not exceed the amount of such Class B Lender’s
Class B Revolving Commitment in effect at such time as at the date such Class B
Revolving Loan is to be made. The amount of each Class B Lender’s Class B
Revolving Loans and Class B Revolving Commitment on the Amendment No. 34
Effective Date shall be equal to the amount reflected on the Register on the
Amendment No. 34 Effective Date, which amount shall be conclusive absent
manifest error. During the Class B Revolving Commitment Period, the Borrower may
use the Class B Revolving Commitments by borrowing, prepaying the Class B
Revolving Loans in whole or in part, and reborrowing, all in the accordance with
the terms and conditions hereof. The Class B Revolving Loans may from time to
time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.15.
(b)    (c) The Borrower shall repay (i) all outstanding Class A Revolving Loans
on the Original Termination Date of the Class A Revolving Commitments and (ii)
all outstanding Class B Revolving Loans on the Termination Date of the Class B
Revolving Commitments or, in each case or, with respect to any Revolving Loans
outstanding with respect to an Extended Revolving Commitment, the Termination
Date applicable thereto.


-37-

--------------------------------------------------------------------------------




(d)    Any Revolving Loans made (including without limitation those required to
be made under Sections 2.3 and 2.4) on or after the Amendment No. 3 Effective
Date shall be made ratably in accordance with the pro rata share of Total
Revolving Commitments of each Lender (and for the avoidance of doubt, shall be
made ratably among the Class A Revolving Commitments and the Class B Revolving
Commitments such that the Class A Revolving Loans and the Class B Revolving
Loans shall always comprise the percentage that the Class A Revolving
Commitments and the Class B Revolving Commitments, respectively, comprise of the
Total Revolving Commitments as of such date). For the avoidance of doubt, (i)
all Borrowings of Revolving Loans at any time prior to the Stated Maturity of
the Class A Revolving Commitments shall be made, and deemed to be made, ratably
among the Class A Lenders and the Class B Lenders, and (ii) all Borrowings of
Revolving Loans prior to the Stated Maturity of the Class B Revolving
Commitments but on or after the Stated Maturity of the Class A Revolving
Commitments shall be made, and deemed to be made, ratably among the Class B
Lenders.
2.2.    Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice substantially in the form of Exhibit B hereto (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time (a)
three (3) Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans or (b) one Business Day prior to the requested Borrowing Date,
in the case of Base Rate Loans, specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each Borrowing under
the Revolving Commitments shall be in an aggregate amount equal to (x) in the
case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
Available Revolving Commitments are less than $1,000,000, such lesser amount) or
(y) in the case of Eurodollar Loans, $5,000,000 or a multiple of $1,000,000 in
excess thereof; provided that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are Base Rate Loans in
other amounts pursuant to Section 2.4. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its Revolving Commitment Percentage of each
Borrowing available to the Administrative Agent at the Funding Office prior to
1:00 P.M., New York City time, on the Borrowing Date requested by the Borrower
in funds immediately available to the Administrative Agent. Such Borrowing will
then be made available to the Borrower by the Administrative Agent by 2:00 P.M.,
New York City time, on such Borrowing Date, as directed by the Borrower in the
aggregate amounts made available to the Administrative Agent by the Lenders and
in like funds as received by the Administrative Agent.
2.3.    Swingline Commitment.
(a)    (i) Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Commitments from time to time during the Revolving Commitment
Period by making swing line loans (“Swingline Loans”) to the Borrower; provided
that (i) the aggregate principal amount of Swingline Loans outstanding at any
time shall not exceed the Swingline Commitment then in effect (notwithstanding
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lender’s other outstanding Revolving Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be Base Rate Loans only. Notwithstanding the foregoing, if at any
time any Lender is a Defaulting Lender, such Defaulting Lender’s Revolving
Commitment Percentage of the Swingline Loans will be reallocated among all
Lenders that are not Defaulting Lenders (pro rata in accordance with their
respective Revolving Commitment Percentage) but only to the extent the Aggregate
Revolving Outstandings of all Lenders that are not Defaulting Lenders plus such
Defaulting Lender’s Revolving Commitment Percentage of the Swingline Loans and
any Letter of Credit Outstandings, in each case, except to the extent Cash
Collateralized, does not exceed the Total Revolving Commitments (excluding the
Revolving Commitment of any Defaulting Lender) (in which case the Revolving
Commitments of all Defaulting Lenders will be deemed to be zero (except to the
extent Cash Collateral has been posted by such Defaulting Lender in respect of
any portion of such Defaulting Lender’s participations in Swingline Loans or
Letter of Credit Outstandings) for purposes of any determination of the Lenders’
respective Revolving Commitment Percentage of the Swingline Loans (including for
purposes of all fee calculations hereunder)); provided, to the extent that such
reallocation cannot be made, the Borrower and such Defaulting


-38-

--------------------------------------------------------------------------------




Lender, on a joint and several basis, hereby agree, within two Business Days
following notice by the Administrative Agent, to cause to be, deposited with the
Administrative Agent for the benefit of the Swingline Lender Cash Collateral or
similar security satisfactory to such Swingline Lender (in its sole discretion)
in the full amount of such Defaulting Lender’s Revolving Commitment Percentage
of outstanding Swingline Loans (less the amount of any reallocation effected
pursuant to the foregoing provisions of this sentence). Such Defaulting Lender
and/or the Borrower, as applicable, hereby grants to the Administrative Agent,
for the benefit of the Swingline Lender and the other holders of First Lien Debt
(to the extent required by the Collateral Agency and Intercreditor Agreement
and/or the Guarantee and Collateral Agreement), a security interest in all such
Cash Collateral and all proceeds of the foregoing. Such Cash Collateral shall be
maintained in blocked deposit accounts at the office of the Collateral Agent,
and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this paragraph are subject to any right
or claim of any Person other than the Administrative Agent for the benefit of
the Swingline Lender (other than the claims of any other holder of First Lien
Debt as may be required by the Collateral Agency and Intercreditor Agreement) or
that the total amount of such funds is less than the aggregate risk
participation of such Defaulting Lender in the applicable Swingline Loan, the
Borrower and/or such Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate risk participation over (y) the total amount of funds, if any, then
held as Cash Collateral under this paragraph that the Administrative Agent
determines to be free and clear of any such right and claim. If the Lender that
triggers the Cash Collateral requirement under this paragraph ceases to be a
Defaulting Lender (as determined by the Swingline Lender in good faith), or if
the Swingline Commitments have been permanently reduced to zero, the funds held
as Cash Collateral shall thereafter be returned to the Defaulting Lender or the
Borrower, whichever provided the funds for the Cash Collateral. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Swingline Lender, the applicable
Fronting Bank and the relevant Lenders, as collateral for the Swingline Loans or
Letter of Credit Outstandings, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Swingline Lender or relevant
Fronting Bank (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. Notwithstanding the
foregoing, the Borrower shall not be required to Cash Collateralize any such
Defaulting Lender’s Revolving Commitment Percentage to the extent the respective
Lien is not permitted by the terms of any First Lien Debt.
(ii)    Notwithstanding anything to the contrary in Section 2.4(f), on the
Amendment No. 3 Effective Date, the participations in any outstanding Swingline
Loans shall be reallocated so that, after giving effect thereto, the Class A
Lenders and the Class B Lenders shall share ratably in the aggregate principal
amount of all Swingline Loans then outstanding in accordance with their
respective pro rata shares of the Total Revolving Commitments (including both
the Class A Revolving Commitments and the Class B Revolving Commitments from
time to time in effect). Thereafter, until the Termination Date with respect to
the Class A Revolving Commitments, the participations in any new Swingline Loans
shall be allocated ratably in accordance with the Lenders’ respective pro rata
shares of the Total Revolving Commitments. On the Termination Date with respect
to the Class A Revolving Commitments, all then outstanding Swingline Loans shall
be repaid in full (and there shall be no adjustment to the participations in
such Swingline Loans as a result of the occurrence of such Termination Date);
provided, however, that if, and only to the extent that, on the Termination Date
with respect to the Class A Revolving Commitments (after giving effect to any
repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.5(h)), there shall exist sufficient
unutilized Class B Revolving Commitments so that all or a portion of the then
outstanding Swingline Loans could be incurred pursuant the Class B Revolving
Commitments, then there shall be an automatic adjustment on the Termination Date
with respect to the Class A Revolving Commitments of the participations in such
Swingline Loans and all or a portion of the outstanding Swingline Loans, the
same shall be deemed to have been incurred solely pursuant to the Class B
Revolving Commitments and allocated ratably in accordance with the Class B
Lenders’ respective pro rata shares of the Total Revolving Commitments, and such
Swingline Loans shall not be so required to be repaid in full on the Termination
Date with respect to the Class A Revolving Commitments.
(b)    The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Termination Date (subject to
Section 2.3(a)(ii) and Section 2.4(f)).


-39-

--------------------------------------------------------------------------------




2.4.    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$1,000,000 or a whole multiple thereof. Not later than 3:00 P.M., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Borrower an amount in
immediately available funds by depositing such proceeds in an account of the
Borrower specified in writing to the Swingline Lender on such Borrowing Date.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 1:00 P.M., New York City
time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s Revolving Commitment
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender. Each Lender shall make the amount of such Revolving Loan available to
the Administrative Agent at the Funding Office in immediately available funds,
not later than 10:00 A.M., New York City time, one (1) Business Day after the
date of such notice. The proceeds of such Revolving Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Refunded Swingline
Loans. The Borrower irrevocably authorizes the Swingline Lender to charge the
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.
(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), if for any reason, as determined by the Swingline
Lender in its sole discretion, Revolving Loans may not be made as contemplated
by Section 2.4(b), each Lender shall, on the date such Revolving Loan was to
have been made pursuant to the notice referred to in Section 2.4(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Revolving Commitment Percentage times (ii)
the sum of the aggregate principal amount of Swingline Loans then outstanding
that were to have been repaid with such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
(e)    Each Lender’s obligation to make the Revolving Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to Section
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 4, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(f)    If the Termination Date shall have occurred in respect of any tranche of
Revolving Commitments at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a longer Termination


-40-

--------------------------------------------------------------------------------




Date, then on the earliest occurring Termination Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the Swingline Participation Amounts as a result of the occurrence
of such Termination Date); provided, however, that if on the occurrence of such
earliest Termination Date (after giving effect to any repayments of Revolving
Loans and any reallocation of Letter of Credit participations as contemplated in
Section 2.5(b) below), there shall exist sufficient unutilized Extended
Revolving Commitments so that the respective outstanding Swingline Loans could
be incurred pursuant the Extended Revolving Commitments which will remain in
effect after the occurrence of such Termination Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Commitments, and such Swingline Loans shall not be so
required to be repaid in full on such earliest Termination Date.
2.5.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, the Borrower may request any
Fronting Bank, from time to time during the Revolving Commitment Period, to
issue, and subject to the terms and conditions contained herein, each Fronting
Bank agrees, in reliance on the agreements of the other Lenders set forth in
Section 2.5(e), to issue, for the account of the Borrower, one or more Letters
of Credit; provided that (i) no Letter of Credit shall be issued if after giving
effect to such issuance, (A) the Letter of Credit Outstandings would exceed the
L/C Commitment, (B) the Aggregate Revolving Outstandings would exceed the Total
Revolving Commitment, (C) any Lender is at such time a Defaulting Lender, unless
the applicable Fronting Bank has received (as set forth in Section 2.5(g) below)
Cash Collateral or similar security satisfactory to such Fronting Bank (in its
sole discretion) from either such Defaulting Lender or the Borrower, such
Defaulting Lender’s Revolving Commitment Percentage of the Letter of Credit
Outstandings has been reallocated pursuant to Section 2.5(g) below in respect of
such Defaulting Lender’s obligation to fund under Section 2.5(f) or other
arrangements have been entered into that are satisfactory to the Borrower and
such Fronting Bank (in its sole discretion), or (D) the Letter of Credit
Outstandings for any particular Fronting Bank would exceed the Fronting Bank
Sublimit of such Fronting Bank and (ii) no Letter of Credit shall be issued if
the applicable Fronting Bank shall have received notice from the Administrative
Agent or the Required Lenders (and a copy of such notice shall be delivered to
the Borrower) that the conditions to such issuance have not been met.
(b)    Each Letter of Credit shall be denominated in Dollars or an Alternative
Currency and expire no later than the earlier of (x) the twelve month
anniversary of its date of issuance and (y) the date that is five (5) Business
Days prior to the Stated Maturity of the Class B Revolving Commitments (unless,
not later than five (5) Business Days prior to suchthe Stated Maturity, the
respective Letter of Credit is secured by a “back to back” letter of credit
satisfactory to the applicable Fronting Bank in its sole discretion or, if
acceptable to the applicable Fronting Bank in its sole discretion, the Borrower
Cash Collateralizes such Letter of Credit, in either case in an amount equal to
(but not to exceed) 105% of the face amount of such Letter of Credit by
depositing (in the case of Cash Collateralization) cash in such amount into the
L/C Cash Collateral Account); provided that (i) any Letter of Credit with a one
year term may provide for the renewal thereof for additional one year periods
(which, in no event, shall extend beyond the date described in the foregoing
clause (y) except to the extent otherwise permitted by such clause (y)) and (ii)
any Specified Letter of Credit may provide for an initial expiration after the
twelve month anniversary of the issuance thereof, so long as such Specified
Letter of Credit shall provide for an initial expiration date not later than
February 1, 2012; provided, further, that if the Termination Date in respect of
any tranche of Revolving Commitments occurs prior to the expiration of any
Letter of Credit under such tranche (and the applicable Fronting Bank has
consented in its sole discretion to the extension of the expiration of such
Letter of Credit in accordance with clause (y) above), then (i) if one or more
other tranches of Revolving Commitments in respect of which the Termination Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein pursuant to
Section 2.5(e) and to make Revolving Loans and payments in respect thereof
pursuant to Sections 2.5(d) and (f)) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions satisfactory to the applicable
Fronting Bank in its sole discretion for the treatment of such Letter of Credit
as a letter of credit under a successor credit facility have been agreed upon,
the Borrower shall, on or prior to the Termination Date of such tranche of
Revolving Commitments, cause all such Letters of Credit to be replaced and


-41-

--------------------------------------------------------------------------------




returned to the applicable Fronting Bank undrawn and marked “cancelled” or to
the extent that the Borrower is unable to so replace and return any Letter(s) of
Credit, such Letter(s) of Credit shall be secured by a “back to back” letter of
credit satisfactory to the applicable Fronting Bank in its sole discretion, or,
if acceptable to the applicable Fronting Bank in its sole discretion, Cash
Collateralized in either case in an amount equal to (but not to exceed) 105% of
the face amount of such Letter(s) of Credit by the deposit (in the case of Cash
Collateralization) by the Borrower of cash in Dollars in such amount into the
L/C Cash Collateral Account; provided that this sentence shall not be applicable
to the reallocation of the Letter of Credit participations occurring on the
Termination Date of the Class A Revolving Commitments, which shall be governed
by clause (h) below. Such cash shall be remitted to the Borrower upon the
expiration, cancellation or other termination or satisfaction of all Obligations
hereunder. Except to the extent of reallocations of participations pursuant to
clause (i) of the second proviso to the first sentence of this Section 2.5(b) or
clause (h) below, the occurrence of a Termination Date with respect to a given
tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Lenders in any Letter of Credit
issued before such Termination Date.
(c)    Each Letter of Credit may be subject to the ISP or the UCP and, in any
event, shall be subject to, the laws of the state under whose laws each Letter
of Credit is issued, as applicable. No Fronting Bank shall at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Fronting Bank or any Lender to exceed any limits
imposed by, any applicable Requirement of Law. The Borrower shall pay to the
applicable Fronting Bank, in addition to such other fees and charges as are
specifically provided for in Section 2.23, such fees and charges in connection
with the issuance, amendment, payment and other processing of the Letters of
Credit issued by such Fronting Bank as are customarily imposed by such Fronting
Bank from time to time in connection with similar letter of credit transactions.
(d)    If any drawing shall be paid under any Letter of Credit (which shall be
pursuant to a sight drawing), the applicable Fronting Bank shall promptly notify
the Borrower of the date and amount thereof. Drawings paid under each Letter of
Credit shall be reimbursed by the Borrower not later than the date that is two
Business Days following the date that the Borrower receives notice from the
Fronting Bank that such the drawing has been paid in immediately available funds
in an amount equal to (i) if such drawing shall be paid in Dollars, the amount
so paid or (ii) at the Borrower’s option, if such drawing shall be paid in an
Alternative Currency, the amount thereof in such Alternative Currency or the
Dollar Equivalent thereof using the Exchange Rate at the time such drawing is so
paid, on the date that the drawing is paid and shall bear interest from the date
the drawing is paid until the drawing is reimbursed in full at a rate per annum
equal to the Base Rate plus Applicable Margin for Revolving Loans; it being
understood that no interest shall accrue to the extent the applicable Fronting
Bank receives payment prior to 2:00 p.m., New York City time, on the date the
drawing is paid. The Borrower shall effect such reimbursement (x) if such draw
occurs prior to the Termination Date in respect of the tranche or tranches of
Revolving Commitments pursuant to which such Letter of Credit was issued (or
deemed issued), in cash or through a Borrowing of Base Rate Loans without the
satisfaction of the conditions precedent set forth in Section 4.2 and which
Borrowing shall be effected without the need for a request therefor from the
Borrower or (y) if such draw occurs on or after the Termination Date in respect
of the tranche or tranches of Revolving Commitments pursuant to which such
Letter of Credit was issued (or deemed issued), in cash; provided that to the
extent that the respective Letter of Credit is participated in by Lenders whose
Revolving Commitments have terminated because of the occurrence of a Termination
Date with respect thereto, then the amount so participated shall in any event be
paid by the Borrower in cash; provided further that with respect to drawings
under Letters of Credit that individually or in the aggregate exceed
$100,000,000 in aggregate principal amount, the Borrower may not effect the
reimbursement of such drawings through a Borrowing of Base Rate Loans unless the
Borrower can satisfy the conditions precedent set forth in Section 4.2 at the
time of, and after giving effect to, such Borrowing and which Borrowing shall be
effected without the need for a request therefor from the Borrower. Subject to
the second proviso in the preceding sentence, each Lender agrees to make the
Loans described in clause (x) of the preceding sentence notwithstanding a
failure to satisfy the conditions precedent set forth in Section 4.2.
(e)    Immediately upon the issuance of any Letter of Credit by any Fronting
Bank, such Fronting Bank shall be deemed to have sold to each Lender other than
such Fronting Bank, and each such other Lender shall be deemed unconditionally
and irrevocably to have purchased from such Fronting Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Revolving Commitment Percentage, in such Letter of Credit, each drawing
thereunder and the obligations of the Loan Parties under this Agreement with
respect thereto. Upon any change in the Revolving Commitments pursuant to
Section 9.6, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there


-42-

--------------------------------------------------------------------------------




shall be an automatic adjustment to the participations hereby created to reflect
the new Revolving Commitment Percentages of the assigning and assignee Lenders.
Any action taken or omitted by any Fronting Bank under or in connection with a
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct as determined in a final and non-appealable decision of a
court of competent jurisdiction, shall not create for such Fronting Bank any
resulting liability to any other Lender.
(f)    In the event that any Fronting Bank makes any payment under any Letter of
Credit and the Borrower shall not have reimbursed such amount in full to such
Fronting Bank pursuant to Section 2.5(d), such Fronting Bank shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the applicable Fronting Bank the amount of such Lender’s
Revolving Commitment Percentage of (i) the amount of such payment, or any part
thereof, that is paid in Dollars and is not so reimbursed or (ii) the Dollar
Equivalent, using the Exchange Rate at the time such draft is paid, of the
amount of such draft, or any part thereof, that is paid in an Alternative
Currency and is not so reimbursed. If the applicable Fronting Bank so notifies
the Administrative Agent, and the Administrative Agent so notifies the Lenders
prior to 11:00 A.M., New York City time, on any Business Day where reimbursement
is required pursuant to Section 2.5(d), each Lender shall make available to such
Fronting Bank such Lender’s Revolving Commitment Percentage of the amount of
such payment on such Business Day in same day funds and if such notice is
received after such time period, each Lender shall make such payment on the next
succeeding Business Day in same day funds (with interest at the rate provided in
the following sentence from the date such Fronting Bank makes such payment until
the date such Fronting Bank is paid). If and to the extent any such Lender shall
not have so made its Revolving Commitment Percentage of the amount of such
payment available to such Fronting Bank, such Lender agrees to pay to such
Fronting Bank, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the applicable
Fronting Bank at a rate equal to the effective rate for overnight funds in New
York as reported by the Federal Reserve Bank of New York for such day (or, if
such day is not a Business Day, the next preceding Business Day). The failure of
any Lender to make available to any Fronting Bank its Revolving Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
Lender of its obligation hereunder to make available to any Fronting Bank its
Revolving Commitment Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no Lender shall be responsible for the
failure of any other Lender to make available to any Fronting Bank such other
Lender’s Revolving Commitment Percentage of any such payment. Whenever any
Fronting Bank receives a payment of a reimbursement obligation as to which it
has received any payments from the Lenders pursuant to this paragraph, such
Fronting Bank shall pay to each Lender which has paid its Revolving Commitment
Percentage thereof, in same day funds, an amount equal to such Lender’s
Revolving Commitment Percentage thereof.
(g)    In the case where any Lender is at any time a Defaulting Lender, the
Defaulting Lender’s Revolving Commitment Percentage of the Letter of Credit
Outstandings will be reallocated among all Lenders that are not Defaulting
Lenders (pro rata in accordance with their respective Revolving Commitment
Percentage) but only to the extent the Aggregate Revolving Outstandings of all
Lenders that are not Defaulting Lenders plus such Defaulting Lender’s Revolving
Commitment Percentage of the Letter of Credit Outstandings and any Swingline
Loans, in each case, except to the extent Cash Collateralized, does not exceed
the Total Revolving Commitments (excluding the Revolving Commitment of any
Defaulting Lender) (in which case the Revolving Commitments of all Defaulting
Lenders shall be deemed to be zero (except to the extent Cash Collateral has
been posted by such Defaulting Lender in respect of any portion of such
Defaulting Lender’s Letter of Credit Outstandings or participations in Swingline
Loans) for purposes of any determination of the Lenders’ respective Revolving
Commitment Percentage of Letter of Credit Outstandings (including for purposes
of all fee calculations hereunder)); provided, to the extent that if such
reallocation cannot be made as provided above, the Borrower and such Defaulting
Lender, on a joint and several basis, hereby agree, within two Business Days
following written notice by the Administrative Agent, to cause to be deposited
with the applicable Fronting Bank, Cash Collateral in the full amount of such
Defaulting Lender’s Revolving Commitment Percentage of the outstanding Letter of
Credit Outstandings. The Borrower and such Defaulting Lender hereby grant to the
Administrative Agent, for the benefit of the applicable Fronting Bank and the
other holders of First Lien Debt (to the extent required by the Collateral
Agency and Intercreditor Agreement and/or the Guarantee and Collateral
Agreement), a security interest in any Cash Collateral and all proceeds of the
foregoing with respect to such Defaulting Lender’s participations in Letters of
Credit deposited hereunder. Such Cash Collateral shall be maintained in cash in
Dollars in blocked deposit accounts at the applicable Fronting Bank. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
under this Section 2.5(g) are subject to any right or claim of any Person other
than the Administrative


-43-

--------------------------------------------------------------------------------




Agent for the benefit of the applicable Fronting Bank (other than the claims of
any other holder of First Lien Debt as may be required by the Collateral Agency
and Intercreditor Agreement) or that the total amount of such funds is less than
such Defaulting Lender’s Revolving Commitment Percentage of all Letter of Credit
Outstandings that has not been reallocated as provided above, the Administrative
Agent will so notify each applicable Fronting Bank and the Borrower and/or such
Defaulting Lender will, promptly upon demand by the Administrative Agent (either
on its own initiative or at the request of the applicable Fronting Bank), pay to
the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (I) such Defaulting Lender’s
Revolving Commitment Percentage of all Letter of Credit Outstandings that have
not been so reallocated over (II) the total amount of funds, if any, then held
as Cash Collateral in respect thereof under this Section 2.5(g) that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable laws, to reimburse the applicable Fronting Bank. If the Lender that
triggers the Cash Collateral requirement under this Section 2.5(g) ceases to be
a Defaulting Lender (as determined by the applicable Fronting Bank in good
faith), or if there are no Letter of Credit Outstandings, any funds held as Cash
Collateral pursuant to the foregoing provisions shall thereafter be returned to
the Borrower or the Defaulting Lender, whichever provided the funds for the Cash
Collateral, and the Revolving Commitments of the Letter of Credit Outstandings
of each Lender shall thereafter take into account such Lender’s Revolving
Commitment. Notwithstanding the foregoing, the Borrower shall not be required to
Cash Collateralize any such Defaulting Lender’s Revolving Commitment Percentage
to the extent the respective Lien is not permitted by the terms of any First
Lien Debt (but in such case, the Borrower shall as promptly as practicable cause
a sufficient amount of Letters of Credit to be returned to the applicable
Fronting Bank undrawn and marked “cancelled” to permit such reallocation to
occur up to the full amount of such Defaulting Lender’s Revolving Commitment
Percentage in the remaining outstanding Letters of Credit issued by such
Fronting Bank or enter into other such arrangements that may be satisfactory to
the Borrower and the applicable Fronting Bank in its sole discretion at such
time).
(h)    On the Amendment No. 3 Effective Date, the participations in any
outstanding Letters of Credit shall be reallocated so that, after giving effect
thereto, the Class A Lenders and the Class B Lenders shall share ratably in the
Letter of Credit Outstandings in accordance with their respective pro rata
shares of the Total Revolving Commitments (including both the Class A Revolving
Commitments and the Class B Revolving Commitments from time to time in effect).
Thereafter, until the Termination Date with respect to the Class A Revolving
Commitments, the participations in any new Letters of Credit shall be allocated
ratably in accordance with the Lenders’ respective pro rata shares of the Total
Revolving Commitments. On the Termination Date with respect to the Class A
Revolving Commitments, the participations in the outstanding Letters of Credit
of the Class A Lenders shall be reallocated to the Class B Lenders ratably in
accordance with their pro rata share of the Class B Revolving Commitments but in
any case, only to the extent the sum of the participations in the outstanding
Letters of Credit of the Class A Lenders and Class B Lenders does not exceed the
lesser of the L/C Commitment and the total unutilized Class B Revolving
Commitments at such time. If the reallocation described in this clause (h)
cannot, or can only partially, be effected as a result of the limitations set
forth herein, the Borrower shall Cash Collateralize the portion of any such
Letter of Credit that has not been so reallocated in accordance with clause (ii)
of the second proviso of Section 2.5(b).
2.6.    Issuance of Letters of Credit. The Borrower may from time to time
request that the applicable Fronting Bank issue or amend a Letter of Credit by
delivering to the Fronting Bank and the Administrative Agent a request
substantially in the form of Exhibit D attached hereto (a “Letter of Credit
Request”) and such other certificates, documents and other papers and
information as the applicable Fronting Bank may reasonably request. Upon receipt
of a Letter of Credit Request, the applicable Fronting Bank agrees to promptly
process each such request and the certificates, documents, L/C Application and
other papers and information delivered to it therewith in accordance with its
customary procedures and shall issue the Letter of Credit requested thereby (but
in no event shall any Fronting Bank be required to issue any Letter of Credit
earlier than two (2) Business Days after its receipt of the Letter of Credit
Request therefor and all such other certificates, documents, L/C Application and
other papers and information relating thereto and unless such terms and
conditions of the requested Letter of Credit are commercially customary) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the applicable Fronting Bank and the Borrower. In
the event of any conflict between the terms and conditions of this Agreement and
the terms and conditions of any such Letter of Credit Request, L/C Application,
and any other certificates, documents and other papers and information as may be
delivered in connection therewith, the terms and conditions of this Agreement
shall govern and prevail. Promptly after the issuance or amendment of a Letter
of Credit, the applicable Fronting Bank shall notify the Borrower and the
Administrative Agent, in writing, of such issuance or amendment and such


-44-

--------------------------------------------------------------------------------




notice shall be accompanied by a copy of such Letter of Credit or amendment.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
Lender, in writing, of such Letter of Credit or amendment and if so requested by
a Lender, the Administrative Agent shall furnish such Lender with a copy of such
Letter of Credit or amendment.
2.7.    Nature of Letter of Credit Obligations Absolute. The Borrower’s
obligations in respect of the Letter of Credit Outstandings shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including without limitation:
(i) any lack of validity or enforceability of any Letter of Credit; (ii) the
existence of any claim, set-off, defense or other right which the Borrower may
have at any time against a beneficiary of any Letter of Credit or against any of
the Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by any Fronting
Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of the Letter
of Credit, except payment resulting from the gross negligence or willful
misconduct, as determined in a final and nonappealable decision of a court of
competent jurisdiction, of the Fronting Bank; or (v) the fact that any Default
or Event of Default shall have occurred and be continuing.
2.8.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Class A Lender the then unpaid principal amount of
each Class A Revolving Loan of such Class A Lender on the Original Termination
Date of the Class A Revolving Commitments (or on the respective Termination Date
following any Extension of Revolving Commitments with respect to any Class A
Revolving Commitments pursuant to Section 2.27). The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Class B Lender the then unpaid principal amount of each Class B Revolving
Loan of such Class B Lender on the Termination Date of the Class B Revolving
Commitments (or on the respective Termination Date following any Extension of
Revolving Commitments with respect to any Class B Revolvingof Revolving Loan
Commitments pursuant to Section 2.27). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.9.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(c)    The Administrative Agent shall, in respect of the Revolving
FacilitiesFacility, record in the Register, with separate sub-accounts for each
Lender, (i) the amount and Borrowing Date of each Loan made hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) both the amount of any
payment received by the Administrative Agent hereunder from the Borrower and
each Lender’s Revolving Commitment Percentage thereof.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Sections 2.8(b) and (c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement.
(e)    If so requested after the Closing Date by any Lender by written notice to
the Borrower (with a copy to the Administrative Agent), the Borrower will
execute and deliver to such Lender, promptly after the Borrower’s receipt of
such notice, a Note to evidence such Lender’s Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.


-45-

--------------------------------------------------------------------------------




2.9.    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin as in effect
from time to time during such Interest Period.
(b)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate from time to time plus the Applicable Margin as in effect from time to
time.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default under Section 7(a) or 7(f), at any time after
the date on which any principal amount of any Loan is due and payable (whether
on the maturity date therefor, upon acceleration or otherwise), or after any
other monetary Obligation of the Borrower or any other Loan Party shall have
become due and payable, and, in each case, for so long as such overdue
Obligation remains unpaid, the Borrower shall pay, but only to the extent
permitted by law, interest (after as well as before judgment) on such unpaid
overdue amounts at a rate per annum equal to (a) in the case of overdue
principal on any Loan, the rate of interest that otherwise would be applicable
to such Loan plus 2% per annum and (b) in the case of overdue interest, fees,
and other monetary Obligations, the rate then applicable to Base Rate Loans plus
2% per annum.
(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
(e)    The provisions of this Section 2.9 (and the interest rates applicable to
various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.27 hereof.
2.10.    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate hereunder.
2.11.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(i)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans hereunder that were to have


-46-

--------------------------------------------------------------------------------




been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
hereunder shall be converted, on the last day of the then-current Interest
Period, to Base Rate Loans; provided that if the circumstances giving rise to
such notice shall cease or otherwise become inapplicable to such Required
Lenders, then such Required Lenders shall promptly give notice of such change in
circumstances to the Administrative Agent and the Borrower. Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Loans
hereunder shall be made or continued as such, nor shall the Borrower have the
right to convert Loans hereunder to Eurodollar Loans.
2.12.    Optional Termination or Reduction of Revolving Commitment. Upon not
less than three (3) Business Days’ prior written notice to the Administrative
Agent, the Borrower may at any time, without premium or penalty, in whole
permanently terminate, or from time to time in part permanently reduce, the
Class ATotal Revolving Commitments; provided that no such termination or
reduction of the Class ATotal Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Class A Revolving Loans, the
Class AAggregate Revolving Outstandings at such time would exceed the aggregate
amount of Class A Revolving Commitments outstanding. Upon not less than three
(3) Business Days’ prior written notice to the Administrative Agent, the
Borrower may at any time, without premium or penalty, in whole permanently
terminate, or from time to time in part permanently reduce, the Class B
Revolving Commitments; provided that no such termination or reduction of the
Class B Revolving Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Class B Revolving Loans, the Class B Revolving
Outstandings at such time would exceed the aggregate amount of Class B Revolving
Commitments outstandingTotal Revolving Commitments. Each such partial reduction
of the Total Revolving Commitments shall be in the principal amount of
$1,000,000 or a whole multiple thereof. Simultaneously with any termination or
reduction of the Total Revolving Commitments of any tranche, the Borrower shall
pay to the Administrative Agent for the account of each Lender of such tranche
the Commitment Fee accrued on the amount of the Revolving Commitments of such
tranche of such Lender so terminated or reduced through the date thereof. Any
reduction of the Total Revolving Commitment of any tranche pursuant to this
Section 2.12 shall be applied pro rata in accordance with each Lender’s Tranche
Revolving Commitment Percentage to reduce the Revolving Commitment of each such
Lender under such tranche of Revolving Commitments; provided that any such
reduction made prior to the Stated Maturity applicable to the Class A Revolving
Commitments shall be applied pro rata among the Class A Revolving Commitments
and the Class B Revolving Commitments. A notice of termination of the Total
Revolving Commitments pursuant to this Section 2.12, delivered by the Borrower
contemporaneously with a notice of prepayment of all outstanding Loans pursuant
to Section 2.13, may state that such notice is conditioned upon the
effectiveness of other credit facilities the proceeds of which will be used to
refinance in full this Agreement, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
2.13.    Optional Prepayment of Loans. Subject to the provisos below, the
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent prior to 10:00 A.M., New York City time on the same
Business Day, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20. Upon receipt of any such notice of prepayment
the Administrative Agent shall notify each relevant Lender thereof on the date
of receipt of such notice. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of prepayments of Swingline Loans and Revolving Loans
maintained as Base Rate Loans, unless the Total Revolving Commitments have
terminated or are being terminated substantially concurrently therewith) accrued
interest to such date on the amount prepaid. Partial prepayments shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if less, the then outstanding principal amount of Revolving
Loans); provided that partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $500,000 or a whole multiple thereof (or, if less,
the then outstanding principal amount of Swingline Loans). The application of
any prepayment pursuant to this Section 2.13 shall be made, first, to Base Rate
Loans of the respective Lenders (and of the respective tranche, if there are
multiple tranches) and, second, to Eurodollar Loans of the respective Lenders
(and of the respective tranche, if there are multiple tranches); provided,
however, prior to the Stated Maturity of the Class A Revolving Commitments,
prepayments of any Revolving Loans of any Type shall be made ratably among the
Class A Revolving Loans of such Type outstanding and the Class B Revolving Loans
of such Type outstanding. A notice of prepayment of all outstanding Loans
pursuant to this Section 2.13, delivered by the Borrower


-47-

--------------------------------------------------------------------------------




contemporaneously with a notice of termination of Revolving Commitments pursuant
to Section 2.12, may state that such notice is conditioned upon the
effectiveness of other credit facilities the proceeds of which will be used to
refinance in full this Agreement, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
2.14.    Mandatory Prepayment. Upon the Original Termination Date of any tranche
of Revolving Commtiments, the Total Revolving Commitment in respect of such
trancheCommitments (other than anythe Extended Revolving Commitment) shall
automatically terminate in full and the Borrower shall pay the Loans of the
Lenders of such tranche (other than the Revolving Loans outstanding with respect
to an Extended Revolving Commitment) in full (including all accrued and unpaid
interest thereon, Fees and other Obligations in respect thereof). On the
Termination Date applicable thereto, the relevant Extended Revolving
Commitments, except as extended pursuant to another Extension, shall
automatically terminate in full and the Borrower shall pay the Revolving Loans
outstanding with respect to such Extended Revolving Commitments in full
(including all accrued and unpaid interest thereon, Fees and other Obligations
in respect thereof).
2.15.    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent prior irrevocable notice, in
substantially the form attached hereto as Exhibit F, of such election no later
than 12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third (3rd) Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in substantially the form
attached hereto as Exhibit F, in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice, the Administrative Agent shall promptly
notify each relevant Lender thereof.
2.16.    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten different Interest Periods
for any tranche of Revolving Commitments shall be outstanding at any one time
(unless a greater number of Interest Periods is permitted by the Administrative
Agent).


-48-

--------------------------------------------------------------------------------




2.17.    Pro Rata Treatment, etc.
(a)    Except as otherwise provided herein (including Sections 2.1, 2.12, 2.13,
2.25 and 2.27), each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Revolving Commitments of the Lenders shall be made pro rata according to the
Revolving Commitment Percentages of the relevant Lenders.
(b)    Each payment (including each prepayment) by the Borrower on account of
principal or interest on the Revolving Loans shall be made pro rata according to
the respective outstanding principal amounts of the Revolving Loans then held by
the Lenders; provided that (x) Incremental Revolving Loans and Extended
Revolving Commitments (and outstanding extensions of credit pursuant thereto)
may have higher pricing applicable thereto as provided in Section 2.25 or 2.27,
as applicable, and (y) payments may be applied to the respective tranches of
Revolving Loan Commitments (and related outstanding extensions of credit) as
contemplated by Section 2.25 or 2.27, as applicable.
(c)    All payments by the Borrower hereunder and under the Notes shall be made
in Dollars in immediately available funds at the Funding Office of the
Administrative Agent by 2:00 P.M., New York City time, on the date on which such
payment shall be due, provided that if any payment hereunder would become due
and payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Interest in respect of any Loan hereunder shall accrue from and
including the date of such Loan to but excluding the date on which such Loan is
paid in full.
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a Borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the Revolving Facilities, on demand, from the Borrower, such recovery to
be without prejudice to the rights of the Borrower against any such Lender.
(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(f)    Notwithstanding anything to the contrary contained in this Section 2.17
or elsewhere in this Agreement, the Borrower may extend the final maturity of
Revolving Commitments of any tranche in connection with an Extension that is
permitted under Section 2.27 without being obligated to effect such extensions
on a pro rata basis among the Lenders. Furthermore, the Borrower may take all
actions contemplated by Section 2.27 in connection with any Extension (including
modifying pricing and repayments or prepayments), and in each case such actions
shall be permitted, and the differing


-49-

--------------------------------------------------------------------------------




payments contemplated therein shall be permitted without giving rise to any
violation of this Section 2.17 or any other provision of this Agreement.
2.18.    Requirements of Law.
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Fronting Bank or any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority, in each case, made
subsequent to the Closing Date (including, but not limited to, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III):
(i)    shall subject any Fronting Bank or any Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any L/C
Application or any Eurodollar Loan made by it (except for Non-Excluded Taxes or
Other Taxes covered by Section 2.19 and the imposition of, or change in the rate
of, any Excluded Taxes payable by such Lender or such Fronting Bank);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
(iii)    shall impose on any Fronting Bank or such Lender any other condition;
and the result of any of the foregoing is to increase the cost to any Fronting
Bank or such Lender, by an amount that such Fronting Bank or such Lender deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit or Swingline Loans, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Fronting Bank or such Lender, upon
its demand, any additional amounts necessary to compensate such Fronting Bank or
such Lender for such increased cost or reduced amount receivable. If any
Fronting Bank or any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
(b)    If any Fronting Bank or any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Fronting
Bank or such Lender or any corporation controlling such Fronting Bank or such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Fronting Bank’s or such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Fronting Bank or such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Fronting Bank’s or such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Fronting
Bank or such Lender to be material, then from time to time, after submission by
such Fronting Bank or such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Fronting Bank or such Lender such additional amount or amounts as will
compensate such Fronting Bank or such Lender or such corporation for such
reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Fronting Bank or any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section 2.18, the
Borrower shall not be required to compensate any Fronting Bank or any Lender
pursuant to this Section 2.18 for any amounts incurred more than 180 days prior
to the date that such Lender notifies the Borrower of such Fronting Bank’s or
such Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive effect.
The obligations of the Borrower pursuant to this Section 2.18 shall survive the
termination


-50-

--------------------------------------------------------------------------------




of this Agreement, the expiration of the Letters of Credit and the payment of
the Loans and all other amounts payable hereunder.
2.19.    Taxes.
(a)    Unless required by applicable law (as determined in the good faith by the
applicable withholding agent), any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes, excluding (i) Taxes imposed on or
measured by such Loan Party’s overall net income (however denominated), gross
receipt Taxes (imposed in lieu of net income Taxes) and franchise Taxes (imposed
in lieu of net income Taxes) imposed on the Administrative Agent, any Fronting
Bank or any Lender as a result of such recipient (A) being organized or having
its principal office in such jurisdiction, or in the case of any Lender, in
having its applicable lending office in such jurisdiction, or (B) having a
present or former connection with such jurisdiction (other than any such
connection arising solely from the Administrative Agent, such Fronting Bank or
such Lender having executed, delivered, become a party to, or performed its
obligations or received a payment under, or enforced, and/or engaged in any
activities contemplated with respect to this Agreement or any other Loan
Document); (ii) any Taxes in the nature of the branch profits tax within the
meaning of Section 884 of the Code imposed by any jurisdiction described in
clause (a) above; (iii) other than in the case of an assignee pursuant to a
request by the Borrower under Section 2.26 hereof, any U.S. federal withholding
tax (A) except to the extent such withholding tax results from a change in a
Requirement of Law after the recipient became a party hereto or (B) except to
the extent that such recipient's assignor (if any) was entitled immediately
prior to such assignment to receive additional amounts from any Loan Party with
respect to such withholding tax pursuant to this Section 2.19(a); (iv) any
withholding tax that is attributable to such Person’s failure to comply with
Sections 2.19(e) hereof; and (v) any United States federal withholding Taxes
imposed pursuant to FATCA. If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required by law to be withheld by the applicable withholding
agent from any amounts payable to the Administrative Agent, any Fronting Bank or
any Lender hereunder, or under any other Loan Document: (x) the amounts so
payable to the Administrative Agent, such Fronting Bank or such Lender shall be
increased to the extent necessary so that after all required deductions
(including deductions applicable to additional sums payable under this Section
2.19) have been made, such payments by the applicable Loan Party yield to the
Administrative Agent, such Fronting Bank or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder (or under any other Loan Document) at the rates or in the amounts
specified in this Agreement, (y) the applicable withholding agent shall make
such deductions, and (z) the applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.


Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent, any Fronting Bank or a Lender
gives notice to the applicable Loan Party that it is obligated to pay an amount
under Section 2.19(a) or Section 2.19(b) within 180 days of the later of (x) the
date the applicable party incurs the Taxes or (y) the date the applicable party
has knowledge of its incurrence of the Taxes, then such party shall only be
entitled to be compensated for such amount by the applicable Loan Party pursuant
to Section 2.19(a) or Section 2.19(b) to the extent the Taxes are incurred or
suffered on or after the date which occurs 180 days prior to such party giving
notice to the applicable Loan Party that it is obligated to pay the respective
amounts pursuant to Section 2.19(a) or Section 2,19(b), but if the circumstances
giving rise to such claim have a retroactive effect (e.g., in connection with
the audit of a prior tax year), then such 180 day period shall be extended to
include such period of retroactive effect.
(b)    In addition, the relevant Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the applicable
Fronting Bank or the relevant Lender, as the case may be, a certified copy of an
original official receipt received, if any, by the Borrower or other documentary
evidence showing payment thereof.
(d)    The Borrower shall indemnify the Administrative Agent, the Fronting Banks
and the Lenders (within 30 days after demand therefor) for the full amount of
any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.19), and for any interest, penalties and reasonable expenses arising
therefrom or with respect thereto, that may become payable by the Administrative
Agent, any


-51-

--------------------------------------------------------------------------------




Fronting Bank or any Lender, whether or not such Non-Excluded Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower shall not be obligated to indemnify the
Administrative Agent, any Fronting Bank or any Lender for any penalties,
interest or expenses relating to Non-Excluded Taxes or Other Taxes to the extent
that such penalties, interest or expenses are found by a final and nonappealable
decision of a court of competent jurisdiction to
have resulted from such party’s gross negligence or willful misconduct. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Fronting Bank or a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Fronting Bank or a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.
Without limiting the generality of the foregoing:
(i)    Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.
(ii)    Each Lender that is not a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by law or upon the reasonable request
of the Borrower or the Administrative Agent) whichever of the following is
applicable:
(A)    two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
(B)    two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit E (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),


-52-

--------------------------------------------------------------------------------




(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)),
(E)    in the case of any payment made after December 31, 2012 under any Loan
Document, or in respect of any Loan, Note or Obligation that was not treated as
outstanding for purposes of FATCA on March 18, 2012, provide any forms,
documentation, or other information as shall be prescribed by the Internal
Revenue Service (and such additional documentation as may be reasonably
requested by the Borrower or the Administrative Agent) to (X) demonstrate that
such Lender has complied with the applicable reporting requirements of FATCA
(including, without limitation, those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), so that such payments made to such Lender hereunder
or under any Loan Document would not be subject to U.S. federal withholding
taxes imposed by FATCA or (Y) to determine the amount to deduct and withhold
from such payment, or


(F)    any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify the Administrative Agent
and the Borrower of its inability to deliver any such forms, certificates or
other evidence.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    If the Administrative Agent, any Fronting Bank or any Lender determines,
in its sole discretion, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.19, it shall pay over such refund to the applicable Loan Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
the such Loan Party under this Section 2.19 with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Fronting Bank or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund, net of
any Taxes payable by the Administrative Agent, such Fronting Bank or such
Lender); provided that the applicable Loan Party, upon the request of the
Administrative Agent, such Fronting Bank or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Fronting Bank or such Lender in the event the Administrative Agent,
such Fronting Bank or such Lender, as the case may be, is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Fronting Bank or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
(g)    The agreements in this Section 2.19 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or any other Loan Document.


-53-

--------------------------------------------------------------------------------




(h)    For the avoidance of doubt, any payments made by the Administrative Agent
to any Lender shall be treated as payments made by the applicable Loan Party.
(i)    For purposes of this Section 2.19, the term “Lender” shall include the
Swingline Lender.
2.20.    Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section 2.20, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.20 for any amounts incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive effect.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
2.21.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the good faith judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal or regulatory disadvantage,
and provided, further, that nothing in this Section shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.18 or 2.19(a).
2.22.    Fees.
(a)    The Borrower shall pay to the Administrative Agent, for the account of
each Lender of each tranche, a commitment fee (the “Commitment Fee”) for the
period commencing on the Closing Date to the Termination Date of such tranche,
computed at the Applicable Revolving Commitment Fee Percentage on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable in arrears on each Fee Payment Date
commencing on the first such date to occur after the Closing Date; provided that
(x) any Commitment Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time and (y) no Commitment Fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Notwithstanding the foregoing, the provisions of this Section 2.22(a) to
the extent otherwise applicable to Incremental Revolving Loans or Extended
Revolving Commitments shall be subject to modification as expressly provided in
Sections 2.25 or 2.27 hereof, as the case may be.
(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.


-54-

--------------------------------------------------------------------------------




2.23.    Letter of Credit Fees. The Borrower shall pay with respect to each
Letter of Credit (a) to the Administrative Agent for the ratable benefit of the
Lenders, a fee on all outstanding Letters of Credit calculated from and
including the date of issuance of such Letter of Credit to the expiration or
termination date of such Letter of Credit at a rate per annum equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving FacilitiesFacility and (b) to the applicable Fronting Bank for its own
account fronting fees as separately agreed in writing between the Borrower and
such Fronting Bank on the undrawn and unexpired amount of each Letter of Credit
(calculated, in the case of any Letter of Credit denominated in an Alternative
Currency, on the basis of the exchange rate as separately agreed in writing
between the Borrower and such Fronting Bank or, in the absence of any such
separate agreement, on the basis of the Exchange Rate in effect on the date
payment of such fee is due); provided that (x) if any portion of a Defaulting
Lender’s Revolving Commitment Percentage of any Letter of Credit is Cash
Collateralized by the Borrower or reallocated to the other Lenders pursuant to
Section 2.5(g), then the Borrower shall not be required to pay a Letter of
Credit fee with respect such portion of such Defaulting Lender’s Revolving
Commitment Percentage so long as it is Cash Collateralized by the Borrower or
reallocated to the other Lenders and (y) if any portion of a Defaulting Lender’s
Revolving Commitment Percentage is not Cash Collateralized or reallocated
pursuant to Section 2.5(g), then to the extent not Cash Collateralized or
reallocated, the Letter of Credit fee with respect to such portion of such
Defaulting Lender’s Revolving Commitment Percentage shall be payable to the
applicable Fronting Bank until such Revolving Commitment Percentage is Cash
Collateralized or reallocated or such Lender ceases to be a Defaulting Lender.
Accrued fees described in the foregoing sentence of this Section in respect of
each Letter of Credit shall be due and payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the Closing Date.
Notwithstanding the foregoing, the provisions of clause (a) of this Section
2.23, solely to the extent otherwise applicable to fees payable on that portion
(if any) of Letters of Credit participated in by Lenders pursuant to Extended
Revolving Commitments, shall be subject to modification as expressly provided in
Section 2.27 hereof. Notwithstanding anything to the contrary in this paragraph,
fronting fees payable to any Fronting Bank under this Section 2.23 on the Fee
Payment Date shall be paid by the Borrower directly to such Fronting Bank, no
later than the fifth Business Day after the Fee Payment Date (it being
understood that the only fronting fees payable to the applicable Fronting Bank
pursuant to this sentence shall be the fronting fees that are due and payable on
the applicable Fee Payment Date).
2.24.    Nature of Fees. Except as set forth in the second sentence of this
Section 2.24, all Fees, shall be paid on the dates due, in immediately available
funds, to the Administrative Agent (for the respective accounts of the
Administrative Agent, the Fronting Bank and the Lenders), as provided herein.
Fronting fees payable to any Fronting Bank in accordance with Section 2.23,
shall be paid on the dates due, in immediately available funds, to such Fronting
Bank (for its own account), as provided herein. Once paid, none of the Fees
shall be refundable under any circumstances.
2.25.    Incremental Revolving Loans.
(a)    The Borrower may at any time and from time to time after the Closing
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request one or more
additional revolving credit facility tranches (“Incremental Revolving Loans”) or
increases in the aggregate amount of the Revolving Commitments (each such
increase, a “Revolving Commitment Increase”; together with the Incremental
Revolving Loans, the “Incremental Revolving Facilities”) from Lenders and/or
Additional Lenders (as defined below); provided that at the time of each such
request and upon the effectiveness of each Incremental Revolving Facility
Amendment (as defined below), (i) each such Incremental Revolving Facility shall
be pari passu with eachthe Revolving Facility in respect of right of payment and
lien priority, (ii) at the time that any such Incremental Revolving Facility
Amendment is effective (immediately after giving effect thereto), no Default or
Event of Default shall have occurred and be continuing, (iii) the Borrower shall
be in compliance with the covenants set forth in Section 6.6 hereof determined
on a pro forma basis as of the date of such Incremental Revolving Loan and the
last day of the most recent fiscal period of the Borrower for which financial
statements have been provided, in each case, as if any Incremental Revolving
Loans actually to be incurred on such date had been outstanding on the last day
of such fiscal quarter of the Borrower for testing compliance therewith and
after giving effect to any other customary and appropriate pro forma adjustment
events, including any acquisitions or dispositions after the beginning of the
relevant fiscal quarter but prior to or simultaneous with the borrowing of such
Incremental Revolving Loan, (iv) if the interest rate margin


-55-

--------------------------------------------------------------------------------




with respect to such Incremental Revolving Loans shall be higher than the
Applicable Margin then in effect for the Revolving FacilitiesFacility plus
0.50%, such Applicable Margin with respect to eachthe Revolving Facility shall
be automatically adjusted to be equal to the relevant Applicable Margin relating
to such Incremental Revolving Loans minus 0.50%; provided that in determining
the interest rate margin applicable to any Incremental Revolving Facility, (x)
original issue discount or upfront fees (which shall constitute like amounts of
original issue discount) payable by the Borrower for the account of the Lender
or the Additional Lenders under such Incremental Revolving Facility shall be
included (with such original issue discount being equated to interest based on
an assumed four-year life to maturity), (y) customary arrangement or commitment
fees payable to the Joint Lead Arrangers (or their affiliates) in connection
with such Incremental Revolving Facility or to one or more other arrangers (or
their affiliates) under such Incremental Revolving Facility shall be excluded
and (z) if such Incremental Revolving Facility includes an interest rate floor,
such interest rate floor shall be equated to interest rate margin for purposes
of determining whether an increase to the Applicable Margin for the Revolving
Loans under the Revolving FacilitiesFacility shall be required, to the extent an
increase in the interest rate floor in the Revolving Loans would cause an
increase in the interest rate then in effect, and in such case the interest rate
floor (but not the interest rate margin) applicable to the Revolving Loans shall
be increased by such increased amount, (vi) any Incremental Revolving Facility
shall mature no earlier than, and will require no scheduled amortization or
mandatory commitment reduction prior to, the latest Termination Date in respect
of any tranche ofthe Revolving CommitmentsFacility hereunder, and (vii) the
other terms and conditions in respect of any Incremental Revolving Facility
(other than pricing and maturity), shall be substantially consistent with the
Revolving FacilitiesFacility hereunder and shall otherwise be reasonably
satisfactory to the Administrative Agent; provided that no Fronting Bank or
Swingline Lender shall be required to act as “fronting bank” or “swingline
lender” under any such Incremental Revolving Facility without its written
consent. Notwithstanding anything to the contrary herein, the aggregate
principal amount of the Incremental Revolving Facilities obtained after the
Amendment No. 34 Effective Date shall not exceed $250,000,000. Each Incremental
Revolving Facility shall be in a minimum principal amount of $25,000,000 and
integral multiples of $5,000,000 in excess thereof; provided that such amount
may be less than $25,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Revolving
Facilities set forth above.
(b)    (1)(i) Each notice from the Borrower pursuant to this Section 2.25 shall
set forth the requested amount and proposed terms of the relevant Incremental
Revolving Facility or Revolving Commitment Increase.
(i)(ii)    Commitments in respect of any Incremental Revolving Loan or Revolving
Commitment Increase
may be made by any existing Lender (and each existing Lender will have the
right, but not an obligation, to make a portion of any Incremental Revolving
Loan or provide a Revolving Commitment Increase, or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”)); provided that the Administrative Agent shall
have consented (such consent not to be unreasonably withheld or delayed) to such
Additional Lender making such Incremental Revolving Loans if such consent would
be required under Section 9.6 for an assignment of Loans to such Additional
Lender. Commitments in respect of Incremental Revolving Loans or any Revolving
Commitment Increase shall become Commitments (or in the case of any Revolving
Commitment Increase to be provided by an existing Lender, an increase in such
Lender’s Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) substantially in the form of Exhibit
G attached hereto and, as appropriate, the other Loan Documents, executed solely
by the Borrower, the Guarantors, each Lender agreeing to provide such Revolving
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. An Incremental Revolving Facility Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.25. At the time of the effectiveness of any Incremental Revolving Facility
Amendment, the Borrower shall, in coordination with the Administrative Agent
repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Lenders
making Incremental Revolving Loans), in each case to the extent necessary so
that all of the Lenders participate in each outstanding Borrowing of Revolving
Loans pro rata on the basis of their respective Revolving Commitments (after
giving effect to any increase in the Total Revolving Commitments pursuant to
Section 2.25(a) of the Credit Agreement) and with the Borrower being obligated
to pay to the respective Lenders any costs of the type referred to in Sections
2.18(c) and 2.20 of the Credit Agreement in connection with any such repayment
and/or Borrowing.
(c)    The effectiveness of any Incremental Revolving Facility Amendment
permitted by this Section 2.25 shall be subject to the satisfaction of such
conditions as the parties thereto shall agree.


-56-

--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary in this Section 2.25, no Lender
shall have any obligation to make an Incremental Revolving Loan or provide a
Revolving Commitment Increase unless it agrees to do so in its sole discretion.
2.26.    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18, 2.19 or 2.20, (b) becomes a Defaulting Lender or, (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), in each case with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement pursuant to preceding clause (a), such Lender shall have taken
no action under Section 2.21 so as to eliminate the continued need for payment
of amounts owing pursuant to Sections 2.18, 2.19 or 2.20, (iv) the replacement
financial institution shall purchase, at par, all Revolving Loans outstanding
and other amounts related thereto owing to such replaced Lender on or prior to
the date of replacement, (v) the Borrower shall be liable to such replaced
Lender under Section 2.20 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) the replacement financial institution (if other than a then
existing Lender or an affiliate thereof) shall be reasonably satisfactory to the
Administrative Agent, (vii) the replacement financial institution shall be
reasonably satisfactory to each Fronting Bank, (viii) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (ix) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Sections 2.18, 2.19 or 2.20, as the case
may be, and (x) subject to Section 9.21 in the case of any Defaulting Lender,
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent, each Fronting Bank or any other Lender shall
have against the replaced Lender.
2.27.    Extensions of Loans and Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to any or all Lenders holding Revolving Commitments with a like Stated
Maturity, the Borrower may from time to time extend the maturity date of any
Revolving Commitments and otherwise modify the terms of such Revolving
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Revolving Commitments (and related outstandings), in each case, without
the consent of any other Lenders) (an “Extension",” and each group of Revolving
Commitments so extended, as well as the original Revolving Commitments (not so
extended), being a “tranche”; any Extended Revolving Commitments shall
constitute a separate tranche of Revolving Commitments from the tranche of
Revolving Commitments from which they were converted), so long as the following
terms are satisfied: (i) no Default or Event of Default shall have occurred and
be continuing at the time any the offering document in respect of an Extension
Offer is delivered to the Lenders, (ii) except as to interest rates, fees and
final maturity, the Revolving Commitment of any Lender (an “Extending Revolving
Lender”) extended pursuant to an Extension (an “Extended Revolving Commitment”),
and the related outstandings, shall be a Revolving Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Commitments (and related outstandings); provided that (x) subject to the
provisions of Sections 2.4(f) and 2.5(b) to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after a Termination Date when
there exist Extended Revolving Commitments with a longer Termination Date, all
Swingline Loans and Letters of Credit shall be participated in on a pro rata
basis by all Lenders with Revolving Commitments in accordance with their
Revolving Commitment Percentages (and except as provided in Section 2.4(f) and
2.5(b), without giving effect to changes thereto on an earlier Termination Date
with respect to Swingline Loans and Letters of Credit theretofore incurred or
issued) and, all borrowings under Revolving Commitments and repayments
thereunder shall be made on a pro rata basis (except for (x) payments of
interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (y) repayments required upon Stated Maturity of the
non-extending Revolving Commitments) and (y) at no time shall there be Revolving
Commitments hereunder (including extended Revolving Commitments and any original
Revolving Commitments) which have more than three different Stated Maturities,
(iii) if the aggregate principal amount of Revolving Commitments in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Borrower pursuant to such Extension Offer, then the Revolving
Commitments of such Lenders shall be extended ratably up


-57-

--------------------------------------------------------------------------------




to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, and all written communications
by the Borrower generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to the Administrative Agent, and (ix) any applicable Minimum
Extension Condition shall be satisfied. For the avoidance of doubt, no Lender
shall be required to participate in any Extension.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.27, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.13, 2.14 or 2.22(c)
and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment, provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s discretion) of Revolving Commitments of any or all
applicable tranches be tendered. The Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.27(b) (including, for the avoidance of doubt, payment of any interest
or fees in respect of any Extended Revolving Commitments on the such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.13, 2.14, 2.17, 2.22(c) and 9.7(a)) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.27; provided that neither any Fronting Bank nor the Swingline
Lender shall be required to act as “fronting bank” or “swingline lender” under
any such Extension without its written consent.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order establish new tranches or sub-tranches in
respect of Revolving Commitments so extended and such technical amendments as
may be necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.27.
Notwithstanding the foregoing, the Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Required
Lenders with respect to any matter contemplated by this Section 2.27(c) and, if
the Administrative Agent seeks such advice or concurrence, the Administrative
Agent shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Stated Maturity so
that such maturity date is extended to the then latest Stated Maturity (or such
later date as may be advised by local counsel to the Collateral Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.27.


-58-

--------------------------------------------------------------------------------




SECTION 3
Representations and Warranties
In order to induce the Fronting Banks and the Lenders to enter into this
Agreement and to make Revolving Loans and other additional Extensions of Credit
hereunder, the Borrower represents and warrants on each date required pursuant
to Section 4 to the Administrative Agent, each Fronting Bank and to each Lender
as follows:
3.1.    Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and (to the extent such concept is applicable) in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (to the extent such concept is applicable) in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of each of the
foregoing clauses (a) through (d), to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
3.2.    Power; Authorizations; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) that have been obtained or made and are in full force and effect,
(ii) the filings made in respect of the Security Documents and (iii) to the
extent that the failure to obtain any such consent, authorization, filing,
notice or other act would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
3.3.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (x) will not violate any
Requirement of Law or any material Contractual Obligation of any Loan Party and
(y) will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such material Contractual Obligation (other than the Liens created by
the Security Documents).
3.4.    Accuracy of Information. No statement or information contained in this
Agreement, any other Loan Document, or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the Closing Date, taken as a whole and in light of the
circumstances in which made, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading.
3.5.    No Material Adverse Effect. Since December 31, 2009, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
3.6.    Subsidiaries. Schedule 3.6 annexed hereto sets forth the name and
jurisdiction of organization of each Subsidiary of the Borrower as of the
Closing Date and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party as of the Closing Date, and (b) as of the
Closing Date, there are no outstanding subscriptions, options,


-59-

--------------------------------------------------------------------------------




warrants, calls, rights or other agreements or commitments (other than stock
options or restricted stock granted to employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of any of the
Guarantors directly owned by the Loan Parties that are included in the
Collateral, except as created by the Loan Documents or permitted under Section
6.2.
3.7.    Title to Assets; Liens. The Loan Parties have title in fee simple to, or
a valid leasehold or easement interest in, all their material real property,
taken as a whole, and good and marketable title to, or a valid leasehold or
easement interest in, all their other material property, taken as a whole, and
none of such property is subject to any Lien except Permitted Liens.
3.8.    Intellectual Property. Each Loan Party owns, or is licensed to use, all
Intellectual Property material to the conduct of its business, and the use
thereof by each Loan Party does not infringe upon the Intellectual Property
rights of any other Person, in each case except where the failure to do so would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
3.9.    Use of Proceeds. The proceeds of the Loans shall be used for working
capital and other general corporate purposes (including, without limitation, to
refinance the Original Loans) of the Loan Parties and, to the extent permitted
by this Agreement, their Subsidiaries.
3.10.    Litigation. Except as disclosed in writing to the Administrative Agent
and the Lenders prior to the Closing Date or otherwise disclosed in the
Borrower’s public filings made prior to the Closing Date (other than any such
disclosure in the “Risk Factors” section of such public filings or in any other
forward-looking statements contained therein), no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Loan Party or
against any of their respective properties or revenues that, in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
3.11.    Federal Reserve Regulations. No part of the proceeds of any Loan, and
no other Extensions of Credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board of
Governors or (b) for any purpose that violates the provisions of the Regulations
of the Board of Governors. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin stock.”
3.12.    Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.
3.13.    Taxes. Each Loan Party has filed or caused to be filed all federal and
state income Tax and other Tax returns that are required to be filed, except if
the failure to make any such filing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any (x) the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Loan Party, or (y) those
where the failure to pay, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect). There is no proposed Tax
assessment or other claim against, and no Tax audit with respect to, any Loan
Party that would reasonably be expected to, in the aggregate, have a Material
Adverse Effect.
3.14.    ERISA. Except as, in the aggregate, does not or would not reasonably be
expected to result in a Material Adverse Effect: neither a Reportable Event nor
a failure to satisfy the minimum funding standard of Section 430 of the Code or
Section 303 of ERISA, whether or not waived, with respect to a Plan has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
respects with the applicable provisions of ERISA and the Code; no termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period; the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the


-60-

--------------------------------------------------------------------------------




date on which this representation is made or deemed made, exceed the value of
the assets of such Plan allocable to such accrued benefits; neither the Borrower
nor any Commonly Controlled Entity has had a complete or partial withdrawal from
any Multiemployer Plan; to the knowledge of the Borrower after due inquiry,
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made; and to the knowledge of the Borrower after due inquiry, no
Multiemployer Plan is in Reorganization or Insolvent.
3.15.    Environmental Matters; Hazardous Material. There has been no matter
with respect to Environmental Laws or Materials of Environmental Concern which,
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
3.16.    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”,” or a company “controlled” by an “investment company”,”
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board of Governors) that limits its ability to incur
Indebtedness under this Agreement and the other Loan Documents.
3.17.    Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Loan Party.
3.18.    Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Lenders and the Fronting Banks, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates (if any)
representing such Pledged Stock are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
3.18(a) in appropriate form are filed in the offices specified on Schedule
3.18(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
security interests can be so perfected (by delivery or filing UCC financing
statements as applicable) on such Collateral, as security for the Obligations
(as defined in the Guarantee and Collateral Agreement), in each such case prior
and superior in right to any other Person (except, in the case of Collateral
other than Pledged Stock, other Permitted Liens).
(b)    Each of the Mortgages, as amended by the respective Fifth Amendment to
Mortgage (and as may be further amended thereafter), is effective to create in
favor of the Collateral Agent, for the benefit of the Lenders and the Fronting
Banks, a legal, valid and enforceable Lien on the Mortgaged Properties described
therein and proceeds thereof, and when the Fifth Amendment to Mortgage (and any
subsequent amendments thereto) are filed in the offices specified on Schedule
3.18(b), each such Mortgage, as amended by the respective Fifth Amendment to
Mortgage (and as may be further amended thereafter), shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person other than Permitted Liens.
Schedule 1.1C lists, as of the Closing Date, each parcel of owned real property
and each leasehold interest in real property located in the United States and
held by the Borrower or any of its Subsidiaries that has a value, in the
reasonable opinion of the Borrower, in excess of $5,000,000.


-61-

--------------------------------------------------------------------------------




3.19.    Energy Regulation. The Borrower and its Subsidiaries are in compliance
with the Public Utility Holding Company Act of 2005 and the implementing
regulations of the Federal Energy Regulatory Commission (“FERC”), as amended
from time to time (together, “PUHCA 2005”), and consummation of the transactions
contemplated by this Agreement and the other Loan Documents will not cause the
Borrower or its Subsidiaries to cease to be in compliance with PUHCA 2005,
except where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
SECTION 4
Conditions Precedent
4.1.    Conditions to the Closing Date. The occurrence of the Closing Date and
the making of Revolving Loans and other additional Extensions of Credit
hereunder on the Closing Date are subject to the satisfaction or waiver of the
following conditions precedent:
(a)    Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) counterparts hereof executed and delivered by the
Borrower, the Administrative Agent, the Collateral Agent, each Documentation
Agent, the Syndication Agent and each other Lender and (ii) Schedules to this
Agreement.
(b)    Existing Credit Agreement Amendment. The Administrative Agent shall have
received the executed Existing Credit Agreement Amendment and the Guarantee and
Collateral Agreement as amended and restated on or prior to the Closing Date.
(c)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where a Loan Party is organized,
and such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.2 or discharged on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
(d)    Corporate Documents and Proceedings. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date,
substantially in the form attached hereto as Exhibit A, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization
(provided that to the extent any Loan Party that is not a Significant Subsidiary
is not in good standing, such failure could not reasonably be expected to have a
Material Adverse Effect and such good standing certificate shall be delivered in
accordance with Section 5.10).
(e)    Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the transactions contemplated to occur on the Closing Date.
(f)    Payment of Fees; Expenses. The Lenders, the Joint Lead Arrangers, the
Fronting Banks and the Administrative Agent shall have received all fees
required to be paid, and all reasonable costs and expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Closing Date.
(g)    Legal Opinion. The Administrative Agent shall have received the following
executed legal opinions:
(i)    one or more legal opinions from White & Case LLP, counsel to the Borrower
and the Guarantors, in form and substance reasonably satisfactory to the
Administrative Agent; and
(ii)    the legal opinion of such local counsel as may be reasonably required by
the Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.


-62-

--------------------------------------------------------------------------------




(h)    No Material Adverse Effect. Since December 31, 2009, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
(i)    Ratings. Each of Moody's and S&P shall have verbally indicated to the
Borrower their respective public rating of eachthe Revolving Facility and the
Borrower shall have communicated such ratings to the Administrative Agent. The
Borrower shall have obtained corporate credit ratings from Moody’s and S&P.
(j)    Patriot Act. The Administrative Agent and the Commitment Parties shall
have received all documentation and other information about the Loan Parties as
shall have been reasonably requested in writing at least 5 days prior to the
Closing Date by the Administrative Agent or the Commitment Parties that they
shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act.
(k)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation.
(l)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.
(m)    Required Intercreditor Actions. The Administrative Agent shall have
received an executed copy of each of the Required Intercreditor Actions. For
purposes of this Agreement, the “Required Intercreditor Actions” means,
collectively, delivery of a joinder to the Collateral Agency and Intercreditor
Agreement, delivery to the Collateral Agent of an officers’ certificate
describing the Obligations under this Agreement, stating that the Borrower
intends to enter into this Agreement as additional secured debt and designating
the Obligations as “First Lien Debt” for the purposes of the Collateral Agency
and Intercreditor Agreement, delivery by the Borrower and the Administrative
Agent to the Collateral Agent of notice specifying the name and address of the
Administrative Agent as the Secured Debt Representative for the Obligations
under this Agreement and the Loan Documents, and the execution by the Borrower,
the Guarantors, the Administrative Agent and the Collateral Agent of the
Acknowledgement.
(n)    Real Estate Collateral. The Administrative Agent shall have received each
of the following documents which shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel with respect to the
Mortgaged Properties, as appropriate:
(i)    with respect to each Mortgage encumbering Mortgaged Property, Fifth
Amendment to Mortgage, in order to cause the Obligations (as defined in each
Mortgage) to be appropriately secured by the Mortgaged Property underlying such
Mortgages, each such Fifth Amendment to Mortgage duly executed and acknowledged
by the applicable Loan Party, in each case, in form for recording in the
recording office where each such Mortgaged Property is located, together with
such documentation, certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording thereof under applicable law,
(ii)    with respect to each Mortgaged Property, a date down and modification
endorsement, or other title product where such an endorsement is unavailable,
from the Title Insurance Company to the lender’s title policy that insures that
the Mortgage, as amended by the Fifth Amendment to Mortgage, encumbering such
Mortgaged Property is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects and encumbrances and liens except
Permitted Liens;
(iii)    with respect to each Fifth Amendment to Mortgage, opinions of local
counsel to the Loan Parties, which opinions (x) shall be addressed to the
Administrative Agent and each of the Secured Parties,


-63-

--------------------------------------------------------------------------------




and (y) shall cover the enforceability of the respective Mortgage as amended by
the respective Fifth Amendment to Mortgage, as applicable, and such other
matters incidental to the transactions contemplated herein as the Administrative
Agent may reasonably request;
(iv)    (x) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the respective Loan Party relating thereto)
and (y) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.4 including, without limitation, flood insurance policies)
and the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured;
(v)    evidence acceptable to the Administrative Agent of payment by the
appropriate Loan Party of all applicable search and examination charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording and filing of the Fifth Amendments to Mortgage; and
(vi)    evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to cause the Obligations to be
appropriately and properly secured by a valid and subsisting first priority Lien
on the Mortgaged Property.
4.2.    Conditions to Each Extension of Credit. The obligation of the Lenders
and the Fronting Bank to make each Extension of Credit, including the initial
Extension of Credit, is subject to the following conditions precedent:
(a)    Notice. The Administrative Agent shall have received the applicable
notice of borrowing, in substantially the form attached hereto as Exhibit B,
from the Borrower or, in the case of a Letter of Credit, the Fronting Bank shall
have received an L/C Application.
(b)    Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of each Extension of
Credit hereunder with the same effect as if made on and as of such date (unless
stated to relate to a specific earlier date, in which case, such representations
and warranties shall be true and correct in all material respects as of such
earlier date) (it being understood that any representation or warranty that is
qualified as to materiality or Material Adverse Effect shall be correct in all
respects).
(c)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such Borrowing Date or after giving effect to such
Extension of Credit on such Borrowing Date.
The request by the Borrower for, and the acceptance by the Borrower of, each
Extension of Credit and issuance of a Letter of Credit hereunder shall be deemed
to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.2 have been satisfied or waived at that time.


-64-

--------------------------------------------------------------------------------




SECTION 5
Affirmative Covenants
The Borrower hereby agrees that, so long as anythe Revolving Commitment
remainsCommitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender, any Fronting Bank or the
Administrative Agent hereunder or under any other Loan Document (other than
Letters of Credit, together with all fees that have accrued and will accrue
thereon through the stated termination date of such Letters of Credit, which
have been supported in the manner described in Section 2.5(b), and contingent
indemnification obligations for which no claim has been asserted), the Borrower
shall and shall cause each of the Guarantors to:
5.1.    Financial Statements, Etc. Deliver to the Administrative Agent (for
distribution to the Fronting Banks and the Lenders):
(a)    within ninety (90) days (or, if agreed to by the Administrative Agent
acting in its reasonable discretion, 105 days) after the end of each fiscal year
of the Borrower, a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (other than a
“going concern” or like qualification or exception included solely as a result
of such report being issued in the year immediately preceding the Termination
Date of any Indebtedness evidenced hereunder and such Indebtedness hereunder
being classified as short term indebtedness), by PricewaterhouseCoopers or other
independent certified public accountants of nationally recognized standing; and
(b)    within forty-five (45) days (or, if agreed to by the Administrative Agent
acting in its reasonable discretion, sixty (60) days) after the end of each of
the first three quarterly fiscal periods of each fiscal year of the Borrower, a
copy of the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income in such quarter and of cash flows
for the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the corresponding consolidated figures
for the corresponding periods in the preceding fiscal year, accompanied by a
certificate of a Responsible Officer, which certificate shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations of the Borrower and
its consolidated Subsidiaries, in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments and the absence of footnotes).
All such financial statements delivered pursuant to Sections 5.1(a) and (b)
shall be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods. The Borrower may provide
the financial statements and other materials required to be furnished pursuant
to this Section 5.1 by posting such financial statements and materials on
IntraLinks/IntraAgency, SyndTrak or other relevant website or other information
platform (the “Platform”) to which the Administrative Agent has access. If
delivered to the Administrative Agent, the Administrative Agent will provide the
financial statements and other materials required to be furnished pursuant to
this Section 5.1 to the Lenders by posting such financial statements and
materials on the Platform within five Business Days after receipt thereof.
Information required to be delivered pursuant to Sections 5.1(a) and (b) shall
be deemed satisfied by delivery within the time periods set forth in such
Sections of the Borrower’s annual report on Form 10-K and quarterly report on
Form 10-Q, respectively, in each case as filed with the SEC for the applicable
period.
5.2.    Certificates; Other Information. Deliver to the Administrative Agent
and, in the case of clause (g) below, to the applicable Lender or the applicable
Fronting Bank:
(a)    Concurrentlyconcurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary thereof no knowledge was obtained of any Default or Event
of Default pursuant to Section


-65-

--------------------------------------------------------------------------------




6.6, except as specified in such certificate (which certificate may be limited
to the extent required by accounting rules or guidelines);
(b)    concurrently with (or, in the case of clause (ii)(x)(2) below, within 15
days after) the delivery of any financial statements pursuant to Section 5.1,
(i) a certificate of a Responsible Officer stating that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate (and if such certificate specifies any Default or Event of
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto) and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate (1) containing all calculations reasonably necessary for determining
compliance by the Borrower with Section 6.6 and (2) setting forth the CNTA Ratio
of the Borrower and its Subsidiaries, in each case, as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any material Intellectual Property acquired by any Loan Party and
(3) a description of any Person that has become a Loan Party, in each case since
the date of the most recent report delivered pursuant to this clause (y) (or, in
the case of the first such report so delivered, since the Closing Date);
(c)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections, at the time of preparation thereof, were
based on reasonable estimates, information and assumptions;
(d)    concurrently with the delivery of financial statements pursuant to
Section 5.1, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year.
Information required to be delivered pursuant to this clause (d) shall be deemed
satisfied by delivery within the time period set forth herein of the Borrower’s
annual report on Form 10-K and quarterly report on Form 10-Q, respectively, in
each case as filed with the SEC for the applicable period.
(e)    no later than five (5) Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any material proposed amendment,
supplement, waiver or other modification with respect to any Junior Lien
Agreement;
(f)    within five Business Days after the same are sent (but only to the extent
the same are not filed with the SEC or posted on the Platform), copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC;
(g)    promptly upon request, such other material information (financial or
otherwise), as may be reasonably requested by the Administrative Agent (on
behalf of itself, any Fronting Bank or any Lender); and
(h)    concurrently with the delivery of any document required to be delivered
pursuant to Section 5.1 or this Section 5.2, the Borrower shall indicate in
writing whether such document contains non-public information.
The Borrower may provide the certificates and other information required to be
furnished pursuant to this Section 5.2 by posting such certificates and
information on the Platform to which the Administrative Agent has access. If
delivered to the Administrative Agent, the Administrative Agent will provide the
certificates and other information required to be furnished by the Borrower
pursuant to this Section 5.2 to the Lenders by posting such certificates and
other information on the Platform within five Business Days after receipt
thereof.


-66-

--------------------------------------------------------------------------------




5.3.    Maintenance of Existence; Compliance with Requirements of Law.
(a)    (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises reasonably necessary in the normal conduct of its business,
except, in each case, (x) as otherwise permitted by Section 6.3 or (y) to the
extent that failure to do so would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and
(b)    Comply with all Requirements of Law except to the extent that failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.4.    Maintenance of Property; Insurance.
(a)    Keep all property useful and necessary in its business in good working
order and condition, subject to ordinary wear and tear, obsolescence and damage
by casualty and from time to time make all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner useful or customary for companies in similar
businesses, except where failure to do any of the foregoing would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(b)    maintain with financially sound and reputable insurance companies
insurance policies (or where appropriate, self-insurance) on all its material
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies of a similar
size engaged in the same or a similar business (provided, however, that there
shall be no breach of this Section 5.4(b) if any such insurer becomes
financially unsound and such Loan Party obtains promptly insurance coverage from
a different financially sound insurer).
5.5.    Inspection of Property; Books and Records.
(a)    Keep proper books of records and account in which full, true and correct
entries in all material respects in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities; and
(b)    Upon reasonable prior notice to the Borrower through the Administrative
Agent, permit representatives of the Administrative Agent, any Fronting Bank or
any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time during normal
business hours to discuss the business, operations, properties and financial and
other condition of the Loan Parties with officers and employees of the Loan
Parties and with their independent certified public accountants and with their
financial advisors; provided that so long as no Event of Default has occurred
and is continuing, the Lenders and the Administrative Agent shall not be
permitted to exercise such rights more than once per year, and the exercise of
such rights will be coordinated through the Administrative Agent on behalf of
the Lenders. The Administrative Agent agrees to coordinate and consolidate
visits pursuant to this Section 5.5 by Lenders, the Fronting Banks and their
representatives (including the examination of books and records and the making
of copies and abstracts of books and records) at mutually convenient times and
in such a manner so as to cause minimum disruption to the operations of the
Borrower and to minimize costs associated with such visits.
5.6.    Notices. Promptly, and in any event within five (5) Business Days after
a Responsible Officer becomes aware thereof (except as otherwise provided in (e)
below), give notice to the Administrative Agent, with a copy for each Fronting
Bank and each Lender, of:
(a)    the occurrence of any Event of Default;
(b)    any litigation, investigation or proceeding that may exist at any time
between a Loan Party and any Governmental Authority, that in either case, if not
cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;


-67-

--------------------------------------------------------------------------------




(c)    any litigation or proceeding affecting any Loan Party (i) that would
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;
(d)    any development or event that has had or would reasonably be expected to
have a Material Adverse Effect; and
(e)    the following events, as soon as practicable and in any event within 30
days after any Responsible Officer knows thereof: (i) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan, in the case of each of the foregoing
clauses (i) or (ii) where such event would reasonably be expected to have a
Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied or provided as soon as
practicable thereafter by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
relevant Loan Party has taken or proposes to take with respect thereto.
5.7.    Environmental Laws. Comply with, and take reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws except where
the failure to comply with the foregoing would not be reasonably be expected to
give rise to a Material Adverse Effect.
5.8.    [Reserved].
5.9.    Further Assurances.
(a)    With respect to any property acquired after the Closing Date by any Loan
Party (other than any property described in paragraph (b), (c) or (d) below)
that constitutes Collateral and as to which the Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Permitted Lien which precludes the granting of a Mortgage thereon), within sixty
(60) days after the creation or acquisition thereof (i) execute and deliver a
first priority Mortgage or where appropriate under the circumstances, an
amendment to an existing Mortgage, in each case in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property, (ii)
if requested by the Administrative Agent, provide the Secured Parties with (x)
either (1) title insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) in form and substance
reasonably satisfactory to Administrative Agent as well as a current ALTA survey
thereof, together with a surveyor’s certificate (only with respect to any power
plant or any other real property for which an ALTA survey was obtained when such
property was acquired) or (2) where an amendment to an existing Mortgage has
been delivered pursuant to clause (i) instead of a Mortgage, an endorsement to
the existing title policy adding such property as an insured parcel, and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage or Mortgage amendment (to
the extent obtainable using commercially reasonable efforts), each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent and (iii) if


-68-

--------------------------------------------------------------------------------




requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(c)    With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date by any Loan Party (which, for the
avoidance of doubt, shall not include any existing Subsidiary that ceases to be
an Excluded Subsidiary unless designated by the Borrower as provided in the last
sentence of this Section 5.9(c)), within sixty (60) days of the creation or
acquisition thereof (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Loan Party, (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions necessary or advisable to grant to the Collateral Agent for
the benefit of the Secured Parties a perfected first priority security interest
in the Collateral described in the Guarantee and Collateral Agreement with
respect to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Collateral Agent a certificate of such
Subsidiary, substantially in the form of Exhibit A, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. Notwithstanding anything to the
contrary in this Agreement, the Borrower shall have the right to designate an
Excluded Subsidiary as a Guarantor under this Agreement and the other Loan
Documents.
(d)    With respect to any new Foreign Subsidiary (or Domestic Subsidiary of the
type described in clause (d) of the definition of Excluded Subsidiary) created
or acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Loan Party (provided that in no event shall
more than 65% of the total outstanding voting Capital Stock of any such new
Subsidiary be required to be so pledged), (ii) if commercially reasonable,
deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Collateral Agent’s security interest therein, and (iii) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.



SECTION 6
Negative Covenants
The Borrower agrees that, so long as anythe Revolving CommitmentCommitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender. any Fronting Bank or the Administrative Agent
hereunder or under any other Loan Document (other than Letters of Credit,
together with all fees that have accrued and will accrue thereon through the
stated termination date of such Letters of Credit, which have been supported in
the manner described in Section 2.5(b), and contingent indemnification
obligations for which no claim has been asserted):


-69-

--------------------------------------------------------------------------------




6.1.    Limitation on Indebtedness.
(a)    The Borrower shall not, and shall not permit any of the Guarantors to,
directly or indirectly, incur Indebtedness that will constitute First Lien Debt,
unless the CNTA Ratio (after giving pro forma effect to any such incurrence and
the application of the net proceeds thereof) is equal to or greater than 1.66 to
1.00.
(b)    For purposes of this Section 6.1, the aggregate amount of First Lien Debt
outstanding as of any date of determination shall be calculated as the sum of,
without duplication:
(i)    the aggregate outstanding principal amount of all Indebtedness (or, if
such Indebtedness is issued with original issue discount, the then accreted
value thereof) for borrowed money that constitutes First Lien Debt, plus
(ii)    the aggregate face amount of any letters of credit or similar
instruments issued but not yet drawn that, when drawn, would constitute First
Lien Debt, and the aggregate amount of reimbursement obligations in respect of
drawn letters of credit or similar instruments that constitute First Lien Debt,
plus
(iii)    the aggregate amount of undrawn and unutilized commitments under which
any First Lien Debt could be drawn and/or utilized as of such date, plus
(iv)    the aggregate outstanding principal amount of any First Lien Debt (or,
if such Indebtedness is issued with original issue discount, the then accreted
value thereof) outstanding consisting of notes, bonds, debentures, credit
agreements (including any Eligible Commodity Hedge Financing) or similar
instruments or agreements.
(c)    Section 6.1(a) hereof shall not apply to:
(i)    any Specified Cash Management and Swap Obligations, other Cash Management
Obligations that would constitute First Lien Debt and any First Lien Hedging
Obligations;
(ii)    (A) Indebtedness under the Existing Credit Agreement outstanding on the
Closing Date, (B) the 2017 Notes, plus (C) the 2019 Notes, (D) the 2020 Notes,
plus (E) the 2021 Notes, plus (F) up to $2.0 billion in term loans or debt
securities issued in lieu of term loans in either case that were otherwise
permitted to be issued or incurred under the Existing Credit Agreement (as in
effect immediately prior to the Closing Date) incurred to repay or redeem
secured debt, secured lease obligations or preferred securities of any Project
Subsidiary pursuant to the provisions of Section 2.27(a) thereof as in effect on
the 2017 Notes Issue Date (but, for purposes hereof, deemed to be amended or
waived, to remove (i) any most favored nation pricing required thereunder, (ii)
the Schedule Limit as set forth therein or (iii) the requirement that the
Borrower be in pro forma compliance with any financial covenants thereunder);
(iii)    Indebtedness of any Loan Party pursuant to this Agreement and the other
Loan Documents;
(iv)    any accretion of original issue discount or the payment of interest on
any Indebtedness in the form of Indebtedness with the same terms (it being
understood that each will be taken into account in determining the aggregate
amount of First Lien Debt outstanding as specified in Section 6.1(b)(i) hereof);
(v)    any incurrence of Indebtedness that constitutes First Lien Debt (A)
resulting from the drawing of, or reimbursement obligations under, any letters
of credit or similar instruments or (B) resulting from borrowings under any
undrawn and unutilized commitments to lend such Indebtedness, in each case, that
were (i) in existence as of the Closing Date or (ii) included in any calculation
of the amount of First Lien Debt outstanding pursuant to Section 6.1(a) hereof
in connection with an incurrence of First Lien Debt pursuant to Section 6.1(a)
hereof; and, in either case, any Permitted Replacement Commitments that replaced
such letters of credit, similar obligations and commitments;
(vi)    any Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness that was permitted to
be incurred pursuant to this Section 6.1; and


-70-

--------------------------------------------------------------------------------




(vii)    any Eligible Commodity Hedge Financings, so long as the lenders
thereunder (or their representatives on their behalf) become a party to, or
consent or agree to be bound by the terms and conditions, of the Collateral
Agency and Intercreditor Agreement.
(d)    Notwithstanding the foregoing, the Borrower or any of the Guarantors may
not incur (1) additional Indebtedness (other than Specified Cash Management and
Swap Obligations, other Cash Management Obligations that would constitute First
Lien Debt, any First Lien Hedging Obligations and any extension, renewal or
refinancing of the Eligible Commodity Hedge Financings existing on the Closing
Date) pursuant to Section 6.1(a) hereof, (2) any Permitted Refinancing
Indebtedness with respect to Indebtedness incurred under clauses (ii), (iii),
(iv) or (v) of Section 6.1(c) hereof or (3) any Permitted Refinancing
Indebtedness with respect to any of the foregoing, unless:
(i)    the Borrower and the Guarantors shall enter into, and deliver to the
Collateral Agent, in the sole discretion of the Collateral Agent, a mortgage
modification or new mortgage with regard to each Mortgaged Property, in proper
form for recording in all applicable jurisdictions, in a form reasonably
satisfactory to the Collateral Agent and, as applicable, consistent with the
mortgage modifications delivered in connection with the issuance of the 2021
Notes;
(ii)    the Borrower or the applicable Guarantor shall cause to be delivered a
local counsel opinion with respect to each Mortgaged Property in form and
substance, and issued by law firms, in each case, reasonably satisfactory to the
Collateral Agent and, as applicable, consistent with the local counsel opinions
delivered in connection with the issuance of the 2021 Notes;
(iii)    the Borrower or the applicable Guarantor shall cause a title company
approved by the Collateral Agent to have delivered to the Collateral Agent an
endorsement to each title insurance policy then in effect for the benefit of the
Secured Parties, date down(s) or other evidence reasonably satisfactory to the
Collateral Agent (which may include a new title insurance policy) (each such
delivery, a “Title Datedown Product”), in each case insuring that (I) the
priority of the Lien of the applicable Mortgage(s) as security for the
Obligations has not changed, (II) since the date of the Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
Indebtedness, there has been no change in the condition of title and (III) there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the applicable Mortgage(s), in each case other than
with respect to Permitted Liens; and
(iv)    the Borrower or the applicable Guarantor shall, upon the request of the
Collateral Agent, deliver to the approved title company, the Collateral Agent
and/or all other relevant third parties all other items reasonably necessary to
maintain the continuing priority of the Lien of the Mortgages as security for
the Obligations.
6.2.    Limitation on Liens. The Borrower shall not, and shall not permit any of
the Guarantors to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any asset now owned or hereafter acquired, except Permitted
Liens.
6.3.    Merger, Consolidation, or Sale of Assets.
(A)    (i)(i) The Borrower shall not, directly or indirectly: (1) consolidate or
merge with or into another Person (whether or not the Borrower is the surviving
corporation); or (2) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to another Person, unless:
(1)    either:
(A)    the Borrower is the surviving corporation; or


-71-

--------------------------------------------------------------------------------




(B)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state of the United States or the District of Columbia;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under this Agreement and the Security Documents pursuant to joinder
agreements or other documents and agreements reasonably satisfactory to the
Administrative Agent; and
(3)    immediately after such transaction, no Default or Event of Default
exists;
(b) (ii)    In addition, the Borrower will not, directly or indirectly, lease
all or substantially all of its properties or assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to any other Person.
This Section 6.3 shall not apply to:
(1) (1)    a merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower in another jurisdiction; or
(2) (2)    any consolidation or merger of (a) the Borrower into a Guarantor, (b)
a Guarantor into the Borrower or another Guarantor or (c) a Subsidiary of the
Borrower into the Borrower or another Subsidiary of the Borrower; or
(3) (3)    any sale, assignment, transfer, conveyance, lease or other
disposition of assets (a) by the Borrower to a Guarantor, (b) by a Guarantor to
the Borrower or another Guarantor or (c) by a Subsidiary of the Borrower to the
Borrower or another Subsidiary of the Borrower.
(B)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of the Borrower in a transaction that is subject to, and
that complies with the provisions of, Section 6.3(A) hereof, the successor
Person formed by such consolidation or into or with which the Borrower is merged
or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the “Borrower” shall refer instead to the successor Person and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement with the same effect as if such successor Person had been named as the
Borrower herein; provided, however, that the predecessor Borrower shall not be
relieved from the obligation to pay the principal of and interest on the Loans
except in the case of a sale of all of the Borrower’s assets in a transaction
that is subject to, and that complies with the provisions of, Section 6.3(A)
hereof.
6.4.    Limitation on Sale and Leaseback Transactions. The Borrower shall not,
and shall not permit any of the Guarantors to, enter into any sale and leaseback
transaction; provided that the Borrower or any Guarantor may enter into a sale
and leaseback transaction if:
(1)    the Borrower or that Guarantor, as applicable, could have incurred a Lien
(other than a Lien created under the Security Documents) to secure such
Indebtedness pursuant to Section 6.2 hereof; and
(2)    the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value, as determined in good faith by the Board
of Directors of the Borrower and set forth in a certificate of a Responsible
Officer delivered to the Administrative Agent, of the property that is the
subject of that sale and leaseback transaction.


-72-

--------------------------------------------------------------------------------




6.5.    Limitation on Secured Commodity Hedging. The Borrower shall not, and
shall not permit any of the Guarantors to, directly or indirectly, enter into
any Commodity Hedge Agreement that will constitute First Lien Debt, other than
Eligible Commodity Hedge Agreements.
6.6.    Financial Covenants.
(a)    Consolidated Leverage Ratio. The Borrower shall not permit the
Consolidated Leverage Ratio as at the end of any fiscal quarter of the Borrower
(commencing with the first such fiscal quarter that begins on a date after the
Closing Date) to exceed 7.00:1.00.
(b)    Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Borrower ending on the last day of any fiscal quarter of the
Borrower (commencing with the first such fiscal quarter that begins after the
Closing Date) to be less than 1.50:1.00.
SECTION 7
Events of Default
7.1.    Events of Default. If any of the following events shall occur and be
continuing:
(a)    Thethe Borrower shall fail to (i) pay any principal of any Loan under
this Agreement, including, without limitation, pursuant to Section 2.14 hereof,
when due in accordance with the terms thereof or hereof or to reimburse the
Fronting Bank in accordance with Section 2.5(d) or (ii) pay any interest on any
Note or under this Agreement, or any other amount payable hereunder or under any
other Loan Document (including any fees payable under Section 2.23), in each
case within five (5) Business Days after any such interest or other amount
becomes due in accordance with the terms thereof or hereof; or
(b)    Anyany representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement required to be furnished by a Loan
Party at any time under or in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 6 of this Agreement; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 7), and such
default shall continue unremedied for a period of forty-five (45) days after
notice to the Borrower from the Administrative Agent or the Required Lenders; or
(e)    the Borrower or any Guarantor that is a Significant Subsidiary shall (A)
default in making any payment of any principal of any Indebtedness (excluding
the Loans) on the scheduled or original due date with respect thereto; or (B)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (C) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required (but after the
expiration of all grace periods applicable thereto), such Indebtedness to become
due prior to its stated maturity, provided that this clause (C) shall not apply
to Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of property or assets to the extent such sale or transfer is permitted
by the terms of such Indebtedness; provided, that a default, event or condition
described in clause (A), (B) or (C) of this paragraph (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or


-73-

--------------------------------------------------------------------------------




conditions of the type described in clauses (A), (B) and (C) of this paragraph
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $100,000,000 or
(f)    (i) the Borrower or any Guarantor that is a Significant Subsidiary shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any Guarantor that is a Significant Subsidiary shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Borrower or any Guarantor that is a Significant
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 consecutive days; or (iii) there shall be commenced against the
Borrower or any Guarantor that is a Significant Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Guarantor that is a Significant
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any Guarantor that is a Significant
Subsidiary shall generally not pay its debts as they become due; or
(g)    one or more judgments or decrees shall be entered against the Borrower or
any Guarantor that is a Significant Subsidiary involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof (except any such
judgment or decree in respect of the CalGen Makewhole Payment shall not be
counted as a judgment or decree for purposes of this clause (g)); or
(h)    (i) Anyany Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;
(ii) any failure to meet the minimum funding standard of Section 430 of the Code
or Section 303 of ERISA, whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Loan Party or any Commonly Controlled Entity; (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, pursuant to Section 4042 of ERISA to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is likely to result in
the termination of such Plan for purposes of Title IV of ERISA; (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA and (v) any Loan
Party or any Commonly Controlled Entity shall incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan; and in each case in clauses (i) through (v) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or
(i)    any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms) with respect to
Collateral with a book value greater than $50,000,000, or any Loan Party shall
so assert, or any Lien (affecting Collateral with a book value greater than
$50,000,000) created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than, in each case, pursuant to a failure of the Administrative Agent,
the Collateral Agent, any other agent appointed by the Administrative Agent, the
Collateral Agent or the Lenders to take any action within the sole control of
such Person) (it being understood that the release of Collateral from the
Security Documents or the discharge of a Guarantor therefrom shall not be
construed (x) as any of the Security Documents ceasing to be in full force and
effect or (y) as any of the Liens created thereunder ceasing to be enforceable
or of the same priority and effect purported to be created thereby); or
(j)    the guarantee of any Guarantor with a book value greater than $50,000,000
contained in Section 2 of the Guarantee and Collateral Agreement shall cease,
for any reason, to be in full force and effect (other than in accordance with
its terms) or any Loan Party shall so assert (it being understood that the
discharge of a Guarantor from the Guarantee and


-74-

--------------------------------------------------------------------------------




Collateral Agreement shall not be construed as the Guarantee and Collateral
Agreement ceasing to be in full force and effect); or
(k)    the Lien subordination provisions in favor of the Lenders or any other
provision of the Collateral Agency and Intercreditor Agreement shall cease for
any reason to be valid (other than by its express terms) and, in the case of any
provision of the Collateral Agency and Intercreditor Agreement other than the
Lien subordination provisions in favor of the Lenders, the result thereof is
that the interests of the Lenders are materially and adversely affected, or any
Loan Party shall assert in writing that the Lien subordination provisions or any
such other provision of the Collateral Agency and Intercreditor Agreement shall
not for any reason be valid (other than by its express terms) ; or
(l)    there shall occur a Change of Control;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of Letter of
Credit Outstandings, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of Letter of Credit Outstandings, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the Dollar Equivalent, using the Exchange Rate, of the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drawings under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired
(without any pending drawing) or been fully drawn upon, all Letter of Credit
Outstandings shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section 7, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.


SECTION 8
The Agents
8.1.    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby irrevocably designates and appoints the Collateral Agent as
the agent of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes the Collateral Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Administrative Agent and the Collateral Agent shall
have any duties or


-75-

--------------------------------------------------------------------------------




responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.
8.2.    Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of their duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
None of the Administrative Agent and the Collateral Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.
8.3.    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
8.4.    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
email message, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts reasonably
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless the Administrative Agent shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement or any other Loan Document, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
8.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
it has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.” In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as the Administrative Agent shall deem advisable in the best
interests of the Lenders.


-76-

--------------------------------------------------------------------------------




8.6.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
8.7.    Indemnification. The Lenders agree to indemnify the Agents and the
Fronting Banks in their capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Revolving Commitment Percentage in effect on the
date on which indemnification is sought under this Section 8.7 (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Revolving Commitment Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or Fronting
Bank, as applicable, in any way relating to or arising out of, the Commitments,
Letters of Credit, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s or such Fronting Bank’s, as applicable, gross
negligence or willful misconduct. The agreements in this Section 8.7 shall
survive the expiration or cancellation of all Letters of Credit and the payment
of the Loans and all other amounts payable hereunder.
8.8.    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
8.9.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as an Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as an Administrative Agent by the date that is ten (10)


-77-

--------------------------------------------------------------------------------




days following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After the retiring
Administrative Agent’s resignation, the provisions of this Section 8 and Section
9.5 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement and the other Loan
Documents. For the avoidance of doubt, GS Bank, as a resigning Administrative
Agent effective as of the Administrative Agent Succession Effective Date, shall
be entitled to all the benefits of this Section 8 and Section 9.5 as in effect
on the Amendment No. 3 Effective Date as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.
8.10.    The Syndication Agent and the Documentation Agents. The Syndication
Agent and the Documentation Agents shall not have any duties or responsibilities
hereunder in their capacity as such or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Syndication Agent and the Documentation
Agents.
8.11.    Collateral Security. The Collateral Agent will hold, administer and
manage any Collateral pledged from time to time hereunder either in its own name
or as Collateral Agent, but each Lender and each Fronting Bank shall hold a
direct, undivided pro rata beneficial interest therein, on the basis of its
proportionate interest in the secured obligations, by reason of and as evidenced
by this Agreement and the other Loan Documents, subject to the priority of
payments referenced in Section 6.5 of the Guarantee and Collateral Agreement and
subject to the terms of the Collateral Agency and Intercreditor Agreement.
8.12.    Enforcement by the Administrative Agent and Collateral Agent. All
rights of action under this Agreement and under the Notes and all rights to the
Collateral hereunder may be enforced by the Administrative Agent and the
Collateral Agent and any suit or proceeding instituted by the Administrative
Agent or the Collateral Agent in furtherance of such enforcement shall be
brought in its name as Administrative Agent or Collateral Agent without the
necessity of joining as plaintiffs or defendants any other Lenders or any
Fronting Banks, and the recovery of any judgment shall be for the benefit of
Lenders and the Fronting Banks subject to the expenses of the Administrative
Agent and the Collateral Agent.
8.13.    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agents (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower pursuant to Sections 2.18 and 2.19 and without
limiting or expanding the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this Section
8.13. The agreements in this Section 8.13 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the repayment,
satisfaction or discharge of all other Obligations. For purposes of this Section
8.13, the term “Lender” shall include any Fronting Bank and any Swingline
Lender.
8.14.    Collateral Agent. All provisions of this Article VIII applicable to the
Administrative Agent shall apply to the Collateral Agent and the Collateral
Agent shall be entitled to all the benefits and indemnities applicable to the
Administrative Agent under this Agreement. In the event of a resignation by GSCP
as Collateral Agent pursuant to Section 6.1 of the Collateral Agency and
Intercreditor Agreement, after GSCP’s resignation as Collateral Agent, the The
provisions of this Section


-78-

--------------------------------------------------------------------------------




8 and Section 9.5 as in effect on the Amendment No. 3 Effective Date shall inure
to itsGSCP’s benefit as to any actions taken or omitted to be taken by it while
it was Collateral Agent under this Agreement and the other Loan Documents.
SECTION 9
Miscellaneous
9.1.    Amendments and Waivers.
(a)    None of this Agreement, any Note, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 9.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (I) enter into written
amendments, supplements or modifications hereto or to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (II) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (A)(i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan or Letter of Credit reimbursement
obligation, (ii) reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders) and (y) that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof, (iii) increase the amount or
extend the expiration date of any Lender’s Revolving Commitment (it being
understood that a waiver of any Event of Default or Default shall not be deemed
to be an increase in the amount of any Lender’s Revolving Commitments), or (iv)
release all or substantially all of the Collateral for the Obligations or
release all or substantially all of the Guarantors (except, in either case, as
expressly permitted by the Loan Documents), in each case without the written
consent of each Lender and each Fronting Bank directly affected thereby, (B)
without the written consent of the Swingline Lender, amend, modify or waive any
provision of Section 2.3 or 2.4; (C) without the consent of all the Lenders, (i)
amend, modify or waive any provision of this Section 9.1(a) or any other
provision of any Section hereof expressly requiring the consent of all the
Lenders (except, in either case, for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford
protections to such additional extensions of credit of the type provided to the
Revolving Commitments on the Closing Date), or (ii) reduce the percentage
specified in or otherwise change the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders or as otherwise
permitted hereunder, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Revolving Commitments are included on the
Closing Date), or (iii) change Section 2.17 in a manner that would alter the pro
rata sharing of payments required thereby (other than as permitted thereby or by
Section 9.1(b)), (D) amend, modify or waive any provision of (i) Sections 2.5
through 2.7 or any other provision of this Agreement or the other Loan Documents
which affect the rights, duties or obligations of any Fronting Bank without the
written consent of such Fronting Bank, including the definitions of “Fronting
Bank” and “Fronting Bank Sublimit”,” or (ii) Section 8 or any other provision of
this Agreement or the other Loan Documents, which affects, the rights, duties or
obligations of the Administrative Agent without the written consent of the
Administrative Agent and (E) require consent of any Person to an amendment to
this Agreement made pursuant to (x) Section 2.25 other than the Borrower, the
Guarantors, each Lender agreeing to provide a commitment to such Incremental
Revolving Loans, each Additional Lender with respect thereto and the
Administrative Agent or (y) Section 2.27 other than the Borrower and each Lender
participating in the respective Extension. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under any other Loan Documents, and any
Default or Event of Default waived shall be deemed to have not occurred or to be
cured and not continuing, as the parties may agree; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.


-79-

--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, (A) this Agreement may be amended (or
amended and restated) with the written consent of the Borrower and the
institutions providing each Refinancing Revolving Facility (as defined below)
(a) to add one or more additional credit facilities to this Agreement for the
purpose of refinancing or replacing any and all of the Loans and Revolving
Commitments hereunder (each a “Refinancing Revolving Facility”) and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents and Revolving Extensions of Credit
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders; provided that (i) no Default or Event of Default then
exists or would result therefrom, (ii) any Refinancing Revolving Facility does
not mature prior to the maturity date of the Loans and Revolving Commitments
being refinanced and (iii) the other terms and conditions of such Refinancing
Revolving Facility (excluding pricing and optional prepayment and redemption
terms) are substantially identical to, or (taken as a whole) are no more
favorable to the Lenders providing such Refinancing Revolving Facility than,
those applicable to the Revolving Commitments being refinanced (except for
covenants or other provisions applicable only to periods after the latest
Termination Date of the Revolving Commitments existing at the time of such
refinancing) and (B) this Agreement may be amended (or amended and restated) as,
and to the extent, contemplated by Sections 2.25 and 2.27.
(c)    Notwithstanding anything to the contrary contained in this Section 9.1,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, the Administrative Agent and the Collateral Agent are each hereby
irrevocably authorized by each Lender (and each such Lender expressly consents),
without any further action or the consent of any other party to any Loan
Document, to make any technical amendments to the Guarantee and Collateral
Agreement to correct any cross-references therein to any provision of this
Agreement that may be necessary in order to properly reflect the amendments made
to this Agreement (as this Agreement has been amended and restated on the
Closing Date).
(d)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Revolving Commitment and the outstanding
Revolving Loans or other extensions of credit of such Lender hereunder will not
be taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment, waiver or consent (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Revolving Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal at
final maturity or interest owing, or fees or other amounts due to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder (excluding, in either case, the waiver of the
applicability of any post-default increase in interest rates or fees), or alter
the terms of this proviso, will require the consent of such Defaulting Lender.
9.2.    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when received, addressed as follows in the case of the Loan Parties and the
Administrative Agent, and as set forth in the administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:
The Borrower and the Guarantors:
Calpine Corporation
717 Texas Avenue
Suite 1000




-80-

--------------------------------------------------------------------------------




Houston, TX 77002
Attention: Chief Legal Officer
Telecopier No.: 832-325-4508
with copies (which shall not constitute notice) to:

717 Texas Avenue
Suite 1000
Houston, TX 77002
Attention: Associate General Counsel
Telecopier No.: 713-830-8751
The Administrative Agent (prior to the Administrative Agent Succession Effective
Date) and Swingline Lender:    
Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention:
Telecopier No.:
with copies (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention: Noah Newitz, Esq.
Telecopier No.: 212-378-2548
The Administrative Agent (on and after the Administrative Agent Succession
Effective Date):                    
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
E-mail: Lblat@us.mufg.jp ; Agencydesk@us.mufg.jp
The Collateral Agent (on and after the Collateral Agent Succession Effective
Date):
MUFG Union Bank, N.A.
Attn: Corporate Trust Department
350 California Street, 11th Floor
San Francisco, CA 94104


with copies (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention: Noah Newitz, Esq.
Telecopier No.: 212-378-2548


-81-

--------------------------------------------------------------------------------




Fronting Bank:
Letters of Credit

Royal Bank of Canada
200 Vesey Street
New York, NY 10281
Telecopier No.: (212) 428-3015


Fronting Bank:
MUFG, Union Bank, N.A.

1980 Saturn Street
Monterey Park, CA 91755
Trade Service Operations, MC V02-906
Telecopier No.: 323-720-2773


Fronting Bank:
BNP Paribas

E-mail: LOAN.BOOK@us.bnpparibas.com
Telecopier No.: 514-285-6042
Attention: Quan Lai


Fronting Bank:
Deutsche Bank AG New York Branch
60 Wall Street, 25th Floor
New York, New York 10005
Attention: Jack Leong
Telecopier No.: 212-797-0304

with a copy to (which shall not constitute notice):
Deutsche Bank AG New York Branch
60 Wall Street, 25th Floor
New York, New York 10005
Attention: Lynn Nicaretta
Telecopier No.: 212-797-0780
Fronting Bank:
Natixis, New York Branch

1251 Avenue of the Americas
New York, 10020 NY
Attention: Wilbert Velazquez
Email: letter_of_credit@us.natixis.com
Telephone: 212-872-5051
Telecopier: 201-761-6936


with a copy to (which shall not constitute notice):
Natixis, New York Branch
1251 Avenue of the Americas
New York, 10020 NY
Attention: Guillaume de Parscau
E-mail: guillaume.deparscau@us.natixis.com


(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Sections 2.2, 2.3, 2.5, 2.6, 2.8(e), 2.11-2.13,
2.15, 2.20, 2.25, and 2.27(d) unless otherwise agreed by the Administrative
Agent and the applicable Lender. The


-82-

--------------------------------------------------------------------------------




Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Each Fronting Bank may rely upon any notice or other communication of any
nature (written, electronic or oral, including telephone conversations and
transmissions through such Fronting Bank'’s remote access system, whether or not
such notice or other communication is made in a manner permitted or required by
this Agreement or any other Loan Document) purportedly made by or on behalf of
the proper party or parties, and such Fronting Bank shall not have any duty to
verify the identity or authority of any Person giving such notice or other
communication. Whenever any Fronting Bank shall deem it necessary or desirable
that a matter be proved or established with respect to the Borrower, the
Administrative Agent, or any Lender, such matter may be established by a
certificate of the Borrower, the Administrative Agent, or such Lender, as the
case may be, and each Fronting Bank may conclusively rely upon such certificate.
No Fronting Bank shall be deemed to have any knowledge or notice of the
occurrence of any Default unless such Fronting Bank has received notice from the
Administrative Agent or the Required Lenders referring to this Agreement,
describing such Default, and stating that such notice is a "“notice of
default".”
(d)    Each of the Loan Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
(e)    The Platform and any Approved Electronic Communications are provided “as
is” and “as available”.” None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by any of the Agents or any
of their respective officers, directors, employees, agents, advisors or
representatives in connection with the Platform or the Approved Electronic
Communications.
(f)    Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.


-83-

--------------------------------------------------------------------------------




9.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
9.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and the other extensions of credit hereunder.
9.5.    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each of the Administrative Agent, each Fronting Bank and the
Collateral Agent for all its reasonable out-of-pocket costs and expenses
reasonably incurred in connection with (i) the development, negotiation,
preparation, execution and delivery of this Agreement, the Notes , the Letters
of Credit and any other documents prepared in connection herewith or therewith,
including any amendment, supplement or modification to any of the foregoing and
(ii) the consummation and administration of the transactions contemplated hereby
and thereby, and the reasonable fees and disbursements of one counsel to the
Administrative Agent, the Collateral Agent and the Joint Lead Arrangers, taken
as a whole (and, to the extent necessary, one local counsel in each relevant
jurisdiction for all such entities, taken as a whole and, solely in the case of
an actual or potential conflict of interest, one additional local counsel in
each relevant jurisdiction to the affected entities similarly situated, taken as
a whole), and security interest filing and recording fees and expenses, (b) to
pay or reimburse the Administrative Agent, the Collateral Agent, each Fronting
Bank and each Lender for all its reasonable costs and expenses reasonably
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the Notes, the Letters of Credit, the other Loan Documents and
any such other documents following the occurrence and during the continuance of
an Event of Default, including without limitation, the reasonable fees and
disbursements of one counsel to the Administrative Agent, the Collateral Agent,
the Fronting Banks and the Lenders and each of their respective affiliates,
taken as a whole (and, to the extent reasonably necessary, one local counsel in
each relevant jurisdiction for all such entities, taken as a whole, and, solely
in the case of an actual or potential conflict of interest, one additional local
counsel in each relevant jurisdiction to the affected entities similarly
situated, taken as a whole), (c) to pay, and indemnify and hold harmless each
Lender, each Joint Lead Arranger, each Documentation Agent, the Syndication
Agent, the Collateral Agent, each Fronting Bank and the Administrative Agent
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the Notes,
the Letters of Credit, the other Loan Documents and any such other documents
(without duplication to payments made pursuant to Section 2.19) and (d) to pay,
and indemnify and hold harmless each Lender, each Joint Lead Arranger, the
Collateral Agent, the Syndication Agent, each Documentation Agent, each Fronting
Bank, the Administrative Agent and each of their respective Affiliates,
directors, officers, employees, representatives, partners and agents (each, an
“Indemnitee”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance, preservation of rights and administration of
this Agreement, the Notes, the Letters of Credit, the other Loan Documents or
the use of the proceeds of the Extensions of Credit, including without
limitation, arising out of any demand for payment, other presentation, or
request under any Letter of Credit or transactions supported by any Letter of
Credit or any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Loan Parties or any of their respective properties and the reasonable fees and
expenses of one legal counsel for the Indemnitees taken as a whole in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to indemnified liabilities to the
extent (x) determined by the final judgment of a court of competent jurisdiction
to have resulted from the bad faith, gross negligence or willful misconduct of
such Indemnitee or any of such Indemnitee’s Related Persons, (y) resulting from
a material breach by such Indemnitee or any of such Indemnitee’s Related Persons
of its material obligations under this Agreement or the other Loan Documents or
(z) related to any dispute solely among Indemnitees other than any claims
against any Indemnitee in its capacity or in fulfilling its role as an Agent, a
Joint Lead Arranger or any similar role under this Agreement and the other Loan


-84-

--------------------------------------------------------------------------------




Documents and other than any claims involving any act or omission on the part of
the Borrower or its Subsidiaries; provided, further, that the Borrower shall in
no event be responsible for consequential, indirect, special or punitive damages
to any Indemnitee pursuant to this Section 9.5 except such consequential,
indirect, special or punitive damages required to be paid by such Indemnitee in
respect of any indemnified liabilities. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. To the extent permitted by applicable law, no
Loan Party nor any of their respective Subsidiaries shall assert, and each Loan
Party hereby waives, on behalf of itself and its Subsidiaries, any claim against
each Lender, the Fronting Bank, each Documentation Agent, the Syndication Agent,
each Joint Lead Arranger, each Agent and their respective affiliates, directors,
officers, employees, attorneys, representatives, agents or sub-agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees, on behalf of themselves and each of
their respective Subsidiaries, not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. All amounts due under this Section 9.5 shall be payable not later
than 10 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 9.5 shall be submitted to the Treasurer of the Borrower
(Telecopy No. 713-353-9144), at the address of the Borrower set forth in Section
9.2 (with copies (which shall not constitute notice) to the Associate General
Counsel of the Borrower at the respective addresses set forth in Section 9.2),
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.
9.6.    Successors and Assigns; Participations.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Fronting Bank that issues any
Letter of Credit), except that (i) unless otherwise permitted by Section 6.3
hereof, the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 7(a) or Section 7(f) (in the
case of the Borrower only) has occurred and is continuing, any other Person;
(B)    the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an affiliate of a Lender or an
Approved Fund;
(C)    each Fronting Bank (such consent not to be unreasonably withheld, delayed
or conditioned); and
(D)    the Swingline Lender (such consent not to be unreasonably withheld,
delayed or conditioned).
(ii)
Assignments shall be subject to the following additional conditions:



-85-

--------------------------------------------------------------------------------




(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 7(a) or Section 7(f) (in the case of the
Borrower only) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;
(B)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (although the Borrower shall not be responsible
for the payment of the recordation fee unless the Borrower has chosen to replace
a Lender pursuant to Section 2.26 hereof) and (2) the assigning Lender shall
have paid in full any amounts owing by it to the Administrative Agent; and
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
(D)    Notwithstanding anything else in this Section 9.6 to the contrary, none
of the Loan Parties, their respective Affiliates or any natural person shall be
an Assignee hereunder.
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.5 for the period of time in which it was a Lender
hereunder. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as ana
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount (and interest amounts) of the Loans and
Letter of Credit Outstandings owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Fronting Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. Any assignment of any Loan
shall be effective only upon appropriate entries with respect thereto being made
in the Register.
(v)    Upon its receipt of an Assignment and Acceptance (executed via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually)), by a transferor
Lender and an Assignee, as the case may be, (and, in the case of an Assignee
that is not then a Lender, by the Administrative Agent, the


-86-

--------------------------------------------------------------------------------




Fronting Bank, the Swingline Lender and the Borrower to the extent required
under paragraph (c) above) together with payment to the Administrative Agent by
the transferor Lender or the Assignee of a recordation and processing fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance, (ii) on the effective date of such transfer
determined pursuant thereto record the information contained therein in the
Register and (iii) give notice of such acceptance and recordation to the
transferor Lender, the Assignee and the Borrower.
(c)     Any Lender may, without the consent of the Borrower , the Administrative
Agent, the Swingline Lender or any Fronting Bank, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
any Fronting Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Document or to otherwise exercise its voting righting rights under
this Agreement and any other Loan Document; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 9.1(a) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to
the requirements and limitations of such sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that any entitlement to a greater payment results from a change in
any Requirement of Law arising after such Participant became a Participant.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant'’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)    Subject to Section 9.15, the Borrower authorizes each Lender to disclose
to any Transferee and any prospective Transferee (in each case which agrees to
comply with the provisions of Section 9.15 or confidentiality requirements no
less restrictive on such prospective transferee than those set forth in Section
9.15) any and all financial information in such Lender’s possession concerning
the Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the


-87-

--------------------------------------------------------------------------------




Borrower pursuant to this Agreement or any other Loan Document or which has been
delivered to such Lender by or on behalf of the Borrower in connection with such
Lender’s credit evaluation of the Borrower and its Affiliates prior to becoming
a party to this Agreement.
(f)    Each Fronting Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Fronting Bank, and the
successor Fronting Bank. The Administrative Agent shall notify the Lenders of
any such replacement of any Fronting Bank. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Fronting Bank, including pursuant to Section 2.23 and
after the effective date of any such replacement, (i) the successor Fronting
Bank shall have all the rights and obligations of the replaced Fronting Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term "“Fronting Bank"” shall be deemed to
refer to such successor or to any previous Fronting Bank, or to such successor
and all previous Fronting Banks, as the context shall require. After the
replacement of a Fronting Bank hereunder, the replaced Fronting Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of a Fronting Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
9.7.    Adjustments; Setoff.
(a)    Except to the extent that this Agreement, any other Loan Document or a
court order expressly provides or permits for payments to be allocated to a
particular Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment or participation made pursuant to Section 9.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided that if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefited Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. Notwithstanding anything to the contrary
contained in this Section 9.7(a), no extension of Revolving Commitments and
Revolving Loans that is permitted under Section 2.27, shall constitute a payment
of any of such Revolving Loans for purposes of this Section 9.7.
(b)    In addition to any rights and remedies of the Lenders provided by law and
subject to the terms of the Guarantee and Collateral Agreement, each Lender
shall have the right, without notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
9.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.


-88-

--------------------------------------------------------------------------------




9.9.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.10.    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof (other than the provisions of
the Commitment Letter that expressly survive pursuant to the terms thereof), and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents (other
than the provisions of the Commitment Letter that expressly survive pursuant to
the terms thereof).
9.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.12.    Submission To Jurisdiction; Waivers.
(a)    Subject to clause (b)(iii) of this Section 9.12, each party hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof, in each case that are located
in the Borough of Manhattan, The City of New York;
(b)    The Borrower hereby irrevocably and unconditionally:
(i)    agrees that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(ii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(iii)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of any
Agent, Joint Lead Arranger, Fronting Bank, Swingline Lender or Lender to sue in
any other jurisdiction; and
(iv)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
9.13.    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Syndication Agent, the Documentation Agents and the Joint Lead
Arrangers shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement and the other Loan Documents;


-89-

--------------------------------------------------------------------------------




(c)    the Agents, the Joint Lead Arrangers, the Documentation Agents, the
Syndication Agent, the Lenders and their Affiliates may have economic interests
that conflict with those of the Borrower; and
(d)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
9.14.    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Lender (and each such Lender hereby
expressly consents) (without requirement of notice to or consent of any Lender
except as expressly required by Section 9.1(a)) to take any action requested by
the Borrower having the effect of releasing any Collateral or Guarantor from its
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.1(a), including, in each case and without limitation,
any sale, transfer or other disposition of any Collateral or Guarantor,
including as a result of any investments of Collateral in non-Guarantor
Subsidiaries to the extent not prohibited by the Loan Documents or (ii) under
the circumstances described in paragraphs (b) or (c) below (and, upon the
consummation of any such transaction in preceding clause (i) or (ii), such
Collateral shall be disposed of free and clear of all Liens under the Collateral
Documents and/or such Guarantor shall be released from its obligations under the
Guarantee and Collateral Agreement).
(b)    Subject to the terms of the Collateral Agency and Intercreditor
Agreement, at such time as the Loans, the Letter of Credit Outstandings and the
other obligations under the Loan Documents (other than obligations under or in
respect of Swap Agreements) shall have been paid in full, the Revolving
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders hereby agree, and each of the Administrative Agent
and the Collateral Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender) to take any action
required by the Borrower having the effect of releasing a Guarantor from its
guarantee obligations hereunder and as a Grantor under the Security Documents if
the CNTA Ratio of the Borrower and the Guarantors, on a pro forma basis after
giving effect to such release, is equal to or greater than 1.66 to 1.00 (the
“CNTA Guarantor Release Condition”); provided however, that prior to any such
release, the Borrower shall deliver to the Administrative Agent a certificate of
a Responsible Officer of the Borrower setting forth in reasonable detail the
information and calculations reasonably necessary for determining compliance
with the CNTA Guarantor Release Condition.
(d)    In connection with any release of Collateral of the type described above
in clause (a) or (c) or any other transaction involving Collateral which
transaction is not prohibited by the Loan Documents, notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (and each such Lender hereby expressly consents) (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.1 (a)) to take any action with respect to the Collateral requested
by the Borrower to the extent necessary to permit such release or other
transaction, including without limitation, directing the Collateral Agent to
execute agreements (including, without limitation, with third parties) with
respect to any Collateral, upon the delivery to the Administrative Agent and
Collateral Agent of a certificate signed by an officer of the Borrower stating
that such action and the release of the Collateral or other transaction, as
applicable, is permitted by each Secured Debt Document.


-90-

--------------------------------------------------------------------------------




9.15.    Confidentiality. Each Agent, each Joint Lead Arranger, each
Documentation Agent, the Syndication Agent, and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent any Agent, any Joint Lead
Arranger, any Documentation Agent, the Syndication Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof (so long as such affiliate agrees to be bound by
the provisions of this Section 9.15), (b) subject to an agreement to comply with
provisions no less restrictive than this Section 9.15, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys, accountants, partners and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, provided that to the extent permitted by law, such Lender shall promptly
notify the applicable Loan Party of such disclosure (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority), (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or other legal process, provided
that to the extent permitted by law, such Lender shall promptly notify the
applicable Loan Party of such disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority), (f) if requested or required to
do so in connection with any litigation or similar proceeding; provided that to
the extent permitted by law, such Lender shall promptly notify the applicable
Loan Party of such disclosure, (g) to the extent such information has been
independently developed by such Lender or that has been publicly disclosed other
than in breach of this Agreement, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.
Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities. Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to Sections
5.1 or 5.2 or otherwise are being distributed through the Platform, the Borrower
agrees to designate those documents or other information that are suitable for
delivery to the Public Lenders as such. Any document that the Borrower has
indicated contains non-public information shall not be posted on that portion of
the Platform designated for such Public Lenders. If the Borrower has not
indicated whether a document delivered pursuant to Sections 5.1 or 5.2 contains
non-public information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities. The Borrower acknowledges and agrees that
copies of the Loan Documents may be distributed to Public Lenders (unless the
Borrower promptly notifies the Administrative Agent that any such document
contains material non-public information with respect to the Borrower or its
securities).
9.16.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.17.    U.S.A. Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that


-91-

--------------------------------------------------------------------------------




identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act. The Borrower shall, and
shall cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by each Lender and the Administrative Agent to maintain compliance with the
Patriot Act.
9.18.    No Fiduciary Duty. Each Agent, each Fronting Bank, each Lender, the
Joint Lead Arrangers and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower, its stockholders and/or its affiliates. The
Borrower agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other. The Borrower acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
9.19.    Lien Sharing and Priority Confirmation. Each Lender party to this
Agreement, and the Administrative Agent on behalf of the Lenders, hereby agree
that:
(a)(a)    all First Lien Obligations will be and are secured equally and ratably
by all First Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations (as defined in the Collateral Agency and Intercreditor
Agreement) in respect of this Agreement and the Loan Documents and the Series of
First Lien Debt represented thereby, whether or not upon property otherwise
constituting collateral for such Obligations (as defined in the Collateral
Agency and Intercreditor Agreement) in respect of this Agreement and the Loan
Documents and the Series of First Lien Debt represented thereby and that all
such First Liens will be enforceable by the Collateral Agent for the benefit of
all holders of First Lien Obligations equally and ratably;
(b)(b)    the Administrative Agent and each of the Lenders in respect of the
Obligations (as defined in the Collateral Agency and Intercreditor Agreement) in
respect of this Agreement and the Loan Documents and the Series of First Lien
Debt represented thereby are bound by the provisions of the Collateral Agency
and Intercreditor Agreement, including without limitation (i) the provisions
relating to the ranking of First Liens and the order of application of proceeds
from enforcement of First Liens and (ii) the provisions of Section 8.22 thereof;
and
(c)(c)    the Administrative Agent and each of the Lenders consent to and direct
the Collateral Agent to perform the Collateral Agent’s obligations under the
Collateral Agency and Intercreditor Agreement and the other Security Documents.
The foregoing provisions of this Section 9.19 are intended for the enforceable
benefit of, and will be enforceable as a third party beneficiary by, all holders
of each existing and future Series of First Lien Debt, each existing and future
First Lien Representative, all holders of each existing and future Series of
Second Lien Debt, each existing and future Second Lien Representative and the
Collateral Agent.


-92-

--------------------------------------------------------------------------------




9.20.    Credit Agreement. The Borrower, the Administrative Agent and the
Lenders hereby (i) provide that this Agreement and the other Loan Documents (and
the Obligations hereunder and thereunder) shall constitute First Lien Debt for
purposes of the Collateral Agency and Intercreditor Agreement and (ii) designate
this Agreement as a “Credit Agreement” for purposes of the Collateral Agency and
Intercreditor Agreement, the Guarantee and Col-lateral Agreement and the other
Loan Documents. The Collateral Agent hereby acknowledges that it has received
notice as required by the Collateral Agency and Intercreditor Agreement that
this Agreement shall constitute a “Credit Agreement” for purposes of the
Collateral Agency and Intercreditor Agreement, the Guarantee and Collateral
Agreement and the other Loan Documents.
9.21.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Fronting Bank that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Fronting Bank that is an EEA Financial
Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[signature pages follow]



IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 
BORROWER:
 
 
 
CALPINE CORPORATION
 
 
 
 
By:
 
 
 
Name:
Title:







-93-

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as Administrative Agent (prior to the Administrative Agent Succession Effective
Date) and a Lender
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent (on and after
the Administrative Agent Succession Effective Date) and as a Lender
 
By:
 
 
 
Name:
Title:





MUFG UNION BANK, N.A., as Collateral Agent (on and after the Collateral Agent
Succession Effective Date) and as a Fronting Bank
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Collateral Agent (prior to the Collateral Agent Succession Effective Date)
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Fronting Bank and a Lender
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




CITBANKCITIBANK, N.A.,
as a Lender
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
By:
 
 
 
Name:
Title:

 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender
 
By:
 
 
 
Name:
Title:



MORGAN STANLEY BANK, N.A.,
as a Lender
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Fronting Bank and a Lender
 
By:
 
 
 
Name:
Title:

 
By:
 
 
 
Name:
Title:








--------------------------------------------------------------------------------




NATIXIS, NEW YORK BRANCH, as a Fronting Bank and a
Lender
 
By:
 
 
 
Name:
Title:








--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
 
By:
 
 
 
Name:
Title:














--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH, as a Lender
 
By:
 
 
 
Name:
Title:

 
By:
 
 
 
Name:
Title:












--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
 
By:
 
 
 
Name:
Title:












--------------------------------------------------------------------------------




CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender
 
By:
 
 
 
Name:
Title:










--------------------------------------------------------------------------------




BNP PARIBAS, as a Fronting Bank and a Lender
 
By:
 
 
 
Name:
Title:





 







--------------------------------------------------------------------------------





EXHIBIT B






Schedule 1.1A
Revolving Commitment Amounts


CLASS B LENDER
REVOLVING COMMITMENT AMOUNT
DEUTSCHE BANK AG NEW YORK BRANCH
$170,000,000
MORGAN STANLEY BANK, N.A.
$50,000,000
MORGAN STANLEY SENIOR FUNDING, INC.
$120,000,000
NATIXIS, NEW YORK BRANCH
$111,700,000
CITIBANK, N.A.
$170,000,000
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$170,000,000
BANK OF AMERICA, N.A.
$170,000,000
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$170,000,000
BARCLAYS BANK PLC
$100,000,000
UBS AG, STAMFORD BRANCH
$100,000,000
ROYAL BANK OF CANADA
$100,000,000
CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK
$100,000,000
BNP PARIBAS
$100,000,000
GOLDMAN SACHS BANK USA
$158,300,000



B-1





--------------------------------------------------------------------------------





EXHIBIT C






New Revolving Commitments




NEW LENDER
NEW REVOLVING
COMMITMENT
NATIXIS, NEW YRK BRANCH
$111,700,000








--------------------------------------------------------------------------------







EXHIBIT D


Schedule 1.1C
Mortgaged Properties
Owner
Real Property Location
Baytown Energy Center, LLC
Gas fired power generation facility located at 8605 FM 1405
Baytown, Texas 77523
Chambers County, Texas
Channel Energy Center, LLC
Gas fired power generation facility located at 12000 Lawndale St., Houston, TX
77017
Harris County, Texas
Corpus Christi Cogeneration, LLC
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
Nueces County, Texas
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
Contra Costa County, CA
Freestone Power Generation, LLC
75% undivided interest as tenants in common in Tract 1 and 100% interest in
Tract 2 in a gas fired power generation facility located at 1366 FM 488
Fairfield, TX 75840
Freestone County, Texas
Los Medanos Energy Center LLC
Gas fired power generation facility located at 750 East 3rd
Pittsburg, CA 94565
Contra Costa County, California
Pastoria Energy Facility L.L.C.
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
Kern County, California
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601
Jefferson County, Arkansas
Zion Energy LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
Lake County, Illinois
RockGen Energy LLC
Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523 (Dane County, Wisconsin)
Texas City Cogeneration, LLC




Gas fired power generation facility located at 3221 Fifth Avenue South, Texas
City, TX 77590 (Galveston County, Texas)


















--------------------------------------------------------------------------------




Unit
Owner
Real Property Location
Unit 1
Aidlin
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 2
Bear Canyon
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 3
Sonoma (aka SMUDGEO)
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 4
West Ford Flat (Moody Parcel and Thorne Parcel)
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Units 5&6
McCabe
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 7&8
Ridge Line
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 9&10
Fumarole
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 11
Eagle Rock
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 12
Cobb Creek
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 13
Big Geysers
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 14
Sulpher Springs
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 16
Quicksilver
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 17
Lakeview
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 18
Socrates
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 19
Calistoga
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County and Sonoma County,
California
Unit 20
Grant
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California








--------------------------------------------------------------------------------




Owner
Common Name and Address
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)


Delaware City Combustion Turbine Site
1812 River Road, New Castle, DE 19720
New Castle County, Delaware
Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)


Bethlehem Power Plant
2254 Applebutter Road - Bethlehem, PA 18015
Northampton County, Pennsylvania
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Hay Road Site
198 Hay Road
Wilmington, DE 19809
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Edge Moor Power Plant Site


200 Hay Road, Wilmington, DE 19809


New Castle County, Delaware
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Deepwater
373 N. Broadway
Pennsville, NJ 08070
Salem County, New Jersey



Lessee
Common Name and Address
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC).
Cumberland Combustion Turbine
4001 Main Street
Millville, NJ 08332


Cumberland County, New Jersey
Calpine Vineland Solar, LLC (f/k/a Conectiv Vineland Solar, LLC)
Vineland Solar Plant Site
1776 South Mill Road
Vineland, NJ 08360
Cumberland County, New Jersey








--------------------------------------------------------------------------------




Easement Holder
Common Name and Address
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Bayview Combustion Turbine Site
22872 Bayview Circle
Cape Charles, VA 23310
Northampton County, Virginia
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)


Carll’s Corner Combustion Turbine Site
1623 S. Burlington Road,
Bridgeton, NJ 08302
Cumberland County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Christiana Combustion Turbine Site
201 & 301 Christiana Ave.
Wilmington, DE 19801
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Crisfield Combustion Turbine Site
4079 Crisfield Highway
Crisfield, MD 21817
Somerset County, Maryland
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Mickleton Combustion Turbine Site
176 Harmony Road 
Mickleton, NJ 08056
Gloucester County, New Jersey
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Sherman Combustion Turbine Site
2600 S. Orchard Road,
Vineland, NJ 08360
Cumberland County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Tasley Combustion Turbine Site
21417 Taylor Road 
Tasley, VA 23441
Accomack County, Virginia
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
West Combustion Turbine Site
1508 Newport Gap Pike,
Wilmington, DE 19808
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Edge Moor Gas Transmission Line
24” O.D. Natural Gas Pipeline, Claymont to Wilmington, DE
New Castle County, Delaware






--------------------------------------------------------------------------------






Owner
Common Name and Address
Metcalf Energy Center, LLC
Metcalf Energy Center
Gas fired power generation facility located at One Blanchard Road
Coyote, CA 95013
Santa Clara County, California








